Exhibit 10.14

CONN’S RECEIVABLES FUNDING I, LP,

as Issuer

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

 

 

BASE INDENTURE

Dated as of April 30, 2012

 

 

Asset Backed Notes

(Issuable in Series)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE

  

Section 1.1. Definitions

     2   

Section 1.2. Incorporation by Reference of Trust Indenture Act

     24   

Section 1.3. Cross-References

     24   

Section 1.4. Accounting and Financial Determinations; No Duplication

     24   

Section 1.5. Rules of Construction

     25   

Section 1.6. Other Definitional Provisions

     25   

ARTICLE 2. THE NOTES

  

Section 2.1. Designation and Terms of Notes

     25   

Section 2.2. New Series Issuances

     26   

Section 2.3. [Reserved]

     27   

Section 2.4. Execution and Authentication

     27   

Section 2.5. Authenticating Agent

     27   

Section 2.6. Registration of Transfer and Exchange of Notes

     28   

Section 2.7. Appointment of Paying Agent

     32   

Section 2.8. Paying Agent to Hold Money in Trust

     32   

Section 2.9. Private Placement Legend

     33   

Section 2.10. Mutilated, Destroyed, Lost or Stolen Notes

     34   

Section 2.11. Temporary Notes

     35   

Section 2.12. Persons Deemed Owners

     36   

Section 2.13. Cancellation

     36   

Section 2.14. Release of Trust Estate

     36   

Section 2.15. Payment of Principal and Interest

     37   

Section 2.16. Book-Entry Notes

     37   

Section 2.17. Notices to Clearing Agency

     40   

Section 2.18. Definitive Notes

     40   

Section 2.19. Global Note

     41   

Section 2.20. Tax Treatment

     41   

Section 2.21. Duties of the Trustee and the Transfer Agent and Registrar

     42   

ARTICLE 3. [ARTICLE 3 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES OF NOTES]

  

ARTICLE 4. NOTEHOLDER LISTS AND REPORTS

  

Section 4.1. Issuer To Furnish To Trustee Names and Addresses of Noteholders

     42   

Section 4.2. Preservation of Information; Communications to Noteholders

     42   

Section 4.3. Reports by Issuer

     43   

Section 4.4. Reports by Trustee

     44   

Section 4.5. Reports and Records for the Trustee and Instructions

     44   

ARTICLE 5. ALLOCATION AND APPLICATION OF COLLECTIONS

  

Section 5.1. Rights of Noteholders

     44   

Section 5.2. Collection of Money

     44   

Section 5.3. Establishment of Accounts

     45   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 5.4. Collections and Allocations

     47   

Section 5.5. Determination of Monthly Interest

     48   

Section 5.6. Determination of Monthly Principal

     48   

Section 5.7. General Provisions Regarding Accounts

     48   

Section 5.8. Removed Receivables

     48   

Section 5.9. [Reserved]

     49   

Section 5.10. Servicer Letter of Credit

     49   

ARTICLE 6. [ARTICLE 6 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES]

  

ARTICLE 7. [ARTICLE 7 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES]

  

ARTICLE 8. COVENANTS

  

Section 8.1. Money for Payments To Be Held in Trust

     52   

Section 8.2. Affirmative Covenants of Issuer

     52   

Section 8.3. Negative Covenants

     58   

Section 8.4. Further Instruments and Acts

     61   

Section 8.5. Appointment of Successor Servicer

     61   

Section 8.6. Perfection Representations

     61   

ARTICLE 9. [RESERVED]

  

ARTICLE 10. REMEDIES

  

Section 10.1. Events of Default

     61   

Section 10.2. Rights of the Trustee Upon Events of Default

     62   

Section 10.3. Collection of Indebtedness and Suits for Enforcement by Trustee

     63   

Section 10.4. Remedies

     65   

Section 10.5. [Reserved]

     66   

Section 10.6. Waiver of Past Events

     66   

Section 10.7. Limitation on Suits

     66   

Section 10.8. Unconditional Rights of Holders to Receive Payment; Withholding
Taxes

     67   

Section 10.9. Restoration of Rights and Remedies

     67   

Section 10.10. The Trustee May File Proofs of Claim

     67   

Section 10.11. Priorities

     68   

Section 10.12. Undertaking for Costs

     68   

Section 10.13. Rights and Remedies Cumulative

     68   

Section 10.14. Delay or Omission Not Waiver

     68   

Section 10.15. Control by Noteholders

     69   

Section 10.16. Waiver of Stay or Extension Laws

     69   

Section 10.17. Action on Notes

     69   

Section 10.18. Performance and Enforcement of Certain Obligations

     69   

Section 10.19. Reassignment of Surplus

     70   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE 11. THE TRUSTEE

  

Section 11.1. Duties of the Trustee

     70   

Section 11.2. Rights of the Trustee

     73   

Section 11.3. Trustee Not Liable for Recitals in Notes

     75   

Section 11.4. Individual Rights of the Trustee

     75   

Section 11.5. Notice of Defaults

     75   

Section 11.6. Compensation

     76   

Section 11.7. Replacement of the Trustee

     76   

Section 11.8. Successor Trustee by Merger, etc.

     77   

Section 11.9. Eligibility: Disqualification

     78   

Section 11.10. Appointment of Co-Trustee or Separate Trustee

     78   

Section 11.11. Preferential Collection of Claims Against the Issuer

     80   

Section 11.12. Tax Returns

     80   

Section 11.13. Trustee May Enforce Claims Without Possession of Notes

     80   

Section 11.14. Suits for Enforcement

     80   

Section 11.15. Reports by Trustee to Holders

     80   

Section 11.16. Representations and Warranties of Trustee

     80   

Section 11.17. The Issuer Indemnification of the Trustee

     81   

Section 11.18. Trustee’s Application for Instructions from the Issuer

     81   

Section 11.19. [Reserved]

     81   

Section 11.20. Maintenance of Office or Agency

     81   

Section 11.21. Concerning the Rights of the Trustee

     81   

Section 11.22. Direction to the Trustee

     82   

ARTICLE 12. DISCHARGE OF INDENTURE

  

Section 12.1. Satisfaction and Discharge of Indenture

     82   

Section 12.2. Application of Issuer Money

     82   

Section 12.3. Repayment of Moneys Held by Paying Agent

     82   

Section 12.4. [Reserved]

     83   

Section 12.5. Final Payment with Respect to Any Series

     83   

Section 12.6. Termination Rights of Issuer

     84   

Section 12.7. Repayment to the Issuer

     84   

ARTICLE 13. AMENDMENTS

  

Section 13.1. Without Consent of the Noteholders

     84   

Section 13.2. Supplemental Indentures with Consent of Noteholders

     85   

Section 13.3. Execution of Supplemental Indentures

     87   

Section 13.4. Effect of Supplemental Indenture

     87   

Section 13.5. Conformity With TIA

     88   

Section 13.6. Reference in Notes to Supplemental Indentures

     88   

Section 13.7. Series Supplements

     88   

Section 13.8. Revocation and Effect of Consents

     88   

Section 13.9. Notation on or Exchange of Notes

     88   

Section 13.10. The Trustee to Sign Amendments, etc.

     88   

Section 13.11. Back-Up Servicer Consent

     89   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE 14. REDEMPTION AND REFINANCING OF NOTES

  

Section 14.1. Redemption and Refinancing

     89   

Section 14.2. Form of Redemption Notice

     89   

Section 14.3. Notes Payable on Redemption Date

     90   

ARTICLE 15. MISCELLANEOUS

  

Section 15.1. Compliance Certificates and Opinions, etc.

     90   

Section 15.2. Form of Documents Delivered to Trustee

     92   

Section 15.3. Acts of Noteholders

     92   

Section 15.4. Notices

     93   

Section 15.5. Notices to Noteholders: Waiver

     94   

Section 15.6. Alternate Payment and Notice Provisions

     94   

Section 15.7. Conflict with TIA

     94   

Section 15.8. Effect of Headings and Table of Contents

     95   

Section 15.9. Successors and Assigns

     95   

Section 15.10. Separability of Provisions

     95   

Section 15.11. Benefits of Indenture

     95   

Section 15.12. Legal Holidays

     95   

Section 15.13. GOVERNING LAW; JURISDICTION

     95   

Section 15.14. Counterparts

     96   

Section 15.15. Recording of Indenture

     96   

Section 15.16. Issuer Obligation

     96   

Section 15.17. No Bankruptcy Petition Against the Issuer

     96   

Section 15.18. No Joint Venture

     97   

Section 15.19. Rule 144A Information

     97   

Section 15.20. No Waiver; Cumulative Remedies

     97   

Section 15.21. Third-Party Beneficiaries

     97   

Section 15.22. Merger and Integration

     97   

Section 15.23. Rules by the Trustee

     97   

Section 15.24. Duplicate Originals

     97   

Section 15.25. Waiver of Trial by Jury

     97   

Exhibits:

 

Exhibit A: Form of Release and Reconveyance of Trust Estate

Exhibit B: Form of Installment Contract and Revolving Charge Account Agreement

Exhibit C: Form of Lien Release

Schedule 1 Perfection Representations, Warranties and Covenants

 

-iv-



--------------------------------------------------------------------------------

BASE INDENTURE, dated as of April 30, 2012, between CONN’S RECEIVABLES FUNDING
I, LP, a special purpose limited partnership established under the laws of
Texas, as issuer (the “Issuer”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association validly existing under the laws of the United
States of America, as Trustee.

W I T N E S S E T H:

WHEREAS, the Issuer has duly executed and delivered this Indenture to provide
for the issuance from time to time of one or more Series of Notes, issuable as
provided in this Indenture; and

WHEREAS, all things necessary to make this Indenture a legal, valid and binding
agreement of the Issuer, enforceable in accordance with its terms, have been
done, and the Issuer proposes to do all the things necessary to make the Notes,
when executed by the Issuer and authenticated and delivered by the Trustee
hereunder and duly issued by the Issuer, the legal, valid and binding
obligations of the Issuer as hereinafter provided;

NOW, THEREFORE, for and in consideration of the premises and the receipt of the
Notes by the Noteholders, it is mutually covenanted and agreed, for the equal
and proportionate benefit of all Noteholders, as follows:

GRANTING CLAUSE

The Issuer hereby grants to the Trustee at the Closing Date, for the benefit of
the Trustee, the Noteholders, and any other Person to which any Issuer
Obligations are payable (the “Secured Parties”), to secure the Issuer
Obligations, a continuing Lien on all of the Issuer’s right, title and interest
in, to and under the following property whether now owned or hereafter acquired,
now existing or hereafter created and wherever located (a) all Contracts and all
Receivables; (b) all Collections thereon received after the Cut-Off Date;
(c) all Related Security; (d) the Collection Account, each Investor Account, any
Series Account and any other account maintained by the Trustee for the benefit
of the Secured Parties of any Series of Notes (each such account, a “Trust
Account”), all monies from time to time deposited therein and all Permitted
Investments and other investment property from time to time credited thereto;
(e) all certificates and instruments, if any, representing or evidencing any or
all of the Trust Accounts or the funds on deposit therein from time to time;
(f) all Permitted Investments made at any time and from time to time with moneys
in the Trust Accounts or any subaccount thereof; (g) all monies available under
the Servicer Letter of Credit; (h) the Issuer’s rights, powers and benefits, but
none of its obligations, under the Servicing Agreement and the Purchase
Agreement; (i) all additional property that may from time to time hereafter
(pursuant to the terms of any Series Supplement or otherwise) be subjected to
the grant and pledge made by the Issuer or by anyone on its behalf; and (j) all
present and future claims, demands, causes and choses in action and all payments
on or under and all proceeds of every kind and nature whatsoever in respect of
any or all of the foregoing, including all proceeds of all of the foregoing and
the conversion thereof, voluntary or involuntary, into cash or other liquid
property, all cash proceeds, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, insurance proceeds,
investment property, rights to payment of any and every kind and other forms of
obligations and receivables, instruments and other property which at any time
constitute all or part of or are included in the proceeds of any of the
foregoing (collectively, the “Trust Estate”).



--------------------------------------------------------------------------------

The foregoing Grant is made in trust to secure the payment of principal of and
interest on, and any other amounts owing in respect of, the Issuer Obligations,
equally and ratably without prejudice, priority or distinction except as set
forth herein, and to secure compliance with the provisions of this Indenture,
all as provided in this Indenture.

The Trustee, for the benefit of the Secured Parties, hereby acknowledges such
Grant, accepts the trusts under this Indenture in accordance with the provisions
of this Indenture and the Lien on the Trust Estate conveyed by the Issuer
pursuant to the Grant, declares that it shall maintain such right, title and
interest, upon the trust set forth, for the benefit of all Secured Parties,
subject to Sections 11.1 and 11.2, and agrees to perform its duties required in
this Indenture to the best of its ability to the end that the interests of the
Secured Parties may be adequately and effectively protected.

ARTICLE 1.

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.1. Definitions. Certain capitalized terms used herein (including the
preamble and the recitals hereto) shall have the following meanings:

“Adverse Claim” means a Lien on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties), other than a
Permitted Encumbrance.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
the controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting stock, by contract or otherwise.

“Agent” means any Transfer Agent and Registrar or Paying Agent.

“Aggregate Investor Net Loss Amount” has, with respect to any Series of Notes,
the meaning specified in the related Series Supplement.

“Amortization Commencement Date” means, with respect to a Series of Notes, the
date on which an Amortization Period starts.

“Amortization Period” has, with respect to any Series of Notes, the meaning
specified in the related Series Supplement.

“Applicants” has the meaning specified in Section 4.2(b).

“Available Servicer Letter of Credit Amount” means the amount available under
the terms of the Servicer Letter of Credit and, if applicable, Section 5.10(e).

 

2



--------------------------------------------------------------------------------

“Back-Up Servicer” has the meaning specified in the Servicing Agreement.

“Back-Up Servicing Agreement” has the meaning specified in the Servicing
Agreement.

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq.

“Base Indenture” means this Base Indenture, dated as of April 30, 2012, between
the Issuer and the Trustee, as amended, restated, modified or supplemented from
time to time, exclusive of Series Supplements.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA in respect of which the Issuer, the Seller, an Originator, Servicer or any
ERISA Affiliate thereof is, or at any time during the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA, or with
respect to which the Issuer, the Seller, an Originator, Servicer or any of their
respective ERISA Affiliates has any liability, contingent or otherwise.

“Benefit Plan Investor” mean an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, a “plan” as
described in Section 4975 of the Code, which is subject to Section 4975 of the
Code, or an entity deemed to hold plan assets of any of the foregoing.

“Book-Entry Notes” means Notes in which beneficial interests are owned and
transferred through book entries by a Clearing Agency or a Foreign Clearing
Agency as described in Section 2.16; provided that after the occurrence of a
condition whereupon book-entry registration and transfer are no longer permitted
and Definitive Notes are issued to the Note Owners, such Definitive Notes shall
replace Book-Entry Notes.

“Business Day” unless otherwise specified in a Series Supplement, means any day
that DTC is open for business at its office in New York City and any day other
than a Saturday, Sunday or other day on which banking institutions or trust
companies in the State of New York generally, the City of New York, Chicago,
Illinois, Beaumont, Texas, St. Joseph, Missouri or Minneapolis, Minnesota are
authorized or obligated by law, executive order or governmental decree to be
closed.

“Business Taxes” means any Federal, state or local income taxes or taxes
measured by income, property taxes, excise taxes, franchise taxes or similar
taxes.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Class” means, with respect to any Series, any one of the classes of Notes of
that Series as specified in the related Series Supplement.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act or any successor provision thereto.

 

3



--------------------------------------------------------------------------------

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency or
Foreign Clearing Agency effects book-entry transfers and pledges of securities
deposited with the Clearing Agency or Foreign Clearing Agency.

“Clearstream” means Clearstream Banking, société anonyme.

“Closing Date” means April 30, 2012.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Collateral Interests” has the meaning, if any, with respect to any Series,
specified in the related Series Supplement.

“Collection Account” has the meaning specified in Section 5.3(a).

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable made by or on behalf of Obligors,
including, without limitation, all principal, Finance Charges and Recoveries, if
any, and cash proceeds of Related Security with respect to such Receivable
(including any insurance and RSA proceeds and returned premiums) and any Deemed
Collections in each case, received after the Cut-Off Date; provided, however,
that, if not otherwise specified, the term “Collections” shall refer to the
Collections on all the Receivables collectively together with any Investment
Earnings and any other funds received with respect to the Trust Estate.

“Conn Appliances” means Conn Appliances, Inc., a Texas corporation.

“Conn Officer’s Certificate” means a certificate signed by any Responsible
Officer of the Issuer, the Seller or Conn Appliances, as the case may be, and
delivered to the Trustee.

“Consolidated Parent” means initially, Conn’s, Inc., a Delaware corporation, and
any successor to Conn’s, Inc. as the indirect or direct parent of Conn
Appliances, the financial statements of which are for financial reporting
purposes consolidated with Conn Appliances in accordance with GAAP, or if there
is none, then Conn Appliances.

“Contract” means any Installment Contract or Revolving Charge Account Agreement
(which “Installment Contract or Revolving Charge Account Agreement” has been
acquired (or purported to be acquired) by the Issuer from the Seller pursuant to
the terms of the Purchase and Sale Agreement).

“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of the execution of this Base Indenture is located at MAC
N9311-161, 6th and Marquette, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services/Asset-Backed Administration.

 

4



--------------------------------------------------------------------------------

“Credit and Collection Policies” means the Servicer’s credit and collection
policy or policies relating to Contracts and Receivables existing on the Closing
Date and referred to in Exhibit C to the Servicing Agreement, as the same is
amended, supplemented or otherwise modified and in effect from time to time in
compliance with Section 2.12(c) of the Servicing Agreement; provided, however,
if the Servicer is any Person other than the initial Servicer, “Credit and
Collection Policies” shall refer to the collection policies of such Servicer as
they relate to receivables of a similar nature to the Receivables.

“Cut-Off Date” shall mean March 31, 2012.

“Daily Payment Event” means any of the following events:

(i) the termination of Conn Appliances as Servicer;

(ii) a Servicer Default shall have occurred and be continuing;

(iii) thirty-five (35) days (or five (5) Business Days, if the Servicer Letter
of Credit Bank does not have letter of credit ratings equal to or higher than F3
(or the equivalent thereof) from the Rating Agency (or, if not rated by the
Rating Agency, from any other rating agency)) shall have passed from the date
the initial Servicer received notice pursuant to Section 5.10(b) of the
downgrading of the letter of credit rating of the Servicer Letter of Credit Bank
below the Required Rating and either (A) there shall not have been delivered to
the Trustee a substitute Servicer Letter of Credit in accordance with
Section 5.10(c) or (B) the initial Servicer shall not have instructed the
Trustee to make a demand for a drawing under the Servicer Letter of Credit
pursuant to Section 5.10(b) and in accordance with Section 5.10(e);

(iv) five (5) Business Days remain to the expiry or termination of the Servicer
Letter of Credit and there shall not have been delivered to the Trustee a
substitute Servicer Letter of Credit in accordance with Section 5.10(c); or

(v) the Servicer Letter of Credit shall be less than 1.00% of the then
outstanding principal balance of the Class A Notes.

“Deemed Collections” means in connection with any Receivable, all amounts
payable (without duplication) with respect to such Receivable, by (i) the Seller
pursuant to Section 2.4 of the Purchase Agreement, (ii) the initial Servicer
pursuant to Section 2.08 or Section 2.13 of the Servicing Agreement and/or
(iii) the Issuer pursuant to Section 3.02(d) of the Servicing Agreement.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means a Receivable (i) as to which, at the end of any
Monthly Period, any scheduled payment, or part thereof, remains unpaid for 210
days or more past the due date for such payment determined by reference to the
contractual payment terms, as amended, of such Receivable or (ii) which,
consistent with the Credit and Collection Policies, would be written off the
Issuer’s, the Seller’s or the Servicer’s books as uncollectible.

 

5



--------------------------------------------------------------------------------

“Definitive Notes” has the meaning specified in Section 2.16(f).

“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which (i) all or any part of a scheduled payment remains unpaid for
thirty-one (31) days or more from the due date for such payment or (ii) the
Obligor thereon is suffering or has suffered an Event of Bankruptcy.

“Depository” has the meaning specified in Section 2.16.

“Depository Agreement” means, with respect to each Series, the agreement among
the Issuer and the Clearing Agency or Foreign Clearing Agency, or as otherwise
provided in the related Series Supplement.

“Determination Date” means, unless otherwise specified in the related Series
Supplement, the third Business Day prior to each Series Transfer Date.

“Dollars” and the symbol “$” mean the lawful currency of the United States.

“DTC” means The Depository Trust Company.

“Earned Finance Charges” means, with respect to any Monthly Period, the Finance
Charges that have accrued during such Monthly Period with respect to the
Receivables and any Investment Earnings for such Monthly Period.

“Eligible Installment Contract Receivable” means, as of the Cut-Off Date, each
Installment Contract Receivable:

(a) that was originated in compliance with all applicable requirements of law
(including without limitation all laws, rules and regulations relating to truth
in lending, fair credit billing, fair credit reporting, fair debt collection
practices and privacy) and which complies with all applicable requirements of
law;

(b) with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with, any Governmental Authority required
to be obtained, effected or given by the Seller in connection with the creation
or the execution, delivery and performance of such Receivable, have been duly
obtained, effected or given and are in full force and effect;

(c) as to which, at the time of the sale of such Receivable to Issuer, the
Seller was the sole owner thereof and had good and marketable title thereto free
and clear of all Liens;

(d) that is the legal, valid and binding payment obligation of the Obligor
thereon enforceable against such Obligor in accordance with its terms and is not
subject to any right of rescission, setoff, counterclaim or defense (including
the defense of usury) or to any repurchase obligation or return right;

 

6



--------------------------------------------------------------------------------

(e) the related Installment Contract of which constitutes an “account” or
“chattel paper”, in each case under and as defined in Article 9 of the UCC of
all applicable jurisdictions;

(f) that was established in accordance with the Credit and Collection Policies
in the regular and ordinary course of the business of the related Originator;
provided that Installment Contract Receivables representing up to 5% of the
Outstanding Receivables Balance of all Installment Contract Receivables may not
have been established in accordance with the Credit and Collection Policies and
shall be deemed to meet the requirements of this paragraph (f) so long as the
credit applications for such Installment Contract Receivables were approved by a
senior manager and the related Obligors shall have made at least six consecutive
payments by the due date therefor with respect to such Installment Contract
Receivables;

(g) that is denominated and payable in Dollars, is only payable in the United
States of America and each Obligor in respect of which resides in the United
States of America;

(h) other than a Receivable (i) that is a Defaulted Receivable or (ii) as to
which, on the related Purchase Date, all of the original Obligors obligated
thereon are deceased;

(i) the terms of which have not been modified or waived except as permitted
under the Credit and Collection Policies or the Transaction Documents;

(j) that was originated in connection with a sale of Merchandise by an
Originator;

(k) that has no Obligor thereon that is a Governmental Authority;

(l) the original terms of which provide for repayment in full of the amount
financed or the principal balance thereof in equal monthly installments over a
maximum term not to exceed forty-eight months;

(m) the assignment of which to Issuer does not contravene or conflict with any
law, rule or regulation or any contractual or other restriction, limitation or
encumbrance, and the sale or assignment of which does not require the consent of
the Obligor thereof; and

(n) that is originated under an Installment Contract substantially in the form
of one of the Installment Contracts attached as Exhibit B hereto (with such
changes therein as may be necessary or desirable from time to time in light of
local statutes and regulations).

 

7



--------------------------------------------------------------------------------

“Eligible Receivable” means an Eligible Revolving Charge Receivable or an
Eligible Installment Contract Receivable.

“Eligible Revolving Charge Receivable” means, as of the Cut-Off Date, each
Revolving Charge Receivable:

(a) that was originated in compliance with all applicable requirements of law
(including without limitation all laws, rules and regulations relating to truth
in lending, fair credit billing, fair credit reporting, fair debt collection
practices and privacy) and which complies with all applicable requirements of
law;

(b) with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with, any Governmental Authority required
to be obtained, effected or given by the Seller in connection with the creation
or the execution, delivery and performance of such Receivable, have been duly
obtained, effected or given and are in full force and effect;

(c) as to which, at the time of the sale of such Receivable to Issuer, the
Seller was the sole owner thereof and had good and marketable title thereto free
and clear of all Liens;

(d) that is the legal, valid and binding payment obligation of the Obligor
thereon enforceable against such Obligor in accordance with its terms and is not
subject to any right of rescission, setoff, counterclaim or defense (including
the defense of usury) or to any repurchase obligation or return right;

(e) the related Revolving Charge Account Agreement of which constitutes an
“account” or “chattel paper”, in each case under and as defined in Article 9 of
the UCC of all applicable jurisdictions;

(f) that was established in accordance with the Credit and Collection Policies
in the regular and ordinary course of the business of the Originators; provided
that Revolving Charge Receivables representing up to 5% of the Outstanding
Receivables Balance of all Revolving Charge Receivables may not have been
established in accordance with the Credit and Collection Policies and shall be
deemed to meet the requirements of this paragraph (f) so long as the credit
applications for such Revolving Charge Receivables were approved by a senior
manager and the related Obligors shall have made at least six consecutive
payments by the due date therefor with respect to such Revolving Charge
Receivables;

(g) that is denominated and payable in Dollars, is only payable in the United
States of America and each Obligor in respect of which resides in the United
States of America;

(h) other than a Receivable (i) that is a Defaulted Receivable or (ii) as to
which, on the related Purchase Date, all of the original Obligors obligated
thereon are deceased;

 

8



--------------------------------------------------------------------------------

(i) that arises under a Revolving Charge Account Agreement the terms of which
have not been modified or waived except as permitted under the Credit and
Collection Policies or the Transaction Documents;

(j) that was originated in connection with a sale of Merchandise by an
Originator;

(k) that has no Obligor thereon that is a Governmental Authority;

(l) that arises under a Revolving Charge Account Agreement the original terms of
which provide for the repayment of the balance thereof with a minimum monthly
payment of not less than 1/48 of the highest outstanding balance since the last
date on which the outstanding balance in such account was zero;

(m) the assignment of which to Issuer does not contravene or conflict with any
law, rule or regulation or any contractual or other restriction, limitation or
encumbrance, and the sale or assignment of which does not require the consent of
the Obligor thereof; and

(n) that is originated under a Revolving Charge Account Agreement substantially
in the form of one of the Revolving Charge Account Agreements attached as
Exhibit B hereto (with such changes as may be necessary or desirable from time
to time in light of local statutes or regulations).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Person, (i) any corporation which
is a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as such Person; (ii) a trade or business (whether or
not incorporated) under common control (within the meaning of Section 414(c) of
the Code) with such Person; or (iii) a member of the same affiliated service
group (within the meaning of Section 414(m) of the Code) as such Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above.

“ERISA Event” means any of the following: (i) the failure to satisfy the minimum
funding standard under Section 302 of ERISA or Section 412 of the Code with
respect to any Benefit Plan; (ii) the filing by the Pension Benefit Guaranty
Corporation or a plan administrator of any notice relating to an intention to
terminate any Benefit Plan or Benefit Plans or an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or
grounds to appoint a trustee to administer any Benefit Plan; (iii) the complete
withdrawal or partial withdrawal by any Person or any of its ERISA Affiliates
from any Benefit Plan or Multiemployer Plan; (iv) any “reportable event” as
defined in Section 4043 of ERISA or the regulations issued thereunder with
respect to a Benefit Plan (other than an event for which the 30-day notice
period is waived), (v) the commencement of proceedings by the Pension Benefit
Guaranty Corporation to terminate a Benefit Plan or the treatment of a Benefit
Plan amendment as a termination under Section 4041 or 4041A of ERISA, the
termination of any Benefit Plan (vi) the receipt by such Person or any ERISA
Affiliate of any notice concerning a determination

 

9



--------------------------------------------------------------------------------

that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (vii) the imposition
of any liability under Title IV of ERISA, other than for Pension Benefit
Guaranty Corporation premiums due but not delinquent under Section 4007 of ERISA
upon any Person or any of its ERISA Affiliates.

“Euroclear” means the Euroclear System, as operated by Euroclear Bank S.A./N.V.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:

(a) a Proceeding shall be commenced, without the application or consent of such
Person, before any Governmental Authority, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
adjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any Law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and in the case of any Person, such
Proceeding shall continue undismissed, or unstayed and in effect, for a period
of sixty (60) consecutive days; or an order for relief in respect of such Person
shall be entered in an involuntary case under the Federal bankruptcy Laws or
other similar Laws now or hereafter in effect; or

(b) such Person shall (i) consent to the institution of (except as described in
the proviso to clause (a) above) any Proceeding or petition described in clause
(a) of this definition, or (ii) commence a voluntary Proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar Law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to implement any of the
foregoing.

“Event of Default” has the meaning specified in Section 10.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expected Final Principal Payment Date” means, with respect to any Series of
Notes, the date, if any, stated in the applicable Series Supplement as the date
on which such Series of Notes is expected to be paid in full.

“FDIC” means the Federal Deposit Insurance Corporation.

“Finance Charge Account” has the meaning specified in Section 5.3(b).

“Finance Charges” means any finance, interest, late, servicing or similar
charges or fees owing by an Obligor pursuant to the Contracts (other than with
respect to Defaulted Receivables).

 

10



--------------------------------------------------------------------------------

“Fiscal Year” means any period of twelve consecutive calendar months ending on
January 31.

“Fitch” means Fitch, Inc.

“Foreign Clearing Agency” means Clearstream and Euroclear.

“GAAP” means those principles of accounting set forth in pronouncements of the
Financial Accounting Standards Board, the American Institute of Certified Public
Accountants or which have other substantial authoritative support and are
applicable in the circumstances as of the date of a report , as such principles
are from time to time supplemented and amended, and with respect to
determinations or calculations to be made by a Person other than a successor
Servicer, applied on a basis consistent with the most recent audited financial
statements of Consolidated Parent before the Closing Date.

“Global Note” has the meaning specified in Section 2.19.

“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Grant” means the Issuer’s grant of a Lien on the Trust Estate as set forth in
the Granting Clause of this Base Indenture.

“Gross Receivables Balance” means, with respect to any date of determination and
any Receivable, the sum of each of the monthly payments originally contracted
for less any payments or credits received prior to such date; provided, however,
that, if not otherwise specified, the term “Gross Receivables Balance” shall
refer to the Gross Receivables Balance of all Receivables collectively together.

“Holder” or “Noteholder” means the Person in whose name a Note is registered in
the Note Register or such other Person deemed to be a “Holder” or “Noteholder”
in any related Series Supplement.

“Indebtedness” means, with respect to any Person, such Person’s (i) obligations
for borrowed money, (ii) obligations representing the deferred purchase price of
property other than accounts payable arising in the ordinary course of such
Person’s business on terms customary in the trade, (iii) obligations, whether or
not assumed, secured by Liens on or payable out of the proceeds or production
from, property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) Capitalized Lease obligations and (vi) obligations of another
Person of a type described in clauses (i) through (v) above, for which such
Person is obligated pursuant to a guaranty, put or similar arrangement.

“Indenture” means the Base Indenture, together with all Series Supplements, as
the same maybe amended, restated, modified or supplemented from time to time.

“Indenture Termination Date” has the meaning specified in Section 12.1.

 

11



--------------------------------------------------------------------------------

“Independent” means, when used with respect to any specified Person, that such
Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, each Originator, the Seller and any Affiliate of any of the foregoing
Persons, (b) does not have any direct financial interest or any material
indirect financial interest in the Issuer, any such other obligor, any
Originator, the Seller or any Affiliate of any of the foregoing Persons and
(c) is not connected with the Issuer, any such other obligor, any Originator,
the Seller or any Affiliate of any of the foregoing Persons as an officer,
employee, promoter, underwriter, trustee, partner, director or Person performing
similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Trustee under the circumstances described in, and otherwise complying with, the
applicable requirements of Section 15.1, prepared by an Independent appraiser or
other expert appointed by an Issuer Order and approved by the Trustee in the
exercise of reasonable care, and such opinion or certificate shall state that
the signer has read the definition of “Independent” in this Indenture and that
the signer is Independent within the meaning thereof.

“Independent Manager” has the meaning specified in Section 8.2(p).

“Initial Investor Interest” means, with respect to any Series of Notes, the
amount stated in the related Series Supplement.

“Installment Contract” means any retail installment sale contract originally
entered into between an Originator and an Obligor in connection with a sale of
Merchandise and all amounts due thereunder from time to time.

“Installment Contract Receivable” means any indebtedness of an Obligor arising
under an Installment Contract.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
April 30, 2012, by and among Bank of America, N.A., Wells Fargo Bank, National
Association, Conn Appliances, Inc., Conn Credit Corporation, Inc. and Conn
Credit I, LP, as such agreement may be amended, modified, waived, supplemented
or restated from time to time.

“Interest Period” means, with respect to any Series of Notes, the period
specified in the applicable Series Supplement.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Earnings” means all interest and earnings (net of losses and
investment expenses) accrued on funds on deposit in the Trust Accounts (except
if otherwise provided with respect to any Series Account in the Series
Supplement).

“Investor Account” means each of the Excess Funding Account (as defined in the
Series Supplements), if any, the Finance Charge Account, the Principal Account
and each of the Payment Accounts.

“Investor Interest” has, with respect to any Series of Notes, the meaning
specified in the related Series Supplement.

 

12



--------------------------------------------------------------------------------

“Issuer” has the meaning specified in the preamble of this Base Indenture.

“Issuer Obligations” means (i) all principal and interest, at any time and from
time to time, owing by the Issuer on the Notes (including any Note held by the
Seller, any Originator, the Parent or any Affiliate of any of the foregoing) and
(ii) all costs, fees, expenses, indemnity and other amounts owing or payable by,
or obligations of, the Issuer to any Person (other than the Seller, the
Originators, the Parent or any Affiliate of any of the foregoing) under the
Indenture or the other Transaction Documents.

“Issuer Order” and “Issuer Request” means a written order or request signed in
the name of the Issuer by any one of its Responsible Officers and delivered to
the Trustee.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

“Legal Final Payment Date” is defined, with respect to any Series of Notes, in
the applicable Series Supplement.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the UCC or comparable
Law of any jurisdiction).

“Material Adverse Effect” means any event or condition which would have a
material adverse effect on (i) the collectibility of any material portion of the
Receivables, (ii) the condition (financial or otherwise), businesses or
properties of the Issuer, the Servicer or the Seller, (iii) the ability of the
Issuer or the Seller to perform its respective obligations under the Transaction
Documents or the ability of the Servicer to perform its obligations under the
Servicer Transaction Documents and (iv) the interests of the Trustee or any
Secured Party in the Trust Estate or under the Transaction Documents.

“Merchandise” means (i) home appliances, electronic goods, computers, furniture,
mattresses, lawn and garden equipment and other goods and merchandise of the
type sold by an Originator from time to time in the ordinary course of business,
which in each case constitute “consumer goods” under and as defined in Article 9
of the UCC of all applicable jurisdictions, (ii) RSAs and services in respect of
any goods or merchandise referred to in clause (i) above, and (iii) credit
insurance (including life, disability, property and involuntary unemployment) in
respect of any goods or merchandise referred to in clause (i) above or any
Obligor’s payment obligations in respect of a Receivable.

“Monthly Noteholders’ Statement” means, with respect to any Series of Notes, a
statement substantially in the form attached in the relevant Series Supplement,
with such changes as the Servicer (with prior consent of the Back-Up Servicer)
may determine to be necessary or desirable; provided, however, that no such
change shall serve to exclude information expressly required by this Base
Indenture or any Series Supplement.

 

13



--------------------------------------------------------------------------------

“Monthly Period” means, unless otherwise defined in any Series Supplement, the
period from and including the first day of a calendar month to and including the
last day of a calendar month.

“Monthly Servicer Report” means a report substantially in the form attached as
Exhibit A-1 to the Servicing Agreement or in such other form as shall be agreed
between the Servicer (with prior consent of the Back-Up Servicer) and the
Trustee; provided, however, that no such other agreed form shall serve to
exclude information expressly required by this Base Indenture or any Series
Supplement.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA with respect to which the Seller, the Issuer, any
Originator, Servicer or any of their respective ERISA Affiliates is making, is
obligated to make, or has made or been obligated to make, contributions.

“New Series Issuance” means any issuance of a new Series of Notes pursuant to
Section 2.2.

“New Series Issuance Date” has the meaning, with respect to any Series issued
pursuant to a New Series Issuance, specified in Section 2.2.

“New Series Issuance Notice” has the meaning, with respect to any Series issued
pursuant to a New Series Issuance, specified in Section 2.2.

“Non-U.S. Person” means a person who is not a “U.S. Person” as such term is
defined in Regulation S.

“Note Interest” means interest payable in respect of the Notes of any Series
pursuant to the Series Supplement for such Series.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or Foreign Clearing Agency, or on the books of a Person
maintaining an account with such Clearing Agency or Foreign Clearing Agency
(directly or as an indirect participant, in accordance with the rules of such
Clearing Agency or Foreign Clearing Agency).

“Note Principal” means the principal payable in respect of the Notes of any
Series pursuant to Article 5.

“Note Purchase Agreement” has, with respect to any Series of Notes, the meaning
stated in the related Series Supplement.

“Note Rate” means, with respect to any Series of Notes (or, for any Series with
more than one Class, for each Class of such Series), the annual rate at which
interest accrues on the Notes of such Series of Notes (or formula on the basis
of which such rate shall be determined) as stated in the applicable Series
Supplement, if any.

“Note Register” has the meaning specified in Section 2.6(a).

 

14



--------------------------------------------------------------------------------

“Notes” means any one of the notes (including, without limitation, the Global
Notes or the Definitive Notes) issued by the Issuer, executed and authenticated
by the Trustee substantially in the form (or forms in the case of a Series with
multiple Classes) of the note attached to the related Series Supplement or such
other obligations of the Issuer deemed to be a “Note” in any related Series
Supplement.

“Notice Person” means, with respect to any Series of Notes, the Person
identified as such in the applicable Series Supplement.

“Obligor” means, with respect to any Receivable, the Person or Persons obligated
to make payments with respect to such Receivable, including any guarantor
thereof.

“Opinion of Counsel” means one or more written opinions of counsel to the
Issuer, the Seller or the Servicer who (except in the case of opinions regarding
matters of organizational standing, power and authority, conflict with
organizational documents, conflict with agreements other than Transaction
Documents, qualification to do business, licensure and litigation or other
Proceedings) shall be external counsel, satisfactory to the Trustee, which
opinions shall comply with any applicable requirements of Section 15.1 and TIA
Section 314, if applicable, and shall be in form and substance satisfactory to
the Trustee, and shall be addressed to the Trustee. An Opinion of Counsel may,
to the extent same is based on any factual matter, rely on a Conn Officer’s
Certificate as to the truth of such factual matter.

“Originator” has the meaning specified in the Purchase Agreement.

“Outstanding Receivables Balance” means, as of any date with respect to any
Receivable, an amount equal to (i) the Gross Receivables Balance of such
Receivable minus (ii) the Unearned Finance Charges for such Receivable;
provided, however, that if not otherwise specified, the term “Outstanding
Receivables Balance” shall refer to the Outstanding Receivables Balance of all
Receivables collectively.

“Parent” shall mean Conn Appliances.

“Paying Agent” means any paying agent appointed pursuant to Section 2.7 and
shall initially be the Trustee.

“Payment Account” has the meaning specified in Section 5.3(c).

“Payment Date” means, with respect to each Series, the dates specified in the
related Series Supplement.

“Payment Priorities” has the meaning specified in Section 5.10(e).

“Pension Plan” means a Benefit Plan that is an “employee benefit pension plan”
as described in Section 3(2) of ERISA that is subject to Title IV of ERISA or
Section 302 of ERISA or 412 of the Code.

“Perfection Representations” means the representations, warranties and covenants
set forth in Schedule 1 attached hereto.

 

15



--------------------------------------------------------------------------------

“Permitted Encumbrance” (a) with respect to the Issuer, any item described in
clause (i), (iv) or (vi) of the following, and (b) with respect to the Seller,
any item described in clauses (i) through (vi) of the following:

(i) Liens for taxes and assessments that are not yet due and payable or that are
being contested in good faith and for which reserves have been established, if
required in accordance with GAAP;

(ii) Liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which the Seller shall at any time in good faith be prosecuting an appeal or
proceeding for a review and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

(iii) Liens incidental to the conduct of business or the ownership of properties
and assets (including mechanics’, carriers’, repairers’, warehousemen’s and
statutory landlords’ liens and liens to secure the performance of leases) and
Liens to secure statutory obligations, surety or appeal bonds or other Liens of
like general nature incurred in the ordinary course of business and not in
connection with the borrowing of money, provided in each case, the obligation
secured is not overdue, or, if overdue, is being contested in good faith by
appropriate actions or Proceedings and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with GAAP;

(iv) Liens in favor of the Trustee, or otherwise created by the Issuer, the
Seller or the Trustee pursuant to the Transaction Documents, and the interests
of mortgagees and loss payees under the terms of any Contract;

(v) Liens that, in the aggregate do not exceed $250,000 (such amount not to
include Permitted Encumbrances under clauses (i) through (iv) or (vi)) and
which, individually or in the aggregate, do not materially interfere with the
rights under the Transaction Documents of the Trustee or any Noteholder in any
of the Receivables; and

(vi) any Lien created in favor of the Issuer or the Seller in connection with
the purchase of any Receivables by the Issuer or the Seller and covering such
Receivables, the related Contracts with respect to which are sold or purported
to be sold by the Seller to the Issuer pursuant to the Purchase Agreement.

“Permitted Investments” means book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form and that
evidence:

(a) direct obligations of, and obligations fully guaranteed as to the full and
timely payment by, the United States;

(b) demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States or
any state thereof or the District of Columbia (or any domestic branch of a
foreign bank) and subject to supervision and examination by federal or state
banking or depository institution authorities (including

 

16



--------------------------------------------------------------------------------

depository receipts issued by any such institution or trust company as custodian
with respect to any obligation referred to in clause (a) above or a portion of
such obligation for the benefit of the holders of such depository receipts);
provided that at the time of the investment or contractual commitment to invest
therein (which shall be deemed to be made again each time funds are reinvested
following each Payment Date), the commercial paper or other short-term senior
unsecured debt obligations (other than such obligations the rating of which is
based on the credit of a person other than such depository institution or trust
company) of such depository institution or trust company shall have a credit
rating from the Rating Agency in the highest investment category granted
thereby;

(c) commercial paper having, at the time of the investment or contractual
commitment to invest therein, a rating from Fitch of “F2”;

(d) investments in money market funds having a rating from Fitch of “AA” or, to
the extent not rated by Fitch, rated in the highest rating category by another
nationally recognized statistical rating agency;

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) described in clause
(b) above; or

(g) any other investment with respect to which the Rating Agency Condition is
satisfied.

Permitted Investments may be purchased by or through the Trustee or any of its
Affiliates.

“Person” means any corporation, limited liability company, natural person, firm,
joint venture, partnership, trust, unincorporated organization, enterprise,
government or any department or agency of any government.

“Post Office Box” has the meaning specified in the Servicing Agreement.

“Principal Account” has the meaning specified in Section 5.3(b).

“Principal Amortization Period” means, with respect to any Series of Notes, the
period specified, if any, in the applicable Series Supplement.

“Principal Collections” means, with respect to any Monthly Period, the excess,
if any, of (i) all Collections received during such Monthly Period, including
all Recoveries, over (ii) all Earned Finance Charges for such Monthly Period.

 

17



--------------------------------------------------------------------------------

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchase Agreement” means the Purchase and Sale Agreement, dated as of
April 30, 2012, between the Seller and the Issuer, as such agreement may be
amended, supplemented or otherwise modified and in effect from time to time.

“Purchase Date” has the meaning specified in the Purchase Agreement.

“Qualified Institution” means the following:

(a) a depository institution or trust company

(i) whose commercial paper, short-term unsecured debt obligations or other
short-term deposits are rated “F2” by Fitch, if the deposits are to be held in
the account for 30 days or less, or

(ii) whose long-term unsecured debt obligations are rated at least “A” by Fitch,
if the deposits are to be held in the account more than 30 days, or

(b) a segregated trust account or accounts maintained in the trust department of
a federal or state-chartered depository institution having a combined capital
and surplus of at least $50,000,000 and subject to regulations regarding
fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations Section 9.10(b), or

(c) any other institution with respect to which the Rating Agency Condition
shall be satisfied.

“Rating Agency” means, with respect to each outstanding Series of Notes, the
rating agency or agencies, if any, selected by the Issuer to rate all or a
portion of such Series of Notes or any Class thereof, as specified in the
related Series Supplement, at the request of the Issuer.

“Rating Agency Condition” has, with respect to any Series of Notes, the meaning
stated in the related Series Supplement.

“Receivable” means the indebtedness of any Obligor under a Contract (which
“Receivable” has been acquired (or purported to be acquired) by the Issuer from
the Seller pursuant to the terms of the Purchase Agreement), whether
constituting an account, chattel paper, an instrument, a general intangible,
payment intangible, promissory note or otherwise, and shall include (i) the
right to payment of such indebtedness and any interest or finance charges and
other obligations of such Obligor with respect thereto (including, without
limitation, the principal amount of such indebtedness, periodic finance charges,
late fees and returned check fees), and (ii) all proceeds of, and payments or
Collections on, under or in respect of any of the foregoing. Notwithstanding the
foregoing, upon release from the Trust Estate pursuant to Section 2.14, a
Removed Receivable shall no longer constitute a Receivable. If an Installment
Contract is modified for credit reasons, the indebtedness under the new
Installment Contract shall, for purposes of the Transaction Documents,
constitute the same Receivable as existed under the original Installment
Contract. If an Installment Contract is refinanced in connection with the
purchase of additional Merchandise, the original Receivable shall be deemed
collected and cease to be a Receivable for purposes of the Transaction Documents
upon payment in accordance with Section 2.5 of the Purchase Agreement with
respect thereto.

 

18



--------------------------------------------------------------------------------

“Receivable File” has the meaning specified in the Purchase Agreement.

“Record Date” means, with respect to any Payment Date, the last Business Day of
the preceding Monthly Period.

“Records” means all Contracts and other documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights)
maintained with respect to Receivables and the related Obligors.

“Recoveries” means, with respect to any period, all Collections (net of
expenses) received during such period in respect of a Receivable after it became
a Defaulted Receivable.

“Redemption Date” means (a) in the case of a redemption of the Notes pursuant to
Section 14.1, the Payment Date specified by the initial Servicer or the Issuer
pursuant to Section 14.1 or (b) the date specified for a Series pursuant to
redemption provisions of the related Series Supplement.

“Redemption Price” means in the case of a redemption of the Notes pursuant to
Section 14.1, an amount as set forth in the Series Supplement for the redemption
of the Notes.

“Registered Notes” has the meaning specified in Section 2.1.

“Related Security” means, with respect to any Receivable, all guaranties,
indemnities, insurance (including any insurance and RSA proceeds and returned
premiums) and other agreements (including the related Receivable File) or
arrangement and other collateral of whatever character from time to time
supporting or securing payment of such Receivable or otherwise relating to such
Receivable (including any returned sales taxes).

“Removed Receivables” means any Receivable which is purchased or repurchased
(i) by the initial Servicer pursuant to the last paragraph of Section 2.08 or
Section 2.13 of the Servicing Agreement, (ii) by the Seller pursuant to the
terms of the Purchase Agreement or (iii) by any other Person pursuant to
Section 5.8 of the Indenture.

“Required Noteholders” has, with respect to any Series of Notes, the meaning
stated in the related Series Supplement.

“Required Rating” shall mean at least F2 (or the equivalent thereof) by the
Rating Agency or, if not rated by the Rating Agency, by any other rating agency.

“Required Remittance Amount” has the meaning specified in Section 5.10(a).

 

19



--------------------------------------------------------------------------------

“Requirements of Law” means, as to any Person, the organizational documents of
such Person and any Law applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” means, with respect to any Person, the member, the
Chairman, the President, the Controller, any Vice President, the Secretary, the
Treasurer, or any other officer of such Person or of a direct or indirect
managing member of such Person, who customarily performs functions similar to
those performed by any of the above-designated officers and also, with respect
to a particular matter any other officer to whom such matter is referred because
of such officer’s knowledge of and familiarity with the particular subject.

“Restricted Period” has, with respect to any Series of Notes, the meaning
designated as the “Restricted Period,” if any, in the related Series Supplement.

“Retailer Credit Agreement” means the “Amended and Restated Loan and Security
Agreement” dated as of November 30, 2010, as amended by the “First Amendment to
the Amended and Restated Loan and Security Agreement” dated effective July 28,
2011, the “Second Amendment to the Amended and Restated Loan and Security
Agreement” dated effective March 15, 2012, and as may be further amended from
time to time, by and among Conn Appliances, Inc., Conn Credit Corporation, Inc.
and Conn Credit I, LP, as “Borrowers”, Conn’s, Inc., the “Lenders” named
therein, Bank of America, N.A., as Administrative and Collateral Agent, JPMorgan
Chase Bank, National Association and Wells Fargo Preferred Capital, Inc., as
Co-Syndication Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC, as Joint Book Runner and Co-Lead Arranger, and
Capital One, N.A. and Regions Business Capital, a division of Regions Bank, as
Co-Documentation Agent.

“Retained Notes” means any Notes retained by the Issuer or a Person that is
considered the same Person as the Issuer for United States federal income tax
purposes.

“Revolving Charge Account Agreement” means any retail revolving charge account
agreement originally entered into between an Originator and an Obligor pursuant
to which such Obligor is obligated to pay for Merchandise purchased under a
credit plan and permits or permitted such Obligor to purchase such Merchandise
on credit.

“Revolving Charge Receivable” means any indebtedness of an Obligor arising under
a Revolving Charge Account Agreement.

“RSA” means a repair service agreement for Merchandise purchased by an Obligor
provided by a third party or by Conn Appliances, Inc.

“Secured Parties” has the meaning specified in Granting Clause of this Base
Indenture.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means Conn Appliances.

“Seller Note” has the meaning specified in the Purchase Agreement.

 

20



--------------------------------------------------------------------------------

“Series Account” has the meaning specified in Section 5.3(d).

“Series of Notes” or “Series” means any Series of Notes issued and authenticated
pursuant to the Base Indenture and a related Series Supplement, which may
include within any Series multiple Classes of Notes, one or more of which may be
subordinated to another Class or Classes of Notes.

“Series Supplement” means a supplement to the Base Indenture complying with the
terms of Section 2.2 of this Base Indenture.

“Series Temporary Regulation S Global Note” means, with respect to any Series of
Notes, the notes designated as such, if any, in the related Series Supplement.

“Series Termination Date” means, with respect to any Series of Notes, the date
specified as such in the applicable Series Supplement.

“Series Transfer Date” means, unless otherwise specified in the related Series
Supplement, with respect to any Series, the Business Day immediately prior to
each Payment Date.

“Servicer” means initially Conn Appliances and its permitted successors and
assigns and thereafter any Person appointed as successor pursuant to the
Servicing Agreement to service the Receivables.

“Servicer Default” has the meaning specified in Section 2.04 of the Servicing
Agreement.

“Servicer LC Escrow Account” has the meaning specified in Section 5.10(e).

“Servicer Letter of Credit” shall mean a letter of credit, dated the Closing
Date, issued by the Servicer Letter of Credit Bank for the benefit of the
Trustee or any substitute therefor in accordance with Section 5.10(c).

“Servicer Letter of Credit Bank” shall mean Bank of America, N.A. and the issuer
of any substitute Servicer Letter of Credit delivered pursuant to
Section 5.10(c).

“Servicer Transaction Documents” means collectively, the Base Indenture, any
Series Supplement, the Servicing Agreement, the Back-Up Servicing Agreement and
the Intercreditor Agreement, as applicable.

“Servicing Agreement” means the Servicing Agreement, dated as of April 30, 2012,
among the Issuer, the Servicer and the Trustee, as the same may be amended or
supplemented from time to time.

“Servicing Fee” means (A) for any Monthly Period during which Conn Appliances or
any Affiliate acts as Servicer, an amount equal to the product of (i) 3.00%,
(ii)1/12 and (iii) the aggregate Outstanding Receivables Balance as of the last
day of the immediately prior Monthly Period and (B) for any Monthly Period
during which any other successor Servicer acts as Servicer, the Servicing Fee
shall be an amount equal to (i) if SST acts as successor Servicer, the

 

21



--------------------------------------------------------------------------------

amount set forth pursuant to the SST Fee Schedule as set forth in the Back-Up
Servicing Agreement or (ii) if any other successor Servicer acts as Servicer,
the Servicing Fee shall be an amount equal to the product of (a) the current
market rate for servicing receivables similar to the Receivables, (b) 1/12 and
(c) the aggregate Outstanding Receivables Balance as of the last day of the
immediately prior Monthly Period; provided, however, that in no event shall such
amount exceed the product of (i) 5.00%, (ii) 1/12 and (iii) aggregate
Outstanding Receivables Balance as of the last day of the immediately prior
Monthly Period for purposes of the amount paid to SST as successor Servicer or
another successor Servicer in respect of the Servicing Fee at the top of the
priority of payments set forth in Section 5.15(a)(i) and Section 5.15(e)(i) of
the Series Supplement.

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may from time to time be amended.

“SST” means Systems & Services Technologies, Inc.

“SST Fee Schedule” means Schedule I to the Back-Up Servicing Agreement.

“Subsidiary” of a Person means any other Person more than 50% of the outstanding
voting interests of which shall at any time be owned or controlled, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person
or any similar business organization which is so owned or controlled.

“Supplement” means a supplement to this Base Indenture complying with the terms
of Article 13 of this Base Indenture.

“Swap Agreement” means one or more interest rate swap contracts, interest rate
cap agreements or similar contracts entered into by the Issuer in connection
with the issuance of a Series of Notes, as and to the extent specified in the
related Series Supplement, providing limited protection against interest rate
risks.

“Tax Opinion” means with respect to any action or event, an Opinion of Counsel
to the effect that, for United States federal income tax purposes (x) in
connection with the initial issuance of a Series of Notes, if so specified in
the related Series Supplement, such Notes constitute indebtedness and
(y) (a) such action or event will not adversely affect the tax characterization
of Notes of any outstanding Series or Class of Notes issued to investors as debt
and (b) such action or event will not give rise to a taxable event for any
Secured Party or the Issuer.

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan) that is
subject to Title IV of ERISA.

“Transaction Documents” means, collectively, the Base Indenture, any Series
Supplement, the Notes, the Servicing Agreement, the Back-Up Servicing Agreement,
the Purchase Agreement, the Servicer Letter of Credit, the Note Purchase
Agreement, and any agreements of the Issuer relating to the issuance or the
purchase of any of the Notes.

 

22



--------------------------------------------------------------------------------

“Transfer Agent and Registrar” has the meaning specified in Section 2.6 and
shall initially, and so long as Wells Fargo Bank, National Association is acting
as Paying Agent, = be the Trustee.

“Transition Costs” means all reasonable costs and expenses incurred by the
Back-Up Servicer in connection with a transfer of servicing.

“Trust Account” has the meaning specified in the Granting Clause to this Base
Indenture, which accounts are under the sole dominion and control of the
Trustee.

“Trust Estate” means all money, instruments, rights and other property that are
subject or intended to be subject to the Lien of this Indenture for the benefit
of the Secured Parties (including all property and interests Granted to the
Trustee), including all proceeds thereof, as defined in the Granting Clause to
this Base Indenture.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.

“Trust Officer” means any officer within the Corporate Trust Office (or any
successor group of the Trustee), including any Vice President, any Managing
Director, any Assistant Vice President, any Secretary, any Assistant Treasurer,
any Assistant Secretary or any other officer of the Trustee customarily
performing functions similar to those performed by any individual who at the
time shall be an above-designated officer and also, with respect to a particular
matter, any other officer to whom any corporate trust matter is referred because
of such officer’s knowledge of and familiarity with the particular subject.

“Trustee” means initially Wells Fargo Bank, National Association, and its
successors and any corporation resulting from or surviving any consolidation or
merger to which it or its successors may be a party and any successor trustee
appointed in accordance with the provisions of this Base Indenture.

“Trustee, Back-Up Servicer and Successor Servicer Fees and Expenses” means, for
any Series Transfer Date, (i) the amount of accrued and unpaid fees (including,
without limitation, the Servicing Fee of any successor Servicer), indemnity
amounts and reasonable out-of-pocket expenses (but, as to expenses and indemnity
amounts, not in excess of $50,000 per calendar year (or, if an Event of Default
has occurred and is continuing, $150,000 per calendar year)) of the Trustee
(including in its capacity as Agent), Back-up Servicer and any successor
Servicer) (including, without limitation, SST as successor Servicer) and
(ii) the Transition Costs (but not in excess of $100,000), if applicable.
Additionally, Trustee, Back-Up Servicer and Successor Servicer Fees and Expenses
shall include, if 100% of the Noteholders consent to such action, any costs and
expenses associated with the designation of an employee of the successor
Servicer being assigned to all or any Conn Appliances store to oversee the
collection of in-store payments at such store.

“UCC” means, with respect to any jurisdiction, the Uniform Commercial Code as
the same may, from time to time, be enacted and in effect in such jurisdiction.

 

23



--------------------------------------------------------------------------------

“Unearned Finance Charges” means, as of any date of determination with respect
to any Receivable, that portion of the Gross Receivables Balance attributable to
Finance Charges under such Receivable that have not accrued as of such date.

“U.S.” or “United States” means the United States of America and its
territories.

“written” or “in writing” means any form of written communication, including,
without limitation, by means of e-mail, telex, telecopier device, telegraph or
cable.

Section 1.2. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture, except to the extent that the
Trustee has been advised by an Opinion of Counsel that the Indenture does not
need to be qualified under the TIA or such provision is not required under the
TIA to be applied to this Indenture in light of the outstanding Notes. The
following TIA terms used in this Indenture have the following meanings:

“Commission” means the Securities and Exchange Commission.

“indenture securities” means the Notes.

“indenture security holder” means a Noteholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Issuer and any other obligor on
the indenture securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule have the
meaning assigned to them by such definitions.

Section 1.3. Cross-References. Unless otherwise specified, references in this
Indenture and in each other Transaction Document to any Article or Section are
references to such Article or Section of this Indenture or such other
Transaction Document, as the case may be, and, unless otherwise specified,
references in any Article, Section or definition to any clause are references to
such clause of such Article, Section or definition.

Section 1.4. Accounting and Financial Determinations; No Duplication. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined, or any accounting computation is required to be made,
for the purpose of this Indenture, such determination or calculation shall be
made, to the extent applicable and except as otherwise specified in this
Indenture, in accordance with GAAP. When used herein, the term “financial
statement” shall include the notes and schedules thereto. All accounting
determinations and computations hereunder or under any other Transaction
Documents shall be made without duplication.

 

24



--------------------------------------------------------------------------------

Section 1.5. Rules of Construction. In this Indenture, unless the context
otherwise requires:

(i) “or” is not exclusive;

(ii) the singular includes the plural and vice versa;

(iii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Indenture, and reference to any Person in a particular capacity only refers to
such Person in such capacity;

(iv) reference to any gender includes the other gender;

(v) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

(vi) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; and

(vii) with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”.

Section 1.6. Other Definitional Provisions.

(a) All terms defined in any Series Supplement or this Base Indenture shall have
the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. Capitalized terms
used but not defined herein shall have the respective meaning given to such term
in the Servicing Agreement.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Base Indenture or any Series Supplement shall refer to this
Base Indenture or such Series Supplement as a whole and not to any particular
provision of this Base Indenture or any Series Supplement; and Section,
subsection, Schedule and Exhibit references contained in this Base Indenture or
any Series Supplement are references to Sections, subsections, Schedules and
Exhibits in or to this Base Indenture or any Series Supplement unless otherwise
specified.

ARTICLE 2.

THE NOTES

Section 2.1. Designation and Terms of Notes. Subject to Sections 2.16 and 2.19,
the Notes of each Series and any Class thereof shall be issued in fully
registered form (the “Registered Notes”), and shall be substantially in the form
of exhibits with respect thereto attached to the applicable Series Supplement,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture and may have

 

25



--------------------------------------------------------------------------------

such letters, numbers or other marks of identification and such restrictions,
legends or endorsements placed thereon and shall bear, upon their face, the
designation for such Series to which they belong so selected by the Issuer, all
as determined by the officers executing such Notes, as evidenced by their
execution of the Notes. Any portion of the text of any Note may be set forth on
the reverse thereof, with an appropriate reference thereto on the face of the
Note. All Notes of any Series shall, except as specified in the related Series
Supplement, be pari passu and equally and ratably entitled as provided herein to
the benefits hereof without preference, priority or distinction on account of
the actual time or times of authentication and delivery, all in accordance with
the terms and provisions of this Base Indenture and the related Series
Supplement. Each Series of Notes shall be issued in the minimum denominations
set forth in the related Series Supplement.

Section 2.2. New Series Issuances. The Notes may be issued in one Series. The
Series of Notes shall be created by a Series Supplement. The Issuer may effect
the issuance of one Series of Notes on the Closing Date (a “New Series
Issuance”) by notifying the Trustee in writing at least one (1) day in advance
(a “New Series Issuance Notice”) of the date upon which the New Series Issuance
is to occur (a “New Series Issuance Date”) and shall not effect any future
issuances. The New Series Issuance Notice shall state the designation of the
Series (and each Class thereof, if applicable) to be issued on the New Series
Issuance Date and, with respect to such Series: (a) the Initial Investor
Interest and (b) the aggregate initial outstanding principal amount of the Notes
thereof. On the New Series Issuance Date, the Issuer shall execute and the
Trustee shall authenticate and deliver any such Series of Notes only upon
delivery to it of the following:

(i) an Issuer Order authorizing and directing the authentication and delivery of
the Notes of such new Series by the Trustee and specifying the designation of
such new Series and the aggregate principal amount of Notes of such new Series
(and each Class thereof) to be authenticated with respect to such new Series;

(ii) a Series Supplement in form reasonably satisfactory to the Trustee executed
by the Issuer and the Trustee and specifying the principal terms of such new
Series;

(iii) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee as to the Trustee’s Lien in and to the Trust Estate;

(iv) evidence (which, in the case of the filing of financing statements on form
UCC-1, may be telephonic, followed by prompt written confirmation) that the
Issuer has delivered the Trust Estate to the Trustee and has caused all filings
(including filing of financing statements on form UCC-1) and recordings to be
accomplished as may be reasonably required by Law to establish, perfect, protect
and preserve the rights, titles, interests, remedies, powers and security
interest of the Trustee in the Trust Estate for the benefit of the Secured
Parties;

(v) any consents required pursuant to Section 13.1 or otherwise;

 

26



--------------------------------------------------------------------------------

(vi) a Conn Officer’s Certificate (upon which the Trustee shall be entitled to
conclusively rely), stating that all conditions precedent to the issuance of
such Series of Notes (including but not limited to those set forth in clauses
(i)-(v) above) have been satisfied; and

(vii) such other documents, instruments, certifications, agreements or other
items as the Trustee may reasonably require.

Upon satisfaction of such conditions, the Trustee shall authenticate and
deliver, as provided above, such Series of Notes.

Section 2.3. [Reserved].

Section 2.4. Execution and Authentication.

(a) Each Note shall be executed by manual or facsimile signature by the Issuer.
Notes bearing the manual or facsimile signature of the individual who was, at
the time when such signature was affixed, authorized to sign on behalf of the
Issuer shall not be rendered invalid, notwithstanding that such individual has
ceased to be so authorized prior to the authentication and delivery of such
Notes or does not hold such office at the date of such Notes. Unless otherwise
provided in the related Series Supplement, no Notes shall be entitled to any
benefit under this Indenture, or be valid for any purpose, unless there appears
on such Note a certificate of authentication substantially in the form provided
for herein, duly executed by or on behalf of the Trustee by the manual signature
of a duly authorized signatory, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

(b) Pursuant to Section 2.2, the Issuer shall execute and the Trustee shall
authenticate and deliver a Series of Notes having the terms specified in the
related Series Supplement, upon the written order of the Issuer, to the
purchasers thereof, the underwriters for sale or to the Issuer for initial
retention by it. If specified in the related Series Supplement for any Series,
the Issuer shall execute and the Trustee shall authenticate and deliver the
Global Note that is issued upon original issuance thereof, upon the written
order of the Issuer, to the Depository against payment of the purchase price
therefor. If specified in the related Series Supplement for any Series, the
Issuer shall execute and the Trustee shall authenticate Book-Entry Notes that
are issued upon original issuance thereof, upon the written order of the Issuer,
to a Clearing Agency or its nominee as provided in Section 2.16 against payment
of the purchase price thereof.

(c) All Notes shall be dated and issued as of the date of their authentication.

Section 2.5. Authenticating Agent.

(a) The Trustee may appoint one or more authenticating agents with respect to
the Notes which shall be authorized to act on behalf of the Trustee in
authenticating the Notes in connection with the issuance, delivery, registration
of transfer, exchange or repayment of the Notes. Whenever reference is made in
this Indenture to the authentication of Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Trustee by an authenticating agent and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent. Each authenticating agent must be acceptable to the
Issuer.

 

27



--------------------------------------------------------------------------------

(b) Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such authenticating agent.

(c) An authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of an authenticating agent by giving notice of termination
to such authenticating agent and to the Issuer. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time an authenticating
agent shall cease to be acceptable to the Trustee or the Issuer, the Trustee
promptly may appoint a successor authenticating agent. Any successor
authenticating agent upon acceptance of its appointment hereunder shall become
vested with all the rights, powers and duties of its predecessor hereunder, with
like effect as if originally named as an authenticating agent.

(d) The Issuer agrees to pay each authenticating agent from time to time
reasonable compensation for its services under this Section 2.5.

(e) Pursuant to an appointment made under this Section 2.5, the Notes may have
endorsed thereon, in lieu of the Trustee’s certificate of authentication, an
alternate certificate of authentication in substantially the following form:

This is one of the certificates described in the Indenture.

 

[Name of Authenticating Agent],

 

as Authenticating Agent

for the Trustee,

By:     Responsible Officer

Section 2.6. Registration of Transfer and Exchange of Notes.

(a) (i) The Trustee shall cause to be kept at the office or agency to be
maintained by a transfer agent and registrar (the “Transfer Agent and
Registrar”), in accordance with the provisions of Section 2.6(c), a register
(the “Note Register”) in which, subject to such reasonable regulations as it may
prescribe, the Transfer Agent and Registrar shall provide for the registration
of the Notes of each Series (unless otherwise provided in the related Series
Supplement) and registrations of transfers and exchanges of the Notes as herein
provided. The Trustee is hereby initially appointed Transfer Agent and Registrar
for the purposes of registering the Notes and transfers and exchanges of the
Notes as herein provided. If a Person other than the Trustee is appointed by the
Issuer as Transfer Agent and Registrar, the Issuer will give the Trustee prompt
written notice of the appointment of such Transfer Agent and Registrar and of
the location, and any change in the location, of the Note Register, and the
Trustee shall have the

 

28



--------------------------------------------------------------------------------

right to inspect the Note Register at all reasonable times and to obtain copies
thereof, and the Trustee shall have the right to rely upon a certificate
executed on behalf of the Transfer Agent and Registrar by a Responsible Officer
thereof as to the names and addresses of the Holders of the Notes and the
principal amounts and number of such Notes. If any form of Note is issued as a
Global Note, the Trustee may appoint a co-transfer agent and co-registrar in a
European city. Any reference in this Indenture to the Transfer Agent and
Registrar shall include any co-transfer agent and co-registrar unless the
context otherwise requires. The Trustee shall be permitted to resign as Transfer
Agent and Registrar upon thirty (30) days’ written notice to the Servicer and
the Issuer. In the event that the Trustee shall no longer be the Transfer Agent
and Registrar, the Issuer shall appoint a successor Transfer Agent and
Registrar.

(ii) Upon surrender for registration of transfer of any Note at any office or
agency of the Transfer Agent and Registrar, if the requirements of
Section 8-401(1) of the UCC are met, the Issuer shall execute, subject to the
provisions of Section 2.6(b), and the Trustee shall authenticate and (unless the
Transfer Agent and Registrar is different than the Trustee, in which case the
Transfer Agent and Registrar shall) deliver and the Noteholder shall obtain from
the Trustee, in the name of the designated transferee or transferees, one or
more new Notes in authorized denominations of like aggregate principal amount.

(iii) All Notes issued upon any registration of transfer or exchange of Notes
shall be valid obligations of the Issuer, evidencing the same debt, and entitled
to the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

(iv) At the option of any Holder of Registered Notes, Registered Notes may be
exchanged for other Registered Notes of the same Series of the same Class in
authorized denominations of like aggregate principal amounts in the manner
specified in the Series Supplement for such Series, upon surrender of the
Registered Notes to be exchanged at any office or agency of the Transfer Agent
and Registrar maintained for such purpose.

(v) Whenever any Notes of any Series are so surrendered for exchange, if the
requirements of Section 8-401(1) of the UCC are met, the Issuer shall execute
and the Trustee shall authenticate and (unless the Transfer Agent and Registrar
is different than the Trustee, in which case the Transfer Agent and Registrar
shall) deliver and the Noteholders shall obtain from the Trustee, the Notes of
such Series of the same Class that which the Noteholder making the exchange is
entitled to receive. Every Note presented or surrendered for registration of
transfer or exchange shall be accompanied by a written instrument of transfer in
a form satisfactory to the Trustee and the Transfer Agent and Registrar duly
executed by the Noteholder thereof or his attorney-in-fact duly authorized in
writing.

(vi) The preceding provisions of this Section 2.6 notwithstanding, the Trustee
or the Transfer Agent and Registrar, as the case may be, shall not be required
to register the exchange of any Global Note of any Series for a Definitive Note
or the transfer of or exchange any Note of any Series for a period of five
(5) Business Days preceding the due date for any payment with respect to the
Notes of such Series or during the period beginning on any Record Date and
ending on the next following Payment Date.

 

29



--------------------------------------------------------------------------------

(vii) Unless otherwise provided in the related Series Supplement, no service
charge shall be made for any registration of transfer or exchange of Notes, but
the Transfer Agent and Registrar may require payment of a sum sufficient to
cover any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Notes.

(viii) All Notes surrendered for registration of transfer and exchange shall be
cancelled by the Transfer Agent and Registrar and disposed of in a manner
satisfactory to the Trustee. The Trustee shall cancel and destroy any Global
Note upon its exchange in full for Definitive Notes and shall deliver a
certificate of destruction to the Issuer. Such certificate shall also state that
a certificate or certificates of each Foreign Clearing Agency to the effect
referred to in Section 2.19 was received with respect to each portion of the
Global Note exchanged for Definitive Notes.

(ix) Upon written direction, the Issuer shall deliver to the Trustee or the
Transfer Agent and Registrar, as applicable, Registered Notes in such amounts
and at such times as are necessary to enable the Trustee to fulfill its
responsibilities under this Indenture and the Notes.

(x) Prior to due presentment for registration of transfer of any Note, the
Trustee, any Agent and the Issuer may deem and treat the Person in whose name
any Note is registered (as of the day of determination) as the absolute owner of
such Note for the purpose of receiving payment of principal of and interest on
such Note and for all other purposes whatsoever, whether or not such Note is
overdue, and neither the Trustee, any Agent nor the Issuer shall be affected by
notice to the contrary.

(xi) Notwithstanding any other provision of this Section 2.6, the typewritten
Note or Notes representing Book-Entry Notes for any Series may be transferred,
in whole but not in part, only to another nominee of the Clearing Agency or
Foreign Clearing Agency for such Series, or to a successor Clearing Agency or
Foreign Clearing Agency for such Series selected or approved by the Issuer or to
a nominee of such successor Clearing Agency or Foreign Clearing Agency, only if
in accordance with this Section 2.6.

(xii) If the Notes are listed on the Luxembourg Stock Exchange, the Trustee or
the Luxembourg Agent, as the case may be, shall send to the Issuer upon any
transfer or exchange of any Note information reflected in the copy of the
register for the Notes maintained by the Registrar or the Luxembourg Agent, as
the case may be.

(xiii) Unless otherwise provided in the related Series Supplement, by its
acceptance of a Note, each Noteholder and Note Owner shall be deemed to have
represented and warranted that either (i) it is not acquiring the Note (or any
interest therein) with the assets of a Benefit Plan Investor or a governmental
plan subject to applicable law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code, or (ii) (a) such Note is rated at least
“BBB-” or its equivalent by a nationally

 

30



--------------------------------------------------------------------------------

recognized statistical rating agency at the time of purchase or transfer, and
(b) its purchase and holding of such Note (or any interest therein) will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA or
Section 4975 of the Code (or, in the case of a governmental plan, any
substantially similar applicable law).

(b) Unless otherwise provided in the related Series Supplement, registration of
transfer of Registered Notes containing a legend relating to the restrictions on
transfer of such Registered Notes (which legend shall be set forth in the Series
Supplement relating to such Notes) shall be effected only if the conditions set
forth in such related Series Supplement are satisfied.

Whenever a Registered Note containing the legend set forth in the related Series
Supplement is presented to the Transfer Agent and Registrar for registration of
transfer, the Transfer Agent and Registrar shall promptly seek instructions from
the Issuer regarding such transfer. The Transfer Agent and Registrar and the
Trustee shall be entitled to receive written instructions signed by a
Responsible Officer prior to registering any such transfer or authenticating new
Registered Notes, as the case may be. The Issuer hereby agrees to indemnify the
Transfer Agent and Registrar and the Trustee and to hold each of them harmless
against any loss, liability or expense incurred without negligence or bad faith
on their part arising out of or in connection with actions taken or omitted by
them in reliance on any such written instructions furnished pursuant to this
Section 2.6(b).

(c) The Transfer Agent and Registrar will maintain at its expense in
Minneapolis, Minnesota (and subject to this Section 2.6, if specified in the
related Series Supplement for any Series, any other city designated in such
Series Supplement) an office or offices or an agency or agencies where Notes of
such Series may be surrendered for registration of transfer or exchange. For
purposes of this Section 2.6(c), “United States” includes Puerto Rico, the U.S.
Virgin Islands, the Northern Mariana Islands, Guam, Wake Island and American
Samoa.

(d) Any Retained Notes may not be transferred to another Person (other than a
Person that is considered the same Person as the Issuer for United States
federal income tax purposes) unless the Transferor shall cause an Opinion of
Counsel to be delivered to the Seller and the Trustee at such time stating that
either (x) such Notes will be debt for United States federal income tax purposes
or (y) the sale of such Notes to a Person unrelated to the Issuer will not cause
the Issuer to be treated as an association or publicly traded partnership
taxable as a corporation. With respect to any transfer for which the Opinion of
Counsel provided pursuant to the preceding sentence is as described in clause
(y), the sale or transfer of such Notes (A) must be to a Person who is a United
States Person (within the meaning of Section 7701(a)(30) of the Code) and
(B) may not be to a Special Pass-Through Entity. For the purposes of this
Section 2.6(d), “Special Pass-Through Entity” means a grantor trust, S
corporation, or partnership where more than 50% of the value of a beneficial
owner’s interest in such pass through entity is attributable to the pass-through
entity’s interest in such Notes. In addition, the Retained Notes will not be
registered under the Securities Act of 1933.

 

31



--------------------------------------------------------------------------------

Section 2.7. Appointment of Paying Agent.

(a) The Paying Agent shall make payments to the Secured Parties from the
appropriate account or accounts maintained for the benefit of the Secured
Parties as specified in this Base Indenture or the related Series Supplement for
any Series pursuant to Articles 5 and 6. Any Paying Agent shall have the
revocable power to withdraw funds from such appropriate account or accounts for
the purpose of making distributions referred to above. The Trustee (or the
Issuer or the initial Servicer on behalf of the Issuer if the Trustee is the
Paying Agent) may revoke such power and remove the Paying Agent, if the Trustee
(or the Issuer or the initial Servicer on behalf of the Issuer if the Trustee is
the Paying Agent) determines in its sole discretion that the Paying Agent shall
have failed to perform its obligations under this Indenture in any material
respect or for other good cause. The Trustee (or the Issuer or the initial
Servicer on behalf of the Issuer if the Trustee is the Paying Agent) shall
notify each Rating Agency of the removal of any Paying Agent. The Paying Agent,
unless the Series Supplement with respect to any Series states otherwise, shall
initially be the Trustee. The Trustee shall be permitted to resign as Paying
Agent upon thirty (30) days’ written notice to the Issuer with a copy to the
Servicer. In the event that the Trustee shall no longer be the Paying Agent, the
Issuer or the initial Servicer shall appoint a successor to act as Paying Agent
(which shall be a bank or trust company).

(b) The Issuer shall cause each Paying Agent (other than the Trustee) to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee that such Paying Agent will hold all sums, if any, held by it
for payment to the Secured Parties in trust for the benefit of the Secured
Parties entitled thereto until such sums shall be paid to such Secured Parties
and shall agree, and if the Trustee is the Paying Agent it hereby agrees, that
it shall comply with all requirements of the Code regarding the withholding of
payments in respect of Federal income taxes due from Note Owners or other
Secured Parties.

Section 2.8. Paying Agent to Hold Money in Trust.

(a) The Issuer will cause each Paying Agent other than the Trustee to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee (and if the Trustee acts as Paying Agent, it hereby so agrees),
subject to the provisions of this Section, that such Paying Agent will:

(i) hold all sums held by it for the payment of amounts due with respect to the
Issuer Obligations in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as
provided herein and in the applicable Series Supplement and pay such sums to
such Persons as provided herein and in the applicable Series Supplement;

(ii) give the Trustee written notice of any default by the Issuer (or any other
obligor under the Issuer Obligations) of which it (or, in the case of the
Trustee, a Trust Officer) has actual knowledge in the making of any payment
required to be made with respect to the Notes;

(iii) at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent;

 

32



--------------------------------------------------------------------------------

(iv) immediately resign as a Paying Agent and forthwith pay to the Trustee all
sums held by it in trust for the payment of the Issuer Obligations if at any
time it ceases to meet the standards required to be met by a Trustee hereunder;
and

(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Issuer Obligations of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.

(b) The Issuer may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, by Issuer Order direct
any Paying Agent to pay to the Trustee all sums held in trust by such Paying
Agent, such sums to be held by the Trustee upon the same trusts as those upon
which the sums were held by such Paying Agent; and upon such payment by any
Paying Agent to the Trustee, such Paying Agent shall be released from all
further liability with respect to such money.

(c) Subject to applicable Laws with respect to escheat of funds, any money held
by the Trustee, any Paying Agent or any Clearing Agency in trust for the payment
of any amount due with respect to any Issuer Obligation and remaining unclaimed
for two years after such amount has become due and payable shall be discharged
from such trust and be paid to the Issuer on Issuer Request; and the holder of
such Issuer Obligation shall thereafter, as an unsecured general creditor, look
only to the Issuer for payment thereof (but only to the extent of the amounts so
paid to the Issuer), and all liability of the Trustee, such Paying Agent or such
Clearing Agency with respect to such trust money shall thereupon cease;
provided, however, that the Trustee, such Paying Agent or such Clearing Agency,
before being required to make any such repayment, may at the expense of the
Issuer cause to be published once, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in New York City and, if the related Series of Notes has been listed on the
Luxembourg Stock Exchange, and if the Luxembourg Stock Exchange so requires, in
a newspaper customarily published on each Luxembourg business day and of general
circulation in Luxembourg City, Luxembourg, notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
thirty (30) days from the date of such publication, any unclaimed balance of
such money then remaining will be repaid to the Issuer. The Trustee may also
adopt and employ, at the expense of the Issuer, any other reasonable means of
notification of such repayment.

Section 2.9. Private Placement Legend.

Unless otherwise provided for in a Series Supplement, in addition to any legend
required by Section 2.16, each Note shall bear a legend in substantially the
following form:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (1) TO A PERSON THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS

 

33



--------------------------------------------------------------------------------

DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, OR (2) IN A TRANSACTION OTHERWISE EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION AND
BASED ON AN OPINION OF COUNSEL IF THE ISSUER AND THE TRANSFER AGENT AND
REGISTRAR SO REQUEST, IN EACH CASE IN ACCORDANCE WITH THE INDENTURE AND ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY
ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.

BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT TO TITLE I OF
ERISA, A “PLAN” AS DESCRIBED IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, AN
ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A GOVERNMENTAL
PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE OR (II) (A) THIS NOTE IS RATED AT LEAST “BBB-”
OR ITS EQUIVALENT BY A NATIONALLY RECOGNIZED STATISTICAL RATING AGENCY AT THE
TIME OF PURCHASE OR TRANSFER, AND (B) ITS PURCHASE AND HOLDING OF THIS NOTE (OR
ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER ERISA OR SECTION 4975 OF THE CODE (OR, IN THE CASE OF A GOVERNMENTAL PLAN,
ANY SUBSTANTIALLY SIMILAR APPLICABLE LAW).

Section 2.10. Mutilated, Destroyed, Lost or Stolen Notes.

(a) If (i) any mutilated Note is surrendered to the Transfer Agent and
Registrar, or the Transfer Agent and Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Note, and (ii) there is
delivered to the Transfer Agent and Registrar and the Trustee such security or
indemnity as may be required by them to hold the Transfer Agent and Registrar
and the Trustee harmless then, in the absence of notice to the Trustee that such
Note has been acquired by a bona fide purchaser, and provided that the
requirements of Section 8-405 of the UCC (which generally permit the Issuer to
impose reasonable requirements) are met, then the Issuer shall execute and the
Trustee shall authenticate and (unless the Transfer Agent and Registrar is
different from the Trustee, in which case the Transfer Agent and Registrar
shall) deliver (in compliance with applicable Law), in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Note, a replacement Note of
like tenor

 

34



--------------------------------------------------------------------------------

and aggregate principal balance; provided, however, that if any such destroyed,
lost or stolen Note, but not a mutilated Note, shall have become or within seven
(7) days shall be due and payable or shall have been called for redemption,
instead of issuing a replacement Note, the Issuer may pay such destroyed, lost
or stolen Note when so due or payable without surrender thereof.

If, after the delivery of such replacement Note or payment of a destroyed, lost
or stolen Note pursuant to the proviso to the preceding sentence, a bona fide
purchaser for value of the original Note in lieu of which such replacement Note
was issued presents for payment such original Note, the Issuer and the Trustee
shall be entitled to recover such replacement Note (or such payment) from the
Person to whom it was delivered or any Person taking such replacement Note from
such Person to whom such replacement Note was delivered or any assignee of such
Person, except a bona fide purchaser for value, and shall be entitled to recover
upon the security or indemnity provided therefor to the extent of any loss,
damage, cost or expense incurred by the Issuer or the Trustee in connection
therewith.

(b) Upon the issuance of any replacement Note under this Section 2.10, the
Transfer Agent and Registrar or the Trustee may require the payment by the
Holder of such Note of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other reasonable expenses
(including the fees and expenses of the Trustee and the Transfer Agent and
Registrar) connected therewith.

(c) Any duplicate Note issued pursuant to this Section 2.10 shall constitute
complete and indefeasible evidence of contractual debt obligation of the Issuer,
as if originally issued, whether or not the lost, stolen or destroyed Note shall
be found at any time.

(d) Every replacement Note issued pursuant to this Section 2.10 in replacement
of any mutilated, destroyed, lost or stolen Note shall constitute an original
additional Contractual Obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

(e) The provisions of this Section 2.10 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 2.11. Temporary Notes.

(a) Pending the preparation of Definitive Notes, the Issuer may request and the
Trustee, upon receipt of an Issuer Order, shall authenticate and deliver
temporary Notes of such Series. Temporary Notes shall be substantially in the
form of Definitive Notes of like Series but may have variations that are not
inconsistent with the terms of this Indenture as the officers executing such
Notes may determine, as evidenced by their execution of such Notes.

(b) If temporary Notes are issued pursuant to Section 2.11(a) above, the Issuer
will cause Definitive Notes to be prepared without unreasonable delay. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the temporary Notes at the office or agency
of the Issuer to be maintained as provided in

 

35



--------------------------------------------------------------------------------

Section 8.2(b), without charge to the Noteholder. Upon surrender for
cancellation of any one or more temporary Notes, the Issuer shall execute and at
the Issuer’s request the Trustee shall authenticate and deliver in exchange
therefor a like principal amount of Definitive Notes of authorized
denominations. Until so exchanged, the temporary Notes shall in all respects be
entitled to the same benefits under this Indenture as Definitive Notes.

Section 2.12. Persons Deemed Owners. Prior to due presentation of a Note for
registration of transfer, the Servicer, the Trustee, the Paying Agent, the
Transfer Agent and Registrar and any agent of any of them may treat a Person in
whose name any Note is registered (as of any date of determination) as the owner
of the related Note for the purpose of receiving payments of principal and
interest, if any, on such Note and for all other purposes whatsoever whether or
not such Note be overdue, and neither the Trustee, the Paying Agent, the
Transfer Agent and Registrar nor any agent of any of them shall be affected by
any notice to the contrary; provided, however, that in determining whether the
requisite number of Holders of Notes have given any request, demand,
authorization, direction, notice, consent or waiver hereunder (including under
any Series Supplement), Notes owned by any of the Issuer, the Seller, the
Servicer or any Affiliate controlled by or controlling Conn Appliances shall be
disregarded and deemed not to be outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes which a Trust
Officer in the Corporate Trust Office of the Trustee actually knows to be so
owned shall be so disregarded. The foregoing proviso shall not apply if there
are no Holders other than the Issuer or its Affiliates.

Section 2.13. Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption shall, if surrendered to any Person other than
the Trustee, be delivered to the Trustee and shall be promptly cancelled by the
Trustee. The Issuer may at any time deliver to the Trustee for cancellation any
Notes previously authenticated and delivered hereunder which the Issuer may have
acquired in any manner whatsoever, and all Notes so delivered shall be promptly
cancelled by the Trustee. No Notes shall be authenticated in lieu of or in
exchange for any Notes cancelled as provided in this Section, except as
expressly permitted by this Indenture. All cancelled Notes may be held or
disposed of by the Trustee in accordance with its standard retention or disposal
policy as in effect at the time unless the Issuer shall direct by an Issuer
Order that they be destroyed or returned to it; provided that such Issuer Order
is timely and the Notes have not been previously disposed of by the Trustee. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.

Section 2.14. Release of Trust Estate. The Trustee shall (a) in connection with
any removal of Removed Receivables from the Trust Estate, release the portion of
the Trust Estate securing the Removed Receivables from the Lien created by this
Indenture upon receipt of a Conn Officer’s Certificate certifying that the
Outstanding Receivables Balance (or such other amount required in connection
with the disposition of such Removed Receivables as provided by the Transaction
Documents) with respect thereto has been deposited into the Collection Account,
(b) in connection any redemption of the Notes of any Series, release the Trust
Estate from the Lien created by this Indenture upon receipt of a Conn Officer’s
Certificate certifying that the Redemption Price and all other amounts due and
owing on the Redemption Date have been deposited into a Trust Account that is
within the sole control of the Trustee and (c) on or after the

 

36



--------------------------------------------------------------------------------

Indenture Termination Date, release any remaining portion of the Trust Estate
from the Lien created by this Indenture and in each case deposit in the
Collection Account any funds then on deposit in any other Trust Account upon
receipt of a Issuer Request accompanied by a Conn Officer’s Certificate, and
Independent Certificates (if this Indenture is required to be qualified under
the TIA) in accordance with TIA Sections 314(c) and 314(d)(1) meeting the
applicable requirements of Section 15.1.

Section 2.15. Payment of Principal and Interest.

(a) The principal of each Series of Notes shall be payable at the times and in
the amounts set forth in the related Series Supplement and in accordance with
Section 8.1.

(b) Each Series of Notes shall accrue interest as provided in the related Series
Supplement and such interest shall be payable at the times and in the amounts
set forth in the related Series Supplement and in accordance with Section 8.1.

(c) Any installment of interest or principal, if any, payable on any Note which
is punctually paid or duly provided for by the Issuer on the applicable Payment
Date shall be paid to the Person in whose name such Note is registered at the
close of business on any Record Date with respect to a Payment Date for such
Note and such Person shall be entitled to receive the principal and interest
payable on such Payment Date notwithstanding the cancellation of such Note upon
any registration of transfer, exchange or substitution of such Note subsequent
to such Record Date, by wire transfer in immediately available funds to the
account designated by the Holder of such Note, except that, unless Definitive
Notes have been issued pursuant to Section 2.18, with respect to Notes
registered on the Record Date in the name of the nominee of the Clearing Agency
(initially, such nominee to be Cede & Co.), payment will be made by wire
transfer in immediately available funds to the account designated by such
nominee and except for the final installment of principal payable with respect
to such Note on a Payment Date or on the Legal Final Payment Date (and except
for the Redemption Price for any Note called for redemption pursuant to
Section 14.1) which shall be payable as provided herein; except that, any
interest payable at maturity shall be paid to the Person to whom the principal
of such Note is payable. The funds represented by any such checks returned
undelivered shall be held in accordance with Section 2.8.

Section 2.16. Book-Entry Notes.

(a) If provided in the related Series Supplement, the Notes of such Series, upon
original issuance, shall be issued in the form of Book-Entry Notes, to be
delivered to the depository specified in such Series Supplement (the
“Depository,”) which shall be the Clearing Agency or Foreign Clearing Agency, by
or on behalf of such Series. The Notes of each Series issued as Book-Entry Notes
shall, unless otherwise provided in the related Series Supplement, initially be
registered on the Note Register in the name of the nominee of the Clearing
Agency or Foreign Clearing Agency. Unless otherwise provided in a related Series
Supplement, no Note Owner of Notes issued as Book-Entry Notes will receive a
definitive note representing such Note Owner’s interest in the related Series of
Notes, except as provided in Section 2.18.

 

37



--------------------------------------------------------------------------------

(b) For each Series of Notes to be issued in registered form, the Issuer shall
duly execute, and the Trustee shall, in accordance with Section 2.4 hereof,
authenticate and deliver initially, unless otherwise provided in the applicable
Series Supplement, one or more Global Notes that shall be registered on the Note
Register in the name of a Clearing Agency or Foreign Clearing Agency or such
Clearing Agency’s or Foreign Clearing Agency’s nominee. Each Global Note
registered in the name of DTC or its nominee shall bear a legend substantially
to the following effect:

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (“DTC”), A NEW YORK CORPORATION, TO CONN’S RECEIVABLES FUNDING I,
LP OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. (“CEDE”) OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE, HAS AN
INTEREST HEREIN.

So long as the Clearing Agency or Foreign Clearing Agency or its nominee is the
registered owner or holder of a Global Note, the Clearing Agency or Foreign
Clearing Agency or its nominee, as the case may be, will be considered the sole
owner or holder of the Notes represented by such Global Note for purposes of
this Indenture and such Notes. Members of, or participants in, the Clearing
Agency or Foreign Clearing Agency shall have no rights under this Indenture with
respect to any Global Note held on their behalf by the Clearing Agency or
Foreign Clearing Agency, and the Clearing Agency or Foreign Clearing Agency may
be treated by the Issuer, the Trustee, any Agent and any agent of such entities
as the absolute owner of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee, any Agent and any agent of such entities from giving effect to any
written certification, proxy or other authorization furnished by the Clearing
Agency or Foreign Clearing Agency or impair, as between the Clearing Agency or
Foreign Clearing Agency and its agent members, the operation of customary
practices governing the exercise of the rights of a holder of any Note.

(c) Subject to Section 2.6(a)(xi), the provisions of the “Operating Procedures
of the Euroclear System” and the “Terms and Conditions Governing Use of
Euroclear” and such procedures governing the use of such Clearing Agencies as
may be enacted from time to time shall be applicable to a Global Note insofar as
interests in such Global Note are held by the agent members of Euroclear or
Clearstream (which shall only occur in the case of a temporary Regulation S
Global Note and a permanent Regulation S Global Note). Account holders or
participants in Euroclear and Clearstream shall have no rights under this
Indenture with respect to such Global Note and the registered holder may be
treated by the Issuer, the Trustee, any Agent and any agent of the Issuer or the
Trustee as the owner of such Global Note for all purposes whatsoever.

 

38



--------------------------------------------------------------------------------

(d) Title to the Notes shall pass only by registration in the Note Register
maintained by the Transfer Agent and Registrar pursuant to Section 2.6.

(e) Any typewritten Note or Notes representing Book-Entry Notes shall provide
that they represent the aggregate or a specified amount of outstanding Notes
from time to time endorsed thereon and may also provide that the aggregate
amount of outstanding Notes represented thereby may from time to time be
increased or reduced to reflect exchanges. Any endorsement of a typewritten Note
or Notes representing Book-Entry Notes to reflect the amount, or any increase or
decrease in the amount, or changes in the rights of Note Owners represented
thereby, shall be made in such manner and by such Person or Persons as shall be
specified therein or in the Issuer Order to be delivered to the Trustee pursuant
to Section 2.4(b). The Trustee shall deliver and redeliver any typewritten Note
or Notes representing Book-Entry Notes in the manner and upon instructions given
by the Person or Persons specified therein or in the applicable Issuer Order.
Any instructions by the Issuer with respect to endorsement or delivery or
redelivery of a typewritten Note or Notes representing the Book-Entry Notes
shall be in writing but need not comply with Section 13.3 hereof and need not be
accompanied by an Opinion of Counsel.

(f) Unless and until definitive, fully registered Notes of any Series or any
Class thereof (“Definitive Notes”) have been issued to Note Owners with respect
to any Series of Notes initially issued as Book-Entry Notes pursuant to
Section 2.18 or the applicable Series Supplement:

(i) the provisions of this Section 2.16 shall be in full force and effect with
respect to each such Series;

(ii) the Issuer, the Seller, the Servicer, the Paying Agent, the Transfer Agent
and Registrar and the Trustee may deal with the Clearing Agency or Foreign
Clearing Agency and the Clearing Agency Participants for all purposes of this
Indenture (including the making of payments on the Notes of each such Series and
the giving of instructions or directions hereunder) as the authorized
representatives of such Note Owners;

(iii) to the extent that the provisions of this Section 2.16 conflict with any
other provisions of this Indenture, the provisions of this Section 2.16 shall
control;

(iv) whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of such Series of Notes evidencing a
specified percentage of the outstanding principal amount of such Series of
Notes, the Clearing Agency or Foreign Clearing Agency, as applicable, shall be
deemed to represent such percentage only to the extent that it has received
instructions to such effect from Note Owners and/or their related Clearing
Agency Participants owning or representing, respectively, such required
percentage of the beneficial interest in such Series of Notes and has delivered
such instructions to the Trustee;

(v) the rights of Note Owners of each such Series shall be exercised only
through the Clearing Agency or Foreign Clearing Agency and their related
Clearing Agency Participants and shall be limited to those established by Law
and agreements

 

39



--------------------------------------------------------------------------------

between such Note Owners and the related Clearing Agency or Foreign Clearing
Agency and/or the Clearing Agency Participants. Pursuant to the Depository
Agreement applicable to a Series, unless and until Definitive Notes of such
Series are issued pursuant to Section 2.18, the applicable Clearing Agencies or
Foreign Clearing Agencies will make book-entry transfers among their related
Clearing Agency Participants and receive and transmit payments of principal and
interest on such Series of Notes to such Clearing Agency Participants; and

(vi) Note Owners may receive copies of any reports sent to Noteholders of the
relevant Series generally pursuant to the Indenture, upon written request,
together with a certification that they are Note Owners and payments of
reproduction and postage expenses associated with the distribution of such
reports, from the Trustee at the Corporate Trust Office.

Section 2.17. Notices to Clearing Agency. Whenever notice or other communication
to the Noteholders is required under this Indenture, unless and until Definitive
Notes shall have been issued to Note Owners pursuant to Section 2.18 or the
applicable Series Supplement, the Trustee shall give all such notices and
communications specified herein to be given to Holders of the Notes to the
applicable Clearing Agency or Foreign Clearing Agency for distribution to the
Holders of the Notes.

Section 2.18. Definitive Notes.

(a) Conditions for Exchange. If with respect to any Series of Book-Entry Notes
(i) (A) the Issuer advises the Trustee in writing that the Clearing Agency or
Foreign Clearing Agency is no longer willing or able to discharge properly its
responsibilities under the applicable Depository Agreement and (B) neither the
Trustee nor the Issuer is able to locate a qualified successor, (ii) the Issuer,
at its option, advises the Trustee in writing that it elects to terminate the
book-entry system through the Clearing Agency or Foreign Clearing Agency with
respect to any Series of Notes or (iii) after the occurrence of a Servicer
Default or Event of Default, Note Owners of a Series representing beneficial
interests aggregating not less a majority of (or such other percent specified in
a related Series Supplement) of the portion of outstanding principal amount of
the Notes represented by such Series advise the Trustee and the applicable
Clearing Agency or Foreign Clearing Agency through the applicable Clearing
Agency Participants in writing that the continuation of a book-entry system
through the applicable Clearing Agency or Foreign Clearing Agency is no longer
in the best interests of the Note Owners of such Series, the Trustee shall
notify all Note Owners of such Series, through the applicable Clearing Agency
Participants, of the occurrence of any such event and of the availability of
Definitive Notes to Note Owners of such Series requesting the same. Upon
surrender to the Trustee of the typewritten Note or Notes representing the
Book-Entry Notes of such Series by the applicable Clearing Agency or Foreign
Clearing Agency, accompanied by registration instructions from the applicable
Clearing Agency or Foreign Clearing Agency for registration, the Trustee shall
issue the Definitive Notes of such Series or Class. Neither the Issuer nor the
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of Definitive Notes of such Series and upon the issuance of
any Series of Notes or any Class thereof in definitive form in accordance with
the related Series Supplement, all references herein

 

40



--------------------------------------------------------------------------------

to obligations imposed upon or to be performed by the applicable Clearing Agency
or Foreign Clearing Agency shall be deemed to be imposed upon and performed by
the Trustee, to the extent applicable with respect to such Definitive Notes, and
the Trustee shall recognize the Holders of the Definitive Notes of such Series
or Classes as Noteholders of such Series or Classes hereunder. Notwithstanding
anything in this Indenture to the contrary, Definitive Notes shall not be issued
in respect of any Temporary Regulation S Global Note unless the applicable
Restricted Period has expired and then only upon receipt by the Trustee from the
Holder thereof of any certifications required by the relevant Series Supplement.

(b) Transfer of Definitive Notes. Subject to the terms of this Indenture
(including the requirements of any relevant Series Supplement), the holder of
any Definitive Note may transfer the same in whole or in part, in an amount
equivalent to an authorized denomination, by surrendering at the office
maintained by the Transfer Agent and Registrar for such purpose in Minneapolis,
Minnesota, such Note with the form of transfer endorsed on it duly completed and
executed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Transfer Agent and Registrar by, the holder
thereof and, if applicable, accompanied by a certificate substantially in the
form required under the related Series Supplement. In exchange for any
Definitive Note properly presented for transfer, the Issuer shall execute and
the Trustee shall promptly authenticate and deliver or cause to be executed,
authenticated and delivered in compliance with applicable Law, to the transferee
at such office, or send by mail (at the risk of the transferee) to such address
as the transferee may request, Definitive Notes for the same aggregate principal
amount as was transferred. In the case of the transfer of any Definitive Note in
part, the Issuer shall execute and the Trustee shall promptly authenticate and
deliver or cause to be authenticated and delivered to the transferor at such
office, or send by mail (at the risk of the transferor) to such address as the
transferor may request, Definitive Notes for the aggregate principal amount that
was not transferred. No transfer of any Definitive Note shall be made unless the
request for such transfer is made by the Holder at such office. Neither the
Issuer nor the Trustee shall be liable for any delay in delivery of transfer
instructions and each may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Notes for such
Series, the Trustee shall recognize the Holders of the Definitive Notes as
Noteholders of such Series.

Section 2.19. Global Note. If specified in the related Series Supplement for any
Series, (i) the Notes may be initially issued in the form of a single temporary
global note (the “Global Note”) in registered form, without interest coupons, in
the denomination of the initial aggregate principal amount of the Notes and
(ii) a Class of Notes may be initially issued in the form of a single temporary
Global Note in registered form, in the denomination of the portion of the
initial aggregate principal amount of the Notes represented by such Class, each
substantially in the form attached to the related Series Supplement. Unless
otherwise specified in the related Series Supplement, the provisions of this
Section 2.19 shall apply to such Global Note. The Global Note will be
authenticated by the Trustee upon the same conditions, in substantially the same
manner and with the same effect as the Definitive Notes. The Global Note may be
exchanged in the manner described in the related Series Supplement for
Registered Notes in definitive form.

Section 2.20. Tax Treatment. The Notes have been (or will be) issued with the
intention that, the Notes will qualify under applicable tax Law as indebtedness
of the Issuer secured by the Trust Estate and any entity acquiring any direct or
indirect interest in any (i) Note by acceptance

 

41



--------------------------------------------------------------------------------

of its Notes (or, in the case of a Note Owner, by virtue of such Note Owner’s
acquisition of a beneficial interest therein) agrees to treat the Notes (or
beneficial interests therein) for purposes of Federal, state and local and
income or franchise taxes and any other tax imposed on or measured by income, as
indebtedness. Each Noteholder agrees that it will cause any Note Owner acquiring
an interest in a Note through it to comply with this Indenture as to treatment
as indebtedness for such tax purposes.

Section 2.21. Duties of the Trustee and the Transfer Agent and Registrar.
Notwithstanding anything contained herein or a Series Supplement to the
contrary, neither the Trustee nor the Transfer Agent and Registrar shall be
responsible for ascertaining whether any transfer of a Note complies with the
terms of this Base Indenture or a Series Supplement, the registration provision
of or exemptions from the Securities Act, applicable state securities laws,
ERISA or the Investment Company Act; provided that if a transfer certificate or
opinion is specifically required by the express terms of this Base Indenture or
a Series Supplement to be delivered to the Trustee or the Transfer Agent and
Registrar in connection with a transfer, the Trustee or the Transfer Agent and
Registrar, as the case may be, shall be under a duty to receive the same.

ARTICLE 3.

[ARTICLE 3 IS RESERVED AND SHALL BE SPECIFIED IN ANY

SUPPLEMENT WITH RESPECT TO ANY SERIES OF NOTES]

ARTICLE 4.

NOTEHOLDER LISTS AND REPORTS

Section 4.1. Issuer To Furnish To Trustee Names and Addresses of Noteholders.
The Issuer will furnish or cause the Transfer Agent and Registrar to furnish to
the Trustee (a) not more than five (5) days after each Record Date a list, in
such form as the Trustee may reasonably require, of the names and addresses of
the Holders as of such Record Date, (b) at such other times as the Trustee may
request in writing, within thirty (30) days after receipt by the Issuer of any
such request, a list of similar form and content as of a date not more than ten
(10) days prior to the time such list is furnished; provided, however, that so
long as the Trustee is the Transfer Agent and Registrar, no such list shall be
required to be furnished. The Issuer will furnish or cause to be furnished by
the Transfer Agent and Registrar to the Paying Agent (if not the Trustee) such
list for payment of distributions to Noteholders.

Section 4.2. Preservation of Information; Communications to Noteholders.

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders contained in the most recent
list furnished to the Trustee as provided in Section 4.1 and the names and
addresses of Holders received by the Trustee in its capacity as Transfer Agent
and Registrar. The Trustee may destroy any list furnished to it as provided in
such Section 4.1 upon receipt of a new list so furnished.

 

42



--------------------------------------------------------------------------------

(b) Noteholders may communicate (including pursuant to TIA Section 312(b) (if
this Indenture is required to be qualified under the TIA)) with other
Noteholders with respect to their rights under this Indenture or under the
Notes. Unless otherwise provided in the related Series Supplement, if holders of
Notes evidencing in aggregate not less than 20% of the outstanding principal
balance of the Notes of any Series (the “Applicants”) apply in writing to the
Trustee, and furnish to the Trustee reasonable proof that each such Applicant
has owned a Note for a period of at least 6 months preceding the date of such
application, and if such application states that the Applicants desire to
communicate with other Noteholders of any Series with respect to their rights
under this Indenture or under the Notes and is accompanied by a copy of the
communication which such Applicants propose to transmit, then the Trustee, after
having been adequately indemnified by such Applicants for its costs and
expenses, shall within five (5) Business Days after the receipt of such
application afford or shall cause the Transfer Agent and Registrar to afford
such Applicants access during normal business hours to the most recent list of
Noteholders held by the Trustee and shall give the Issuer notice that such
request has been made within five (5) Business Days after the receipt of such
application. Such list shall be as of the most recent Record Date, but in no
event more than forty-five (45) days prior to the date of receipt of such
Applicants’ request.

(c) The Issuer, the Trustee and the Transfer Agent and Registrar shall have the
protection of TIA Section 312(c) (if this Indenture is required to be qualified
under the TIA). Every Noteholder, by receiving and holding a Note, agrees with
the Issuer and the Trustee that neither the Issuer, the Trustee, the Transfer
Agent and Registrar, nor any of their respective agents shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Noteholders in accordance with this Section 4.2, regardless
of the source from which such information was obtained.

Section 4.3. Reports by Issuer.

(a) (i) the Issuer or the initial Servicer on its behalf, shall deliver to the
Trustee, on the date, if any, the Issuer is required to file the same with the
Commission, hard and electronic copies of the annual reports and of the
information, documents and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which the Issuer is required to file with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act;

(ii) the Issuer or the initial Servicer on its behalf, shall file with the
Trustee and the Commission in accordance with rules and regulations prescribed
from time to time by the Commission such additional information, documents and
reports, if any, with respect to compliance by the Issuer with the conditions
and covenants of this Indenture as may be required from time to time by such
rules and regulations;

(iii) the Issuer or the initial Servicer on its behalf, shall supply to the
Trustee (and the Trustee shall transmit by mail to all Noteholders) such
summaries of any information, documents and reports required to be filed by the
Issuer (if any) pursuant to clauses (i) and (ii) of this Section 4.3(a) as may
be required by rules and regulations prescribed from time to time by the
Commission; and

 

43



--------------------------------------------------------------------------------

(iv) the Servicer shall prepare and distribute any other reports required to be
prepared by the Servicer (except, if a successor Servicer is acting as Servicer,
any reports expressly only required to be prepared by the initial Servicer or
Conn Appliances) under any Servicer Transaction Documents.

(b) Unless the Issuer otherwise determines, the fiscal year of the Issuer shall
end on January 31 of each year.

Section 4.4. Reports by Trustee. If this Indenture is required to be qualified
under the TIA, within sixty (60) days after each April 1, beginning with
April 1, 2013, the Trustee shall mail to each Noteholder as required by TIA
Section 313(c) a brief report dated as of such date that complies with TIA
Section 313(a). If this Indenture is required to be qualified under the TIA, the
Trustee also shall comply with TIA Section 313(b).

A copy of each report at the time of its mailing to Noteholders shall be filed
by the Trustee with the Commission and each stock exchange, if any, on which the
Notes are listed. The Issuer shall notify the Trustee if and when the Notes are
listed on any stock exchange.

Section 4.5. Reports and Records for the Trustee and Instructions.

(a) Unless otherwise stated in the related Series Supplement with respect to any
Series, on each Determination Date the Servicer shall forward to the Trustee a
Monthly Servicer Report prepared by the Servicer.

(b) Unless otherwise specified in the related Series Supplement, on each Payment
Date, the Trustee or the Paying Agent shall make available in the same manner as
the Monthly Servicer Report to each Noteholder of record of each outstanding
Series and to the Rating Agency, the Monthly Noteholders’ Statement with respect
to such Series.

ARTICLE 5.

ALLOCATION AND APPLICATION OF COLLECTIONS

Section 5.1. Rights of Noteholders. Each Series of Notes shall be secured by the
entire Trust Estate, including the right to receive the Collections and other
amounts at the times and in the amounts specified in this Article 5 to be
deposited in the Investor Accounts and any other Series Account (if so specified
in the related Series Supplement) or to be paid to the Noteholders of such
Series. In no event shall the grant of a security interest in the entire Trust
Estate be deemed to entitle any Noteholder to receive Collections or other
proceeds of the Trust Estate in excess of the amounts described in Article 5.

Section 5.2. Collection of Money. Except as otherwise expressly provided herein,
the Trustee may demand payment or delivery of, and shall receive and collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all money and other property payable to or receivable by the
Trustee pursuant to this Indenture. The Trustee shall apply all such money
received by it as provided in this Indenture. Except as otherwise expressly
provided in this Indenture, if any default occurs in the making of any payment
or performance under any agreement or instrument that is part of the Trust
Estate, the Trustee may take such action as may

 

44



--------------------------------------------------------------------------------

be appropriate to enforce such payment or performance, including the institution
and prosecution of appropriate Proceedings. Any such action shall be without
prejudice to any right to claim a Default or Event of Default under this
Indenture and any right to proceed thereafter as provided in Article 9.

Section 5.3. Establishment of Accounts.

(a) The Collection Account. On or prior to the Closing Date, the Issuer shall
cause the initial Servicer, for the benefit of the Secured Parties, to establish
and the Servicer shall maintain in the city in which the Corporate Trust Office
is located, with a Qualified Institution or as a segregated trust account with
the corporate trust department of a depository institution or trust company
having corporate trust powers and acting as trustee for funds deposited in the
Collection Account, in the name of the Trustee, a non-interest bearing
segregated trust account (the “Collection Account”) bearing a designation
clearly indicating that the funds deposited therein are held in trust for the
benefit of the Secured Parties. Pursuant to authority granted to it pursuant to
Section 2.02(a) of the Servicing Agreement, the Servicer shall have the
revocable power to withdraw funds from the Collection Account for the purposes
of carrying out its duties thereunder. The Trustee shall be the entitlement
holder of the Collection Account, and shall possess all right, title and
interest in all moneys, instruments, securities and other property on deposit
from time to time in the Collection Account and the proceeds thereof for the
benefit of the Secured Parties. Initially, the Collection Account will be
established with the Trustee. Funds on deposit in the Collection Account that
are not both deposited and to be withdrawn on the same day shall be invested in
Permitted Investments.

(b) The Finance Charge and Principal Accounts. The Trustee, for the benefit of
the Secured Parties, shall establish and maintain in the city in which the
Corporate Trust Office is located, with a Qualified Institution, in the name of
the Trustee, two non-interest bearing segregated trust accounts (the “Finance
Charge Account” and the “Principal Account” respectively), each bearing a
designation clearly indicating that the funds therein are held for the benefit
of the Secured Parties. The Trustee shall possess all right, title and interest
in all funds on deposit from time to time in the Finance Charge Account and the
Principal Account and in all proceeds thereof. The Trustee shall be the
entitlement holder of both the Finance Charge Account and the Principal Account
and, subject to the next sentence, the Finance Charge Account and the Principal
Account shall be under the sole dominion and control of the Trustee for the
benefit of the Secured Parties. Pursuant to authority granted to it hereunder
and in the Servicing Agreement, the Servicer shall have the revocable power to
instruct the Trustee to withdraw funds from the Finance Charge Account and
Principal Account for the purpose of carrying out the Servicer’s duties under
the Servicing Agreement. The Trustee at all times shall maintain accurate
records reflecting each transaction in the Principal Account and the Finance
Charge Account and that funds held therein shall at all times be held in trust
for the benefit of the Secured Parties.

(c) The Payment Accounts. For each Series, the Trustee, for the benefit of the
Secured Parties of such Series, shall establish and maintain in the State of New
York or in the city in which the Corporate Trust Office is located, with one or
more Qualified Institutions, in the name of the Trustee, a non-interest bearing
segregated trust account (each, a “Payment Account” and collectively, the
“Payment Accounts”) bearing a designation clearly indicating that

 

45



--------------------------------------------------------------------------------

the funds deposited therein are held in trust for the benefit of the Secured
Parties of such Series. The Trustee shall possess all right, title and interest
in all funds on deposit from time to time in the Payment Accounts and in all
proceeds thereof. The Trustee shall be the sole entitlement holder of the
Payment Accounts and the Payment Accounts shall be under the sole dominion and
control of the Trustee for the benefit of the Secured Parties of such Series.

(d) Series Accounts. If so provided in the related Series Supplement, the
Trustee or the Servicer, for the benefit of the Secured Parties of such Series,
shall cause to be established and maintained, in the name of the Trustee, one or
more accounts (each, a “Series Account” and, collectively, the “Series
Accounts”). Each such Series Account shall bear a designation clearly indicating
that the funds deposited therein are held for the benefit of the Secured Parties
of such Series. Each such Series Account will be a trust account, if so provided
in the related Series Supplement, and will have the other features and be
applied as set forth in the related Series Supplement.

(e) Administration of the Collection Account, Finance Charge and Principal
Accounts. Funds on deposit in the Collection Account, Principal Account and the
Finance Charge Account that are not both deposited and to be withdrawn on the
same date shall be invested in Permitted Investments. Any such investment shall
mature and such funds shall be available for withdrawal on or prior to the
Series Transfer Date related to the Monthly Period in which such funds were
received or deposited, or if so specified in the related Series Supplement,
immediately preceding a Payment Date. The Trustee shall: (i) hold each Permitted
Investment (other than such as are described in clause (c) of the definition
thereof) that constitutes investment property through a securities intermediary,
which securities intermediary shall (I) agree that such investment property
shall at all times be credited to a securities account of which the Trustee is
the entitlement holder, (II) comply with entitlement orders originated by the
Trustee without the further consent of any other Person, (III) agree that all
property credited to such securities account shall be treated as a financial
asset, (IV) waive any Lien on any property credited to such securities account,
and (V) agree that its jurisdiction for purposes of Section 8-110 and
Section 9-305(a)(3) of the UCC shall be New York, and that such agreement shall
be governed by the Laws of the State of New York; and (ii) maintain for the
benefit of the Secured Parties, possession or control of each other Permitted
Investment (including any negotiable instruments, if any, evidencing such
Permitted Investments) not described in clause (i) above (other than such as are
described in clause (c) of the definition thereof); provided that no Permitted
Investment shall be disposed of prior to its maturity date if such disposition
would result in a loss. Terms used in clause (i) above that are defined in the
New York UCC and not otherwise defined herein shall have the meaning set forth
in the New York UCC. At the end of each month, all interest and earnings (net of
losses and investment expenses) on funds on deposit in the Principal Account and
the Finance Charge Account shall be deposited in the Collection Account and
treated as Investment Earnings. If at the end of a month losses and investment
expenses on funds on deposit in any of the Collection Account, the Principal
Account and the Finance Charge Account exceed interest and earnings on such
funds during such month, losses and expenses to the extent of such excess will
be allocated, with respect to any Series, among the Noteholders of such Series
and the Issuer as provided in the related Series Supplement. Subject to the
restrictions set forth above, the Issuer, or a Person designated in writing by
the Issuer, of which the Trustee shall have received written notification
thereof, shall have the authority to instruct the Trustee with respect to the
investment of funds on deposit in the Collection Account, the Principal Account
and the Finance Charge Account.

 

46



--------------------------------------------------------------------------------

(f) Qualified Institution. If, at any time, the institution holding any account
established pursuant to this Section 5.3 ceases to be a Qualified Institution,
the Trustee shall notify each Rating Agency and within ten (10) Business Days
establish a new account or accounts, as the case may be, meeting the conditions
specified above with a Qualified Institution, and shall transfer any cash or any
investments to such new account or accounts, as the case may be.

Section 5.4. Collections and Allocations.

(a) Collections in General. Subject to the last paragraph of this
Section 5.4(a), until this Indenture is terminated pursuant to Section 12.1, the
Issuer shall or shall cause the Servicer under the Servicing Agreement to cause
all Collections due and to become due, as the case may be, to be paid directly
into the Collection Account as promptly as possible after the date of receipt of
such Collections, but in no event later than the second Business Day following
such date of receipt. All monies, instruments, cash and other proceeds received
by the Servicer in respect of the Trust Estate pursuant to this Indenture shall
be deposited in the Collection Account as specified herein and shall be applied
as provided in this Article 5 and Article 6.

The Servicer shall allocate such amounts to each Series of Notes and to the
Issuer in accordance with this Article 5 and shall withdraw the required amounts
from the Collection Account or pay such amounts to the Issuer in accordance with
this Article 5, in both cases as modified by any Series Supplement. The Servicer
shall make such deposits or payments on the date indicated therein by wire
transfer or as otherwise provided in the Series Supplement for any Series of
Notes with respect to such Series.

Notwithstanding anything in this Base Indenture or the Servicing Agreement to
the contrary, and in consideration of and reliance upon the Issuer and the
initial Servicer securing the Servicer Letter of Credit, for so long as, and
only so long as, no Daily Payment Event shall have occurred and the aggregate
amount of Collections then held by the initial Servicer or otherwise commingled
with its general funds does not exceed the Available Servicer Letter of Credit
Amount under the Servicer Letter of Credit, the Issuer shall not be required to
cause the Servicer to make daily deposits of Collections into the Collection
Account in the manner provided in this Article 5 or as required under the
Servicing Agreement or, with respect to any Series, make daily payments from and
daily deposits into the Finance Charge Account, the Principal Account or any
Series Account as provided in any applicable Series Supplement prior to the
close of business on the day any Collections are deposited in the Collection
Account as provided in this Article 5, but instead, the Servicer may commingle
such Collections with its general funds or otherwise during each Monthly Period
and make one or more deposits in the Collection Account in immediately available
funds not later than 12:00 p.m., New York City time, on each Series Transfer
Date immediately preceding the related Payment Date in an amount equal
to Collections received in the immediately preceding Monthly Period.

 

47



--------------------------------------------------------------------------------

If a Daily Payment Event shall have occurred or the aggregate amount of
Collections then held by the Servicer or otherwise commingled with its general
fund exceeds the Available Servicer Letter of Credit Amount, the Issuer shall or
shall cause the Servicer under the Servicing Agreement to cause all Collections
due and to become due, as the case may be, to be paid directly into the
Collection Account as promptly as possible after the date of receipt of such
Collections, but in no event later than the second Business Day following such
date of receipt.

(b) Allocation of Collections Between Finance Charges and Principal. At all
times and for all purposes of this Base Indenture, the Servicer shall allocate
Collections received in respect of any Receivables for any Monthly Period to
Finance Charges and to principal in the manner specified in Section 3.02(b) of
the Servicing Agreement.

(c) [Reserved].

(d) [Reserved].

(e) Disqualification of Institution Maintaining Collection Account. Upon and
after the establishment of a new Collection Account with a Qualified
Institution, the Servicer shall deposit or cause to be deposited all Collections
as set forth in Section 5.3(a) into the new Collection Account, and in no such
event shall deposit or cause to be deposited any Collections thereafter into any
account established, held or maintained with the institution formerly
maintaining the Collection Account (unless it later becomes a Qualified
Institution or qualified corporate trust department maintaining the Collection
Account).

(f) [Reserved].

Section 5.5. Determination of Monthly Interest. Monthly interest with respect to
each Series of Notes shall be determined, allocated and distributed in
accordance with the procedures set forth in the applicable Series Supplement.

Section 5.6. Determination of Monthly Principal. Monthly principal with respect
to each Series of Notes shall be determined, allocated and distributed in
accordance with the procedures set forth in the applicable Series Supplement.
However, all principal or interest with respect to any Series of Notes shall be
due and payable no later than the Legal Final Payment Date with respect to such
Series.

Section 5.7. General Provisions Regarding Accounts. Subject to Section 11.1(c),
the Trustee shall not in any way be held liable by reason of any insufficiency
in any of the Trust Estate resulting from any loss on any Permitted Investment
included therein except for losses attributable to the Trustee’s failure to make
payments on such Permitted Investments issued by the Trustee, in its commercial
capacity as principal obligor and not as trustee, in accordance with their
terms.

Section 5.8. Removed Receivables. Upon satisfaction of the conditions and the
requirements of any of (i) Section 8.3(a) and Section 15.1 hereof (to the extent
applicable), (ii) Section 2.08 or Section 2.13 of the Servicing Agreement or
(iii) Section 2.4 of the Purchase Agreement, as applicable, the Issuer shall
execute and deliver and the Trustee shall acknowledge an instrument in the form
attached hereto as Exhibit C evidencing the Trustee’s release of the

 

48



--------------------------------------------------------------------------------

related Removed Receivables and Related Security, and the Removed Receivables
and Related Security shall no longer constitute a part of the Trust Estate. No
party relying upon an instrument executed by the Trustee as provided in this
Article 5 shall be bound to ascertain the Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
moneys.

Section 5.9. [Reserved].

Section 5.10. Servicer Letter of Credit. The following provisions of this
Section 5.10 shall apply so long as Conn Appliances is the Servicer under the
Servicing Agreement.

(a) Servicer Letter of Credit. If with respect to any Series Transfer Date the
Issuer shall have failed to cause the Servicer to make in full, the remittance
of Collections required to be remitted by it pursuant to the Servicing Agreement
and Section 5.4 (the “Required Remittance Amount”), then the Trustee shall draw
on the Servicer Letter of Credit, in accordance with the terms thereof, in the
amount of the difference between (i) the Required Remittance Amount, and
(ii) the amount of funds actually so remitted. Any such draw on the Servicer
Letter of Credit shall be made on or before 2:00 P.M. (New York City time) on
the applicable Series Transfer Date. Upon receipt of the proceeds of any drawing
under the Servicer Letter of Credit, the Trustee shall deposit such proceeds
into the Collection Account and such proceeds shall, for all purposes of this
Indenture, be deemed to be Collections and shall be distributed accordingly. The
Servicer shall include in each Monthly Servicer Report, the amount available
under the Servicer Letter of Credit as of the last day of the immediately
preceding calendar month. In the event that a successor Servicer is appointed
and acting as such as a result of a failure by the Servicer to prepare and
deliver a Monthly Servicer Report, the successor Servicer shall, based on
information in its possession, prepare and deliver such statement to the Trustee
as promptly as practicable, and the Trustee shall make a drawing on the basis of
such statement on the next succeeding Series Transfer Date.

(b) Downgrade of Servicer Letter of Credit Bank or Expiration of Term of
Servicer Letter of Credit.

(i) On the fifteenth day prior to the expiry date of the Servicer Letter of
Credit (as such letter of credit may have been renewed or extended), the Trustee
shall give written notice thereof to the Issuer, the Servicer and each Rating
Agency.

(ii) In the event that the Trustee receives written notice from any Noteholder,
the Rating Agency, the Seller, the Servicer or the Issuer that the short-term
unsecured rating of the Servicer Letter of Credit Bank has been withdrawn or
reduced below the Required Rating, the Trustee shall promptly (or, if the
Trustee receives such notice from another source, it may) give written notice
thereof to the Issuer (unless the notice of withdrawal or reduction was received
from the Issuer) and the Servicer (unless the notice of withdrawal or reduction
was received from the Servicer). Within thirty-five (35) days (or five
(5) Business Days, if the Servicer Letter of Credit Bank does not have
short-term unsecured ratings equal to or higher than F3 (or the equivalent
thereof) from the Rating Agency (or, if not rated by the Rating Agency, from any
other rating agency)) of receipt of notice by the Servicer, the Servicer shall
either (x) deliver to the Trustee a substitute

 

49



--------------------------------------------------------------------------------

Servicer Letter of Credit in accordance with clause (c) below, (y) instruct the
Trustee in writing to make a demand for a drawing under the Servicer Letter of
Credit in accordance with Section 5.10(e) or (z) commence depositing Collections
including any Collections then held by it, into the Collection Account in the
manner described in the first paragraph of Section 5.4(a).

(c) Substitute Servicer Letter of Credit. The Trustee shall accept delivery of a
letter of credit in substitution for the Servicer Letter of Credit and shall
deliver the Servicer Letter of Credit to the Servicer Letter of Credit Bank for
cancellation upon the satisfaction of the following conditions:

(i) The substitute letter of credit shall be irrevocable and shall be issued by
a bank or other financial institution whose letter of credit or short-term
deposit or other debt obligations have the Required Rating, and the substitute
letter of credit shall provide that drawings thereunder may be made on
substantially the same terms and conditions as the initial Servicer Letter of
Credit, and the substitute letter of credit shall have been delivered to the
Trustee.

(ii) The amount available to be drawn under the substitute letter of credit
shall be at least equal to the amount which was available to be drawn under the
Servicer Letter of Credit being replaced.

(iii) The Trustee shall have received written opinions of counsel (acceptable to
the Trustee) (including domestic and foreign counsel, if applicable) or other
evidence from the issuer of the substitute letter of credit, which opinions or
evidence shall be reasonably satisfactory to the Trustee and its respective
counsel, as to the enforceability of the substitute letter of credit.

(iv) The Servicer shall have delivered to the Trustee a certificate from a
Responsible Officer of the Servicer confirming the items set forth in (i) and
(ii) above.

Upon the delivery to the Trustee of a substitute letter of credit in accordance
with this section, such substitute letter of credit shall be the Servicer Letter
of Credit and the issuer thereof shall be the Servicer Letter of Credit Bank for
all purposes hereof.

(d) Regular Remittances. If the Servicer elects to begin regular remittances of
Collections to the Collection Account in accordance with the first paragraph of
Section 5.4(a), the Servicer shall instruct the Trustee in writing to submit the
Servicer Letter of Credit to the Servicer Letter of Credit Bank for cancellation
and the Servicer shall begin such regular remittances in accordance with the
first paragraph of Section 5.4(a).

(e) Special Drawing. On the Closing Date, the Trustee shall establish or cause
to be established in the name of the Trustee a segregated trust account (the
“Servicer LC Escrow Account”), bearing a designation clearly indicating that the
funds deposited therein are held for the benefit of the Secured Parties. If the
Servicer elects to instruct the Trustee to make a drawing as described in clause
(b)(ii)(y) above, the Servicer shall provide two (2) Business Days notice to the
Servicer Letter of Credit Bank and shall instruct the Trustee in writing to
promptly draw upon the Servicer Letter of Credit to the full extent of the
Available Servicer Letter of

 

50



--------------------------------------------------------------------------------

Credit Amount thereunder and deposit such amount into the Servicer LC Escrow
Account. All funds on deposit in the Servicer LC Escrow Account shall, at the
direction of the Servicer, be invested by the Trustee in Permitted Investments
which will be held to maturity and which will mature so that all funds on
deposit therein will be available prior to the Series Transfer Date next
following the date of such investment. The Trustee shall: (i) hold each
Permitted Investment (other than such as are described in clause (c) of the
definition thereof) that constitutes investment property through a securities
intermediary, which securities intermediary shall (I) agree that such investment
property shall at all times be credited to a securities account of which the
Trustee is the entitlement holder, (II) comply with entitlement orders
originated by the Trustee without the further consent of any other Person, (III)
agree that all property credited to such securities account shall be treated as
a financial asset, (IV) waive any Lien on any property credited to such
securities account, and (V) agree that its jurisdiction for purposes of
Section 8-110 and Section 9-305(a)(3) of the UCC shall be New York, and that
such agreement shall be governed by the Laws of the State of New York; and
(ii) maintain for the benefit of the Secured Parties, possession or control of
each other Permitted Investment (including any negotiable instruments, if any,
evidencing such Permitted Investments) not described in clause (i) above (other
than such as are described in clause (c) of the definition thereof); provided,
however, that no Permitted Investment shall be disposed of prior to its maturity
date if such disposition would result in a loss. Terms used in clause (i) above
that are defined in the New York UCC and not otherwise defined herein shall have
the meaning set forth in the New York UCC. Until the Indenture Termination Date,
if a drawing under the Servicer Letter of Credit is called for under clause (a)
above, a withdrawal in the same amount from the Servicer LC Escrow Account shall
instead be made and the related funds applied as provided therein. From and
after the date of such drawing, the term “Available Servicer Letter of Credit
Amount” with respect to the Servicer Letter of Credit shall be deemed to refer
to the amount on deposit in the Servicer LC Escrow Account (excluding any
Investment Earnings thereon). On the first Business Day after the Indenture
Termination Date, all funds in the Servicer LC Escrow Account shall be paid,
first, to the Servicer Letter of Credit Bank to the extent of any amounts
payable thereto under the reimbursement agreement for the Servicer Letter of
Credit, and second, to the Servicer (the “Payment Priorities”). Any Investment
Earnings on the Servicer LC Escrow Account shall be remitted on each Series
Transfer Date in accordance with the Payment Priorities. All funds on deposit in
the Servicer LC Escrow Account shall be the sole and exclusive property of the
Trustee, subject to the rights of the Servicer as provided herein. Neither the
Issuer nor the Servicer shall at any time have any ownership or other interest
in such funds or any right to withdraw or to receive such funds except as
described in the third preceding sentence. In the event that, notwithstanding
the intention of the parties hereto, such funds are deemed to be the property of
the Issuer or the Servicer, each of the Issuer and the Servicer hereby grants to
the Trustee, a security interest in and to all of the Issuer’s or the Servicer’s
(as the case may be) right, title and interest in such funds for the purpose of
securing the rights of the Trustee hereunder.

In the event that the Servicer delivers to the Trustee a substitute letter of
credit meeting the requirements of clause (c) above, the Trustee shall release
any funds on deposit in the Servicer LC Escrow Account in accordance with the
Payment Priorities.

(f) Reimbursement. If any amounts are payable by the Issuer to the Servicer
Letter of Credit Bank under the reimbursement agreement for the Servicer Letter
of Credit, the Trustee shall pay such amounts on behalf of the Issuer solely
from amounts held in the Trust Accounts and in accordance with each Series
Supplement.

 

51



--------------------------------------------------------------------------------

(g) Notices. If the Servicer Letter of Credit is amended, replaced or
terminated, the Issuer shall promptly provide written notice thereof to each
Rating Agency.

[THE REMAINDER OF ARTICLE 5 IS RESERVED AND SHALL BE SPECIFIED IN ANY SERIES
SUPPLEMENT WITH RESPECT TO ANY SERIES.]

ARTICLE 6.

[ARTICLE 6 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH RESPECT TO
ANY SERIES]

ARTICLE 7.

[ARTICLE 7 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH RESPECT TO
ANY SERIES]

ARTICLE 8.

COVENANTS

Section 8.1. Money for Payments To Be Held in Trust. At all times from the date
hereof to the Indenture Termination Date, unless the Required Noteholders of
each Series shall otherwise consent in writing, all payments of amounts due and
payable with respect to any Notes that are to be made from amounts withdrawn
from the applicable Payment Account shall be made on behalf of the Issuer by the
Trustee or by another Paying Agent, and no amounts so withdrawn from such
Payment Account for payments of such Notes shall be paid over to the Issuer
except as provided in this Indenture.

Section 8.2. Affirmative Covenants of Issuer. At all times from the date hereof
to the Indenture Termination Date, unless the Required Noteholders of each
Series shall otherwise consent in writing, the Issuer shall:

(a) Payment of Notes. Duly and punctually pay or cause to be paid principal of
(and premium, if any) and interest on the Notes pursuant to the provisions of
this Base Indenture and any applicable Series Supplement. Principal and interest
shall be considered paid on the date due if the Trustee or the Paying Agent
holds on that date money designated for and sufficient to pay all principal and
interest then due. Amounts properly withheld under the Code by any Person from a
payment to any Noteholder of interest and/or principal shall be considered as
having been paid by the Issuer to such Noteholder for all purposes of this
Indenture.

(b) Maintenance of Office or Agency. Maintain an office or agency (which may be
an office of the Trustee, Transfer Agent and Registrar or co-registrar) where
Notes may be surrendered for registration of transfer or exchange, where notices
and demands to or upon the Issuer in respect of the Notes and this Indenture may
be served, and where, at any time when the

 

52



--------------------------------------------------------------------------------

Issuer is obligated to make a payment of principal and premium upon the Notes,
the Notes may be surrendered for payment. The Issuer hereby initially appoints
the Trustee to serve as its agent for the foregoing purposes. The Issuer will
give prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Issuer shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee, and the
Issuer hereby appoints the Trustee as its agent to receive all such surrenders,
notices and demands.

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuer will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

The Issuer hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Issuer.

(c) Compliance with Laws, Etc. Comply in all material respects with all
applicable Laws (including those which relate to the Receivables).

(d) Preservation of Existence. Preserve and maintain its existence rights,
franchises and privileges in the jurisdiction of its incorporation or
organization, and qualify and remain qualified in good standing as a foreign
entity in the jurisdiction where its principal place of business and its chief
executive office are located and in each other jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualifications would have a Material Adverse Effect.

(e) Performance and Compliance with Receivables. Timely and fully perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Receivables and all other agreements related to such
Receivables.

(f) Collection Policy. Comply in all material respects with the Credit and
Collection Policies in regard to each Receivable.

(g) Reporting Requirements of The Issuer. Until the Indenture Termination Date,
furnish to the Trustee:

(i) Financial Statements.

(A) as soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year of the Issuer, a copy of the annual audited report for such
Fiscal Year of the Issuer including a copy of the balance sheet of the Issuer,
in each case, as at the end of such Fiscal Year, together with the related
statements of earnings and cash flows for such Fiscal Year, certified without
material qualification by Ernst & Young or other nationally recognized
independent public accountants acceptable to the Trustee, together with a
certificate of such accounting firm stating that in the course of the regular
audit of

 

53



--------------------------------------------------------------------------------

the business of the Issuer, which audit was conducted in accordance with GAAP
(as then in effect), such accounting firm has obtained no knowledge that an
Event of Default or Default has occurred and is continuing, or if, in the
opinion of such accounting firm, such an Event of Default or Default has
occurred and is continuing, a statement as to the nature thereof; provided, that
if the Issuer is consolidated with the Consolidated Parent for financial
reporting purposes in accordance with GAAP (as then in effect), then the
requirements of (B) below will satisfy this section;

(B) as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year of Consolidated Parent, a balance sheet of Consolidated
Parent as of the end of such year and statements of income and retained earnings
and of source and application of funds of Consolidated Parent, for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such year, in each case setting forth comparative figures for the previous
Fiscal Year, certified without material qualification by Ernst & Young or other
nationally recognized independent public accountants acceptable to the Trustee,
together with a certificate of such accounting firm stating that in the course
of the regular audit of the business of Consolidated Parent, which audit was
conducted in accordance with GAAP (as then in effect), such accounting firm has
obtained no knowledge that an Event of Default or Default has occurred and is
continuing, or if, in the opinion of such accounting firm, such an Event of
Default or Default has occurred and is continuing, a statement as to the nature
thereof; and

(C) as soon as available and in any event within forty-five (45) days after the
end of each fiscal quarter, quarterly balance sheets and quarterly statements of
source and application of funds and quarterly statements of income and retained
earnings of Consolidated Parent, certified by a Responsible Officer of
Consolidated Parent (which certification shall state that such balance sheets
and statements fairly present the financial condition and results of operations
for such fiscal quarter, subject to year-end audit adjustments), delivery of
which balance sheets and statements shall be accompanied by a Conn Officer’s
Certificate to the effect that no Event of Default or Default has occurred and
is continuing.

For so long as Consolidated Parent is subject to the reporting requirements of
Section 13(a) of the Exchange Act, its filing of the annual and quarterly
reports required under the Exchange Act, on a timely basis, shall be deemed
compliance with this Section 8.2(g)(i).

(ii) Notice of Default or Event of Default. Immediately, and in any event within
one (1) Business Day after the Issuer obtains knowledge of the occurrence of
each Default or Event of Default, a statement of a Responsible Officer of the
Issuer setting forth details of such Default or Event of Default and the action
which the Issuer proposes to take with respect thereto;

 

54



--------------------------------------------------------------------------------

(iii) Change in Credit and Collection Policies. Within ten (10) Business Days
after the date any material change in or amendment to the Credit and Collection
Policies is made, a copy of the Credit and Collection Policies then in effect
indicating such change or amendment;

(iv) ERISA. Promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any reportable event as defined in
Section 4043 of ERISA (other than an event for which the 30-day notice period is
waived) which either (i) the Issuer, Seller, any Originator, Servicer or any of
their respective ERISA Affiliates files under ERISA with the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or (ii) the Issuer, Seller, any Originator, Servicer or any of their
respective ERISA Affiliates receives from the Internal Revenue Service, the
Pension Benefit Guaranty Corporation or the U.S. Department of Labor. The Issuer
shall give the Trustee and each Noteholder prompt written notice of any event
that could result in the imposition of a Lien under Section 430(k) of the Code
or Section 303(k) or 4068 of ERISA;

(v) If a Responsible Officer of the Issuer shall have actual knowledge of the
occurrence of a Servicer Default, notice thereof to the Trustee and the Rating
Agency, which notice shall specify the action, if any, the Issuer is taking in
respect of such default. If a Servicer Default shall arise from the failure of
the Servicer to perform any of its duties or obligations under the Servicing
Agreement, the Issuer shall take all reasonable steps available to it to remedy
such failure, including any action reasonably requested by the Trustee; and

(vi) On or before April 1, 2013 and on or before April 1 of each year
thereafter, and otherwise in compliance with the requirements of TIA
Section 314(a)(4) (if this Indenture is required to be qualified under the TIA),
a Conn Officer’s Certificate stating, as to the Responsible Officer signing such
Conn Officer’s Certificate, that

(A) a review of the activities of the Issuer during such year and of performance
under this Indenture has been made under such Responsible Officer’s supervision;
and

(B) to the best of such Responsible Officer’s knowledge, based on such review,
the Issuer has complied with all conditions and covenants under this Indenture
throughout such year, or, if there has been a Default or Event of Default,
specifying each such Default or Event of Default known to such Responsible
Officer and the nature and status thereof.

(h) Use of Proceeds. Use the proceeds of the Notes solely in connection with the
acquisition or funding of Receivables.

(i) Protection of Trust Estate. At its expense, perform all acts and execute all
documents reasonably requested by the Trustee at any time to evidence, perfect,
maintain and enforce the title or the security interest of the Trustee in the
Trust Estate and the priority thereof. The Issuer will, at the reasonable
request of the Trustee, prepare, deliver and authorize the filing

 

55



--------------------------------------------------------------------------------

of financing statements relating to or covering the Trust Estate sold to the
Issuer and subsequently conveyed to the Trustee. The Issuer shall, within sixty
(60) days after the Closing Date, cause each Contract with respect to a
Receivable to be stamped in a conspicuous place (or with respect to Contracts
stored electronically, marked with an electronic stamp), and its Records
relating to the Receivables to be marked, with a legend stating that it has been
pledged to the Trustee for the benefit of the Noteholders.

(j) Inspection of Records. Permit the Trustee, any one or more of the Notice
Person or their duly authorized representatives, attorneys or auditors to
inspect the Receivables, the Receivable Files and the Records at such times as
such Person may reasonably request. Upon instructions from the Trustee, any one
or more of the Notice Person or their duly authorized representatives, attorneys
or auditors, the Issuer shall release any document related to any Receivables to
such Person.

(k) Furnishing of Information. Provide such cooperation, information and
assistance, and prepare and supply the Trustee and the Notice Person of each
Series with such data regarding the performance by the Obligors of their
obligations under the Receivables and the performance by the Issuer and Servicer
of their respective obligations under the Transaction Documents, as may be
reasonably requested by the Trustee or any Notice Person from time to time.

(l) Accounts. Not maintain any bank accounts other than the Trust Accounts.
Except as set forth in the Servicing Agreement the Issuer shall not make, nor
will it permit the Seller or Servicer to make, any change in its instructions to
Obligors regarding payments to be made to the Post Office Box. The Issuer shall
not add any additional Trust Accounts unless the Trustee shall have consented
thereto and received a copy of any documentation with respect thereto. The
Issuer shall not terminate any Trust Accounts or close any Trust Accounts unless
the Trustee shall have received at least thirty (30) days prior notice of such
termination and shall have consented thereto.

(m) Performance and Compliance with Receivables and Contracts. At its expense,
timely and fully perform and comply with all material provisions, covenants and
other promises, if any, required to be observed by the Issuer under the
Contracts related to the Receivables.

(n) Collections Received. Hold in trust, and immediately (but in any event no
later than two (2) Business Days following its receipt thereof) transfer to the
Servicer for deposit into the Collection Account (subject to Section 5.4(a)) all
Collections, if any, received from time to time by the Issuer.

(o) Enforcement of Transaction Documents. Use its best efforts to enforce all
rights held by it under any of the Transaction Documents, shall not amend,
supplement or otherwise modify any of the Transaction Documents and shall not
waive any breach of any covenant contained thereunder without the prior written
consent of the Required Noteholders for each Series. The Issuer shall take all
actions reasonably requested by the Trustee to enforce the Issuer’s rights and
remedies under the Transaction Documents. The Issuer agrees that it will not
waive timely performance or observance by the Servicer or the Seller of their
respective duties under the Transaction Documents if the effect thereof would
adversely affect any of the Secured Parties.

 

56



--------------------------------------------------------------------------------

(p) Separate Legal Entity. The Issuer hereby acknowledges that the Trustee and
the Noteholders are entering into the transactions contemplated by this Base
Indenture and the other Transaction Documents in reliance upon the Issuer’s
identity as a legal entity separate from any other Person. Therefore, from and
after the date hereof, the Issuer shall take all reasonable steps to continue
the Issuer’s identity as a separate legal entity and to make it apparent to
third Persons that the Issuer is an entity with assets and liabilities distinct
from those of any other Person, and is not a division of any other Person.
Without limiting the generality of the foregoing and in addition to and
consistent with the covenant set forth herein, the Issuer shall take such
actions as shall be required in order that:

(i) The Issuer will be a limited purpose limited partnership whose primary
activities are restricted in a partnership agreement to owning financial assets
and financing the acquisition thereof and conducting such other activities as it
deems necessary or appropriate to carry out its primary activities;

(ii) At least two managers of the general partner of the Issuer (the
“Independent Managers”) shall be individuals who are not present or former
directors, officers, employees or 5% beneficial owners of the outstanding common
stock of any Person or entity beneficially owning any outstanding shares of
common stock of Conn Appliances or any Affiliate thereof; provided, however,
that an individual shall not be deemed to be ineligible to be an Independent
Manager solely because such individual serves or has served in the capacity of
an “independent manager” or similar capacity for special purpose entities formed
by Parent or any of its Affiliates. The partnership agreement of the Issuer
shall provide that (i) the general partner of the Issuer shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Issuer unless the Independent Managers shall approve the
taking of such action in writing prior to the taking of such action, and
(ii) such provision cannot be amended without the prior written consent of the
Independent Managers;

(iii) Any employee, consultant or agent of the Issuer will be compensated from
funds of the Issuer, as appropriate, for services provided to the Issuer;

(iv) The Issuer will allocate and charge fairly and reasonably overhead expenses
shared with any other Person. To the extent, if any, that the Issuer and any
other Person share items of expenses such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered;

(v) The Issuer’s operating expenses will not be paid by any other Person except
as permitted under the terms of this Indenture or otherwise consented to by the
Trustee and the Required Noteholders;

 

57



--------------------------------------------------------------------------------

(vi) The Issuer’s books and records will be maintained separately from those of
any other Person;

(vii) All audited financial statements of any Person that are consolidated to
include the Issuer will contain notes clearly stating that (A) all of the
Issuer’s assets are owned by the Issuer, and (B) the Issuer is a separate
entity;

(viii) The Issuer’s assets will be maintained in a manner that facilitates their
identification and segregation from those of any other Person;

(ix) The Issuer will strictly observe appropriate formalities in its dealings
with all other Persons, and funds or other assets of the Issuer will not be
commingled with those of any other Person, other than temporary commingling in
connection with servicing the Receivables to the extent explicitly permitted by
this Indenture and the other Transaction Documents;

(x) The Issuer shall not, directly or indirectly, be named or enter into an
agreement to be named, as a direct or contingent beneficiary or loss payee,
under any insurance policy with respect to any amounts payable due to
occurrences or events related to any other Person;

(xi) Any Person that renders or otherwise furnishes services to the Issuer will
be compensated thereby at market rates for such services it renders or otherwise
furnishes thereto. Except as expressly provided in the Transaction Documents,
the Issuer will not hold itself out to be responsible for the debts of any other
Person or the decisions or actions respecting the daily business and affairs of
any other Person; and

(xii) comply with all material assumptions of fact set forth in the opinion with
respect to certain bankruptcy matters delivered by Andrews Kurth LLP on the date
hereof, relating to the Issuer, its obligations hereunder and under the other
Transaction Documents to which it is a party and the conduct of its business
with Conn Appliances, any other Originator, the Seller or any other Person.

(q) Minimum Net Worth. Have a net worth (in accordance with GAAP) of at least 1%
of the outstanding principal amount of the Notes.

(r) Servicer’s Obligations. Cause the Servicer to comply with Section 2.02(c)
and Sections 2.09 and 2.10 of the Servicing Agreement.

(s) Income Tax Characterization. For purposes of federal income, state and local
income and franchise and any other income taxes, unless otherwise required by
the relevant governmental authority, the Issuer will treat the Notes as
indebtedness.

Section 8.3. Negative Covenants. So long as any Notes are outstanding, the
Issuer shall not, unless the Required Noteholders of each Series shall otherwise
consent in writing:

(a) Sales, Liens, Etc. Except pursuant to, or as contemplated by, the
Transaction Documents, the Issuer shall not sell, transfer, exchange, assign (by
operation of law

 

58



--------------------------------------------------------------------------------

or otherwise) or otherwise dispose of, or create or suffer to exist voluntarily
or, for a period in excess of thirty (30) days, involuntarily any Adverse Claims
upon or with respect to any of its assets, including, without limitation, the
Collateral, any interest therein or any right to receive any amount from or in
respect thereof, unless directed to do so by the Trustee.

(b) Claims, Deductions. Claim any credit on, or make any deduction from the
principal or interest payable in respect of, the Notes (other than amounts
properly withheld from such payments under the Code) or assert any claim against
any present or former Noteholder by reason of the payment of the taxes levied or
assessed upon any part of the Trust Estate; or

(c) Mergers, Acquisitions, Sales, Subsidiaries, etc. The Issuer shall not:

(i) be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire all or substantially all of the assets or any
stock of any class of, or any partnership or joint venture interest in, any
other Person, except for Permitted Investments, or sell, transfer, assign,
convey or lease any of its property and assets (or any interest therein) other
than pursuant to, or as contemplated by, this Indenture or the other Transaction
Documents;

(ii) make, incur or suffer to exist an investment in, equity contribution to,
loan or advance to, or payment obligation in respect of the deferred purchase
price of property from, any other Person, except for Permitted Investments or
pursuant to the Transaction Documents;

(iii) create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person other than
pursuant to the Transaction Documents; or

(iv) enter into any transaction with any Affiliate except for the transactions
contemplated by the Transaction Documents and other transactions upon fair and
reasonable terms materially no less favorable to the Issuer than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

(d) Change in Business Policy. The Issuer shall not make any change in the
character of its business which would impair in any material respect the
collectibility of any Receivable.

(e) Other Debt. Except as provided for herein, the Issuer shall not create,
incur, assume or suffer to exist any Indebtedness whether current or funded,
other than (i) the Notes, (ii) Indebtedness of the Issuer representing fees,
expenses and indemnities arising hereunder or under the Purchase Agreement
(including the Seller Note) for the purchase price of the Receivables under the
Purchase Agreement and (iii) other Indebtedness permitted pursuant to
Section 8.3(h).

(f) Certificate of Limited Partnership and Limited Partnership Agreement. The
Issuer shall not amend its certificate of limited partnership or limited
partnership agreement unless the Trustee shall have received written
confirmation by the Rating Agency that after such amendment the Rating Agency
Condition will be met.

 

59



--------------------------------------------------------------------------------

(g) Financing Statements. The Issuer shall not authorize the filing of any
financing statement (or similar statement or instrument of registration under
the laws of any jurisdiction) or statements relating to the Trust Estate other
than the financing statements authorized and filed in connection with and
pursuant to the Transaction Documents.

(h) Business Restrictions. The Issuer shall not (i) engage in any business or
transactions, or be a party to any documents, agreements or instruments, other
than the Transaction Documents or those incidental to the purposes thereof, or
(ii) make any expenditure for any assets (other than Receivables) if such
expenditure, when added to other such expenditures made during the same calendar
year would, in the aggregate, exceed Ten Thousand Dollars ($10,000); provided,
however, that the foregoing will not restrict the Issuer’s ability to pay
servicing compensation as provided herein and, so long as no Default or Event of
Default shall have occurred and be continuing, the Issuer’s ability to pay
amounts due on the Seller Note or other payments or distributions legally made
to the Issuer’s equity owners.

(i) ERISA Matters.

(i) To the extent applicable, the Issuer, Seller, any Originator or initial
Servicer will not (A) engage or permit any of its respective ERISA Affiliates to
engage in any prohibited transaction (as defined in Section 4975 of the Code and
Section 406 of ERISA) for which an exemption is not available or has not
previously been obtained from the U.S. Department of Labor; (B) fail to make, or
permit any of its ERISA Affiliates to fail to make, any payments to any
Multiemployer Plan that the Issuer, Seller, any Originator, initial Servicer or
any of their respective ERISA Affiliates is required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto;
(C) terminate, or permit any of its ERISA Affiliates to terminate, any Benefit
Plan so as to result in any liability to Issuer, initial Servicer, Seller, any
Originator or any of their ERISA Affiliates; or (D) permit to exist any
occurrence of any reportable event described in Title IV of ERISA, if such
prohibited transactions, failures to make payment, terminations and reportable
events described in clauses (A), (B), (C) and (D) above would in the aggregate
have a Material Adverse Effect.

(ii) The Issuer will not permit to exist any failure to satisfy the minimum
funding standard (as described in Section 302 of ERISA and Section 412 of the
Code) with respect to any Title IV Plan.

(iii) The Issuer, Seller, initial Servicer, or any Originator will not cause or
permit any of their respective ERISA Affiliates to cause or permit the
occurrence of an ERISA Event with respect to Title IV Plans that could result in
a Material Adverse Effect.

(j) Name; Principal Office. The Issuer will not change its name, its
jurisdiction of organization or the location of its chief executive office or
principal place of business (within the meaning of the applicable UCC) without
prior written notice to the Trustee sufficient to allow the Trustee to make all
filings (including filings of financing statements on form UCC-1) and recordings
necessary to maintain the perfection of the interest of the Trustee in the Trust
Estate pursuant to this Indenture. The Issuer further agrees that it will not
become or

 

60



--------------------------------------------------------------------------------

seek to become organized under the Laws of more than one jurisdiction. In the
event that the Issuer desires to so change its jurisdiction of organization or
its office or change its name, the Issuer will make any required filings and
prior to actually making such change the Issuer will deliver to the Trustee
(i) a Conn Officers’ Certificate and (except with respect to a change of the
location of the Issuer’s chief executive office or principal place of business
to a new location in the same county) an Opinion of Counsel confirming that all
required filings have been made to continue the perfected interest of the
Trustee in the Trust Estate in respect of such change and (ii) copies of all
such required filings with the filing information duly noted thereon by the
office in which such filings were made.

Section 8.4. Further Instruments and Acts. Upon request of the Trustee, the
Issuer will execute and deliver such further instruments, furnish such other
information and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purpose of this Indenture.

Section 8.5. Appointment of Successor Servicer. If the Trustee has given notice
of termination to the Servicer of the Servicer’s rights and powers pursuant to
Section 2.01 of the Servicing Agreement, as promptly as possible thereafter, the
Trustee shall appoint a successor servicer in accordance with Section 2.01 of
the Servicing Agreement.

Section 8.6. Perfection Representations. The parties hereto agree that the
Perfection Representations shall be a part of this Indenture for all purposes.

ARTICLE 9.

[RESERVED]

ARTICLE 10.

REMEDIES

Section 10.1. Events of Default. Unless otherwise specified in a Series
Supplement, an “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(i) default in the payment of any interest on the Class A Notes when the same
becomes due and payable, and such default shall continue (and shall not have
been waived by the Required Noteholders) for a period of five (5) Business Days
after receipt of notice thereof from the Trustee;

(ii) default in the payment of the principal of or any installment of the
principal of the Class A Notes when the same becomes due and payable on the
Legal Final Payment Date;

(iii) the filing of a decree or order for relief by a court having jurisdiction
in the premises in respect of the Issuer or any substantial part of the Trust
Estate in an

 

61



--------------------------------------------------------------------------------

involuntary case under any applicable Federal or state bankruptcy, insolvency or
other similar Law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Issuer or for any substantial part of the Trust Estate, or ordering the
winding-up or liquidation of the Issuer’s affairs, and such decree or order
shall remain unstayed and in effect for a period of sixty (60) consecutive days;
or

(iv) the commencement by the Issuer of a voluntary case under any applicable
Federal or state bankruptcy, insolvency or other similar Law now or hereafter in
effect, or the consent by the Issuer to the entry of an order for relief in an
involuntary case under any such Law, or the consent by the Issuer to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Issuer or for any
substantial part of the Trust Estate, or the making by the Issuer of any general
assignment for the benefit of creditors, or the failure by the Issuer generally
to pay its debts as such debts become due, or the taking of action by the Issuer
in furtherance of any of the foregoing.

Section 10.2. Rights of the Trustee Upon Events of Default.

(a) If and whenever an Event of Default (other than in clause (iii) and (iv) of
Section 10.1) shall have occurred and be continuing, the Trustee may, and, at
the written direction of the Required Noteholders shall, cause the principal
amount of all Notes of all Series outstanding to be immediately due and payable
at par, together with interest thereon. If an Event of Default with respect to
the Issuer specified in clause (iii) and (iv) of Section 10.1 shall occur, all
unpaid principal of and accrued interest on all the Notes of all Series
outstanding shall ipso facto become and be immediately due and payable without
any declaration or other act on the part of the Trustee or any Noteholder. If an
Event of Default shall have occurred and be continuing, the Trustee may exercise
from time to time any rights and remedies available to it under applicable Law
and Section 10.4. Any amounts obtained by the Trustee on account of or as a
result of the exercise by the Trustee of any right shall be held by the Trustee
as additional collateral for the repayment of the Issuer Obligations and shall
be applied as provided in Article 5 hereof. If so specified in the applicable
Series Supplement, the Trustee may agree to limit its exercise of rights and
remedies available to it as a result of the occurrence of an Event of Default to
the extent set forth therein.

(b) If an Event of Default shall have occurred and be continuing, then at any
time after such declaration of acceleration of maturity has been made and before
a judgment or decree for payment of the money due has been obtained by the
Trustee as hereinafter in this Article 10 provided, the Required Noteholders, by
written notice to the Issuer and the Trustee, may rescind and annul such
declaration and its consequences if:

(i) the Issuer has paid to or deposited with the Trustee a sum sufficient to pay

(A) all payments of principal of and interest on all Notes and all other amounts
that would then be due hereunder or upon such Notes if the Event of Default
giving rise to such acceleration had not occurred; and

 

62



--------------------------------------------------------------------------------

(B) all sums paid by the Trustee hereunder and the reasonable compensation,
expenses, disbursements of the Trustee and its agents and counsel; and

(ii) all Events of Default, other than the nonpayment of the principal of the
Notes that has become due solely by such acceleration, have been cured or waived
as provided in Section 10.6.

No such rescission shall affect any subsequent default or impair any right
consequent thereto.

(c) Additional Remedies. In addition to any rights and remedies now or hereafter
granted hereunder or under applicable Law with respect to the Trust Estate, the
Trustee shall have all of the rights and remedies of a secured party under the
UCC as enacted in any applicable jurisdiction.

Section 10.3. Collection of Indebtedness and Suits for Enforcement by Trustee.

(a) The Issuer covenants that if (i) default is made in the payment of any
interest on any Note when the same becomes due and payable, and such default
continues for a period of five (5) days, or (ii) default is made in the payment
of the principal of any Note when the same becomes due and payable on the Legal
Final Payment Date, the Issuer will, upon demand of the Trustee, pay to it, for
the benefit of the Holders of the Notes, the whole amount then due and payable
on such Notes for principal and interest, with interest upon the overdue
principal, and, to the extent payment at such rate of interest shall be legally
enforceable, upon overdue installments of interest, at the applicable Note Rate
and in addition thereto such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee and its agents and counsel.

(b) If an Event of Default occurs and is continuing, the Trustee may (in its
discretion) and, at the written direction of the Required Noteholders, shall
proceed to protect and enforce its rights and the rights of the Secured Parties
by such appropriate Proceedings as the Trustee shall deem most effective to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy or legal or equitable
right vested in the Trustee by this Indenture or by Law; provided, however, that
the Trustee shall sell or otherwise liquidate the Trust Estate or any portion
thereof only in accordance with Section 10.4(d).

(c) In any Proceedings brought by the Trustee (and also any Proceedings
involving the interpretation of any provision of this Indenture), the Trustee
shall be held to represent all the Secured Parties, and it shall not be
necessary to make any such Person a party to any such Proceedings.

(d) In case there shall be pending, relative to the Issuer or any other obligor
upon the Notes or any Person having or claiming an ownership interest in the
Trust Estate, Proceedings under Title 11 of the United States Code or any other
applicable Federal or state

 

63



--------------------------------------------------------------------------------

bankruptcy, insolvency or other similar Law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or its
property or such other obligor or Person, or in case of any other comparable
judicial Proceedings relative to the Issuer or other obligor upon the Notes, or
to the creditors or property of the Issuer or such other obligor, the Trustee,
irrespective of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration or otherwise and irrespective of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section, shall be entitled and empowered, by intervention in such Proceedings or
otherwise:

(i) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Trustee and each predecessor Trustee, except as a result of negligence,
bad faith or willful misconduct) and of the Secured Parties allowed in such
Proceedings;

(ii) unless prohibited by applicable Law, to vote on behalf of the Secured
Parties in any election of a trustee, a standby trustee or Person performing
similar functions in any such Proceedings;

(iii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Secured Parties and of the Trustee on their behalf; and

(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee or the Secured
Parties allowed in any judicial Proceedings relative to the Issuer, its
creditors and its property;

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Secured Parties to make
payments to the Trustee, and, in the event that the Trustee shall consent to the
making of payments directly to such Secured Parties, to pay to the Trustee such
amounts as shall be sufficient to cover reasonable compensation to the Trustee,
each predecessor Trustee and their respective agents, attorneys and counsel, and
all other expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of negligence, bad faith
or willful misconduct.

(e) Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or vote for or accept or adopt on behalf of any Secured
Party any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Secured Party or to authorize the
Trustee to vote in respect of the claim of any Secured Party in any such
Proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar Person.

 

64



--------------------------------------------------------------------------------

(f) All rights of action and of asserting claims under this Indenture or under
any of the Notes, may be enforced by the Trustee without the possession of any
of the Notes or the production thereof in any Proceedings relative thereto, and
any such action or Proceedings instituted by the Trustee shall be brought in its
own name as trustee of an express trust, and any recovery of judgment, subject
to the payment of the expenses, disbursements and compensation of the Trustee,
each predecessor Trustee and their respective agents and attorneys, shall be for
the Secured Parties.

Section 10.4. Remedies. If an Event of Default shall have occurred and be
continuing, the Trustee may and, at the written direction of the Required
Noteholders, shall do one or more of the following:

(a) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then payable under the Transaction Documents,
enforce any judgment obtained, and collect from the Issuer and any other obligor
under the Transaction Documents moneys adjudged due;

(b) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Trust Estate;

(c) subject to the limitations set forth in clause (d) below, exercise any
remedies of a secured party under the UCC and take any other appropriate action
to protect and enforce the rights and remedies of the Trustee and the Secured
Parties; and

(d) sell the Trust Estate or any portion thereof or rights or interest therein,
at one or more public or private sales called and conducted in any manner
permitted by Law; provided, however, that the Trustee may not sell or otherwise
liquidate the Trust Estate following an Event of Default unless:

(i) the Holders of 100% of the outstanding Notes direct such sale and
liquidation,

(ii) the proceeds of such sale or liquidation distributable to the Noteholders
of each Series are sufficient to discharge in full all amounts then due and
unpaid with respect to all outstanding Notes for principal and interest and any
other amounts due Noteholders, or

(iii) the Trustee determines that the proceeds of the Trust Estate will not
continue to provide sufficient funds for the payment of principal of and
interest on all outstanding Notes as such amounts would have become due if such
Notes had not been declared due and payable and the Required Noteholders direct
such sale and liquidation.

In determining such sufficiency or insufficiency with respect to clauses (d)(ii)
and (d)(iii), the Trustee may, but need not, obtain and rely upon an opinion of
an Independent investment banking or accounting firm of national reputation as
to the feasibility of such proposed action and as to the sufficiency of the
Receivables in the Trust Estate for such purpose.

 

65



--------------------------------------------------------------------------------

The Trustee may maintain a Proceeding even if it does not possess any of the
Notes or does not produce any of them in the Proceeding, and any such Proceeding
instituted by the Trustee shall be in its own name as trustee. All remedies are
cumulative to the extent permitted by Law.

Section 10.5. [Reserved].

Section 10.6. Waiver of Past Events. If an Event of Default shall have occurred
and be continuing, prior to the declaration of the acceleration of the maturity
of the Notes as provided in Section 10.2(a), the Required Noteholders may waive
any past Default or Event of Default and its consequences except a Default in
payment of principal (or premium, if any) of any of the Notes. In the case of
any such waiver, the Issuer, the Trustee and the Holders of the Notes shall be
restored to their former positions and rights hereunder, respectively; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereto.

Upon any such waiver, such Default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured and not to have occurred, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereto.

Section 10.7. Limitation on Suits. No Noteholder shall have any right to
institute any Proceeding, judicial or otherwise, with respect to this Base
Indenture and related Series Supplement, or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless:

(i) such Noteholder previously has given written notice to the Trustee of a
continuing Event of Default;

(ii) the Holders of not less than 25% of the outstanding principal amount of all
Notes of all affected Series have made written request to the Trustee to
institute such Proceeding in respect of such Event of Default in its own name as
Trustee hereunder;

(iii) such Noteholder has offered and, if requested, provided to the Trustee
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in complying with such request;

(iv) the Trustee for sixty (60) days after its receipt of such notice, request
and offer of indemnity has failed to institute such Proceedings; and

(v) no direction inconsistent with such written request has been given to the
Trustee during such sixty (60) day period by the Required Noteholders;

it being understood and intended that no one or more Noteholder shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholder or to obtain or to seek to obtain priority or preference over any
other Noteholder or to enforce any right under this Indenture, except in the
manner herein provided.

 

66



--------------------------------------------------------------------------------

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Secured Parties, each representing less
than the Required Noteholders, the Trustee shall proceed in accordance with the
request of the greater majority of the outstanding principal amount of the
Notes, as determined by reference to such requests.

Section 10.8. Unconditional Rights of Holders to Receive Payment; Withholding
Taxes.

(a) Notwithstanding any other provision of this Indenture, the right of any
Noteholder of a Note to receive payment of principal and interest, if any, on
the Note, on or after the respective due dates expressed in the Note or in this
Indenture (or, in the case of redemption, on or after the Redemption Date), or
to bring suit for the enforcement of any such payment on or after such
respective dates, is absolute and unconditional and shall not be impaired or
affected without the consent of the Noteholder.

(b) The Paying Agent shall (or if the Trustee is not the Paying Agent, the
Trustee shall cause the Paying Agent to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee that such
Paying Agent shall) comply with all requirements of the Code regarding the
withholding of payments in respect of Federal income taxes due from Noteholders
and otherwise comply with the provisions of this Indenture applicable to it.

Section 10.9. Restoration of Rights and Remedies. If any Noteholder has
instituted any Proceeding to enforce any right or remedy under this Indenture
and such Proceeding has been discontinued or abandoned for any reason or has
been determined adversely to the Trustee or to such Noteholder, then and in
every such case the Issuer, the Trustee and the Noteholders shall, subject to
any determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee and the Noteholders shall continue as though no such Proceeding had been
instituted.

Section 10.10. The Trustee May File Proofs of Claim. The Trustee is authorized
to file such proofs of claim and other papers or documents as may be necessary
or advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Noteholders allowed in any judicial
Proceedings relative to the Issuer (or any other obligor upon the Notes), its
creditors or its property, and shall be entitled and empowered to collect,
receive and distribute any money or other property payable or deliverable on any
such claim and any custodian in any such judicial Proceeding is hereby
authorized by each Noteholders to make such payments to the Trustee and, in the
event that the Trustee shall consent to the making of such payments directly to
the Noteholder, to pay the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 11.6. To the
extent that the payment of any such compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 11.6 out of the estate in any such Proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, notes and
other properties which the Noteholders may be entitled to receive in such
Proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed

 

67



--------------------------------------------------------------------------------

to authorize the Trustee to authorize or consent to or accept or adopt on behalf
of any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Noteholder thereof, or to
authorize the Trustee to vote in respect of the claim of any Noteholder in any
such Proceeding.

Section 10.11. Priorities. Following the declaration of an Event of Default
pursuant to Section 9.1 or 10.2, all amounts in any Payment Account, including
any money or property collected pursuant to Section 10.4 (after deducting the
reasonable costs and expenses of such collection), shall be applied by the
Trustee on the related Payment Date in accordance with the provisions of Article
5 and the applicable Series Supplement.

The Trustee may fix a record date and payment date for any payment to Secured
Parties pursuant to this Section. At least fifteen (15) days before such record
date the Issuer shall mail to each Secured Party and the Trustee a notice that
states the record date, the payment date and the amount to be paid.

Section 10.12. Undertaking for Costs. All parties to this Indenture agree, and
each Secured Party shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken,
suffered or omitted by it as Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to (a) any suit instituted by the
Trustee, (b) any suit instituted by any Noteholder, or group of Noteholders, in
each case holding in the aggregate more than 10% of the aggregate outstanding
principal balance of the Notes on the date of the filing of such action or
(c) any suit instituted by any Noteholder for the enforcement of the payment of
principal of or interest on any Note on or after the respective due dates
expressed in such Note and in this Indenture (or, in the case of redemption, on
or after the Redemption Date).

Section 10.13. Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to the Secured Parties is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by Law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at Law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

Section 10.14. Delay or Omission Not Waiver. No delay or omission of the Trustee
or any Secured Party to exercise any right or remedy accruing upon any Default
or Event of Default shall impair any such right or remedy or constitute a waiver
of any such Default or Event of Default or an acquiescence therein. Every right
and remedy given by this Article 10 or by Law to the Trustee or to the Secured
Parties may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Secured Parties, as the case may be.

 

68



--------------------------------------------------------------------------------

Section 10.15. Control by Noteholders. The Required Noteholders shall have the
right to direct the time, method and place of conducting any Proceeding for any
remedy available to the Trustee with respect to the Notes or exercising any
trust or power conferred on the Trustee; provided that:

(i) such direction shall not be in conflict with any Law or with this Indenture;

(ii) subject to the express terms of Section 10.4, any direction to the Trustee
to sell or liquidate the Receivables shall be by the Holders of Notes
representing not less than 100% of the aggregate outstanding principal balance
of all the Notes of all Series;

(iii) the Trustee shall have been provided with indemnity reasonably
satisfactory to it; and

(iv) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction;

provided, however, that, subject to Section 11.1, the Trustee need not take any
action that it determines might involve it in liability or might materially
adversely affect the rights of any Noteholders not consenting to such action.

Section 10.16. Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead or in any manner whatsoever, claim or take the benefit or advantage of,
any stay or extension Law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such Law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such Law
had been enacted.

Section 10.17. Action on Notes. The Trustee’s right to seek and recover judgment
on the Notes or under this Indenture shall not be affected by the seeking,
obtaining or application of any other relief under or with respect to this
Indenture. Neither the Lien of this Indenture nor any rights or remedies of the
Trustee or the Secured Parties shall be impaired by the recovery of any judgment
by the Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Trust Estate or upon any of the assets of the
Issuer.

Section 10.18. Performance and Enforcement of Certain Obligations.

(a) Promptly following a request from the Trustee to do so the Issuer agrees to
take all such lawful action as the Trustee may reasonably request to compel or
secure the performance and observance by the Seller, the Parent and the
Servicer, as applicable, of each of their obligations to the Issuer under or in
connection with the Transaction Documents in accordance with the terms thereof,
and to exercise any and all rights, remedies, powers and privileges lawfully
available to the Issuer under or in connection with the Transaction Documents to
the extent and in the manner directed by the Trustee, including the transmission
of notices of default on the part of the Seller, the Parent or the Servicer
thereunder and the institution of legal or administrative actions or Proceedings
to compel or secure performance by the Seller, the Parent or the Servicer of
each of their obligations under the Transaction Documents.

 

69



--------------------------------------------------------------------------------

(b) If an Event of Default has occurred and is continuing, the Trustee may, and,
at the direction (which direction shall be in writing or by telephone (confirmed
in writing promptly thereafter)) of the Required Noteholders shall, subject to
Section 10.2(b), exercise all rights, remedies, powers, privileges and claims of
the Issuer against the Seller, the Parent or the Servicer under or in connection
with the Transaction Documents, including the right or power to take any action
to compel or secure performance or observance by the Seller, the Parent or the
Servicer of each of their obligations to the Issuer thereunder and to give any
consent, request, notice, direction, approval, extension or waiver under the
Transaction Documents, and any right of the Issuer to take such action shall be
suspended.

Section 10.19. Reassignment of Surplus. Promptly after termination of this
Indenture and the payment in full of the Issuer Obligations, any proceeds of all
the Receivables and other assets in the Trust Estate received or held by the
Trustee shall be turned over to the Issuer and the Receivables and other assets
in the Trust Estate shall be released to the Issuer by the Trustee without
recourse to the Trustee and without any representations, warranties or
agreements of any kind.

ARTICLE 11.

THE TRUSTEE

Section 11.1. Duties of the Trustee.

(a) If an Event of Default has occurred and is continuing, and of which a Trust
Officer of the Trustee has knowledge, the Trustee shall exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in their exercise, as a prudent man would exercise or use under
the circumstances in the conduct of his own affairs; provided, however, that the
Trustee shall have no liability in connection with any action or inaction taken,
or not taken, by it upon the deemed occurrence of an Event of Default of which a
Trust Officer has not received written notice; and provided, further that the
preceding sentence shall not have the effect of insulating the Trustee from
liability arising out of the Trustee’s negligence or willful misconduct.

(b) Except during the occurrence and continuance of an Event of Default:

(i) the Trustee undertakes to perform only those duties that are specifically
set forth in this Indenture and no others, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(ii) in the absence of negligence and bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided, however,
in the case of any such certificates or opinions which by any provision hereof
are specifically required to be furnished to the Trustee, the Trustee shall
examine the certificates and opinions to

 

70



--------------------------------------------------------------------------------

determine whether or not they conform to the requirements of this Indenture and,
if applicable, the Transaction Documents to which the Trustee is a party,
provided, further, that the Trustee shall not be responsible for the accuracy or
content of any of the aforementioned documents and the Trustee shall have no
obligation to verify or recompute any numeral information provided to it
pursuant to the Transaction Documents.

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct or for the breach of the express terms of the
Indenture, except that:

(i) this clause does not limit the effect of clause (b) of this Section 11.1;

(ii) the Trustee shall not be personally liable for any error of judgment made
in good faith by a Trust Officer or Trust Officers of the Trustee, unless it is
proved that the Trustee was negligent in ascertaining the pertinent facts;

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 10.15;

(iv) the Trustee shall not be charged with knowledge of any failure by the
Servicer referred to in clauses (a)-(h) of Section 2.04 of the Servicing
Agreement and the items referred to in the definition of “Daily Payment Event”
unless a Trust Officer of the Trustee obtains actual knowledge of such failure
or the Trustee receives written notice of such failure from the Servicer or any
Holders of Notes evidencing not less than 10% of the aggregate outstanding
principal balance of the Notes of any Series adversely affected thereby.

(d) Notwithstanding anything to the contrary contained in this Indenture or any
of the Transaction Documents, no provision of this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights and powers, if there is reasonable ground (as determined by
the Trustee in its sole discretion) for believing that the repayment of such
funds or adequate indemnity against such risk is not reasonably assured to it by
the security afforded to it by the terms of this Indenture.

(e) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA (if this Indenture
is required to be qualified under the TIA).

(f) The Trustee shall, and hereby agrees that it will, perform all of the
obligations and duties required of it under the Servicing Agreement.

(g) Except for actions expressly authorized by this Indenture, the Trustee shall
take no action reasonably likely to impair the interests of the Issuer in any
asset of the Trust Estate now existing or hereafter created or to impair the
value of any asset of the Trust Estate now existing or hereafter created.

 

71



--------------------------------------------------------------------------------

(h) Except as provided in this Section 11.1(h), the Trustee shall have no power
to vary the corpus of the Trust Estate including, without limitation, the power
to (i) accept any substitute obligation for an asset of the Trust Estate
assigned by the Issuer under the Granting Clause except for actions expressly
authorized by this Indenture or (ii) release any assets from the Trust Estate,
except in each case as permitted or contemplated by the Transaction Documents
permitted under Sections 5.8, 10.19, 12.1, 15.1 or Article 5 and Section 2.08 or
Section 2.13 of the Servicing Agreement.

(i) The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, shall examine them to determine whether they
substantially conform to the requirements of this Indenture.

(j) Without limiting the generality of this Section 11.1 and subject to the
other provisions of this Indenture, the Trustee shall have no duty (i) to see to
any recording, filing or depositing of this Indenture or any agreement referred
to herein, or to see to the maintenance of any such recording or filing or
depositing or to any recording, refiling or redepositing of any thereof or to
see to the validity, perfection, continuation, or value of any lien or security
interest created herein, (ii) to see to the payment or discharge of any tax,
assessment or other governmental Lien owing with respect to, assessed or levied
against any part of the Issuer, (iii) to confirm or verify the contents of any
reports or certificates delivered to the Trustee pursuant to this Indenture or
the Servicing Agreement believed by the Trustee to be genuine and to have been
signed or presented by the proper party or parties, (iv) to determine whether
any Receivables is an Eligible Receivable or to inspect the Receivables at any
time or ascertain or inquire as to the performance or observance of any of the
Issuer’s, the Seller’s, the Parent’s or the Servicer’s representations,
warranties or covenants or the Servicer’s duties and obligations as Servicer and
as Custodian of the Receivable Files under the Servicer Transaction Documents or
(v) to determine when a Repurchase Event occurs.

(k) Subject to Section 11.1(d), in the event that the Paying Agent or the
Transfer Agent and Registrar (if other than the Trustee) shall fail to perform
any obligation, duty or agreement in the manner or on the day required to be
performed by the Paying Agent or the Transfer Agent and Registrar, as the case
may be, under this Indenture, the Trustee shall be obligated as soon as
practicable upon actual knowledge of a Trust Officer thereof and receipt of
appropriate records and information, if any, to perform such obligation, duty or
agreement in the manner so required.

(l) No provision of this Indenture shall be construed to require the Trustee to
perform, or accept any responsibility for the performance of, the obligations of
the Servicer hereunder until it shall have assumed such obligations in
accordance with this Section 11.1 and the provisions of the Servicing Agreement.

(m) Subject to Section 11.4, all moneys received by the Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated from other funds except to the
extent required by Law or the Transaction Documents.

 

72



--------------------------------------------------------------------------------

(n) Except as otherwise required or permitted by the TIA (if this Indenture is
required to be qualified under the TIA), nothing contained herein shall be
deemed to authorize the Trustee to engage in any business operations or any
activities other than those set forth in this Indenture. Specifically, the
Trustee shall have no authority to engage in any business operations, acquire
any assets other than those specifically included in the Trust Estate under this
Indenture or otherwise vary the assets held by the Issuer. Similarly, the
Trustee shall have no discretionary duties other than performing those
ministerial acts set forth above necessary to accomplish the purpose of this
Indenture.

(o) The Trustee shall not be required to take notice or be deemed to have notice
or knowledge of any Default or Event of Default unless a Trust Officer of the
Trustee shall have received written notice thereof. In the absence of receipt of
such notice, the Trustee may conclusively assume that there is no Default or
Event of Default.

(p) Anything in this Indenture to the contrary notwithstanding, in no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage
regardless of the form of action.

(q) The Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Issuer,
the Servicer and/or a specified percentage of Noteholders under circumstances in
which such direction is required or permitted by the terms of this Base
Indenture, a Series Supplement or other Transaction Document.

(r) The enumeration of any permissive right or power herein or in any other
Transaction Document available to the Trustee shall not be construed to be the
imposition of a duty, unless and except to the extent expressly set forth
herein.

Section 11.2. Rights of the Trustee. Except as otherwise provided by
Section 11.1:

(a) The Trustee may conclusively rely on and shall be protected in acting upon
or refraining from acting upon and in accord with, without any duty to verify
the contents or recompute any calculations therein, any document (whether in its
original or facsimile form), including the Monthly Servicer Report, the annual
Servicer’s certificate, the monthly payment instructions and notification to the
Trustee, the Monthly Noteholders’ Statement, any resolution, Conn Officer’s
Certificate, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document, believed by it to be genuine and to have been signed by
or presented by the proper Person. Subject to Section 11.1, the Trustee need not
investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, the Trustee may require a
Conn Officer’s Certificate or consult with counsel of its selection and the Conn
Officer’s Certificate or the advice of such counsel or any Opinion of Counsel
shall be full and complete authorization and protection from liability in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in reliance thereon.

 

73



--------------------------------------------------------------------------------

(c) The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys,
custodians and nominees and the Trustee shall not be liable for any misconduct
or negligence on the part of, or for the supervision of, any such agent or
attorneys, custodian or nominee so long as such agent, custodian or nominee is
appointed with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers
conferred upon it by this Indenture; provided, however, that the Trustee’s
conduct does not constitute willful misconduct, negligence or bad faith or a
breach of the express terms of this Indenture.

(e) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Base Indenture or any Series Supplement, or to
institute, conduct or defend any litigation hereunder or in relation hereto, at
the request, order or direction of any of the Noteholders, pursuant to the
provisions of this Base Indenture or any Series Supplement, unless such
Noteholders shall have offered to the Trustee reasonable security or indemnity
satisfactory to the Trustee against the costs, expenses and liabilities which
may be incurred therein or thereby; nothing contained herein shall, however,
relieve the Trustee of the obligations, upon the occurrence of an Event of
Default (which has not been cured or waived), to exercise such of the rights and
powers vested in it by this Base Indenture or any Series Supplement, and to use
the same degree of care and skill in their exercise as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.

(f) The Trustee shall not be bound to make any investigation into the facts of
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (including, the Monthly Servicer’s Report, the annual Servicer’s
certificate, the monthly payment instructions and notification to the Trustee or
the Monthly Noteholders’ Statement), unless requested in writing so to do by the
Holders of Notes evidencing not less than 25% of the aggregate outstanding
principal balance of Notes of any Series which could be materially adversely
affected if the Trustee does not perform such acts, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Issuer, personally or by agent or attorney at the
sole cost of the Issuer and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation; provided, however, that if
the payment within a reasonable time to the Trustee of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation is,
in the opinion of the Trustee, not reasonably assured to the Trustee by the
security afforded to it by the terms of this Indenture, the Trustee may require
reasonable indemnity against such cost, expense or liability as a condition to
so proceeding; the reasonable expense of every such examination shall be paid by
the Person making such request, or, if paid by the Trustee, shall be reimbursed
by the Person making such request upon demand.

 

74



--------------------------------------------------------------------------------

(g) The Trustee shall have no liability for the selection of Permitted
Investments and shall not be liable for any losses or liquidation penalties in
connection with Permitted Investments, unless such losses or liquidation
penalties were incurred through the Trustee’s own willful misconduct or
negligence. The Trustee shall have no obligation to invest or reinvest any
amounts except as provided in this Indenture or as directed by the Issuer (or
the initial Servicer on its behalf). Notwithstanding the foregoing, if the
initial Servicer is removed or replaced, the selected Permitted Investment for
investment or reinvestment as provided in this Indenture shall be as in effect
on the date of such removal or replacement.

(h) The Trustee shall not be liable for the acts or omissions of any successor
to the Trustee so long as such acts or omissions were not the result of the
negligence, bad faith or willful misconduct of the predecessor Trustee.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.

(j) Except as may be required by Sections 11.1(b)(ii), 11.1(i), 11.2(a) and
11.2(f), the Trustee shall not be required to make any initial or periodic
examination of any documents or records related to the Trust Estate for the
purpose of establishing the presence or absence of defects, the compliance by
the Seller, the Parent or the Servicer with their respective representations and
warranties or for any other purpose.

Section 11.3. Trustee Not Liable for Recitals in Notes. The Trustee assumes no
responsibility for the correctness of the recitals contained in this Indenture
and in the Notes (other than the signature and authentication of the Trustee on
the Notes). Except as set forth in Section 11.16, the Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes (other than the signature and authentication of the Trustee on the Notes)
or of any asset of the Trust Estate or related document. The Trustee shall not
be accountable for the use or application by the Issuer or the Seller of any of
the Notes or of the proceeds of such Notes, or for the use or application of any
funds paid to the Seller or to the Issuer in respect of the Trust Estate or
deposited in or withdrawn from the Collection Account, the Principal Account,
the Finance Charge Account or any Series Account by the Servicer.

Section 11.4. Individual Rights of the Trustee. The Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Issuer or an Affiliate of the Issuer with the same rights it would
have if it were not Trustee. Any Paying Agent, Transfer Agent and Registrar,
co-registrar or co-paying agent may do the same with like rights. However, the
Trustee must comply with Sections 11.9 and 11.11.

Section 11.5. Notice of Defaults. If a Default or Event of Default occurs and is
continuing and if a Trust Officer of the Trustee receives written notice or has
actual knowledge thereof, the Trustee shall promptly provide each Notice Person
(and, with respect to any Event of Default, each Noteholder) and the Rating
Agency promptly (and in any event within three (3) Business Days) after such
knowledge or notice occurs, to the extent possible by email or facsimile, and,
otherwise, by first class mail at their respective addresses appearing in the
Note Register.

 

75



--------------------------------------------------------------------------------

Section 11.6. Compensation.

(a) To the extent not otherwise paid pursuant to the Indenture, the Issuer
covenants and agrees to pay to the Trustee from time to time, and the Trustee
shall be entitled to receive, reasonable compensation (which shall not be
limited by any provision of Law in regard to the compensation of a trustee of an
express trust) for all services rendered by it in the execution of the trust
hereby created and in the exercise and performance of any of the powers and
duties hereunder of the Trustee, and, the Issuer will pay or reimburse the
Trustee (without reimbursement from the Collection Account, the Servicer LC
Escrow Account, any Investor Account, any Series Account or otherwise) upon its
request for all reasonable expenses, disbursements and advances (including legal
fees and costs and costs of persons not regularly employed by the Trustee)
incurred or made by the Trustee in accordance with any of the provisions of this
Indenture except any such expense, disbursement or advance as may arise from its
own willful misconduct, negligence or bad faith or breach of the express terms
of this Indenture.

(b) The obligations of the Issuer under this Section 11.6 shall survive the
termination of this Base Indenture and the resignation or removal of the
Trustee.

Section 11.7. Replacement of the Trustee.

(a) A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 11.7.

(b) The Trustee may, after giving sixty (60) days prior written notice to the
Issuer and the Servicer, resign at any time and be discharged from the trust
hereby created; provided, however, that no such resignation of the Trustee shall
be effective until a successor trustee has assumed the obligations of the
Trustee hereunder. The Issuer may remove the Trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the Trustee so
removed and one copy to the successor trustee if:

(i) the Trustee fails to comply with Section 11.9;

(ii) a court or Federal or state bank regulatory agency having jurisdiction in
the premises in respect of the Trustee shall have entered a decree or order
granting relief or appointing a receiver, liquidator, assignee, custodian,
trustee, conservator, sequestrator (or similar official) for the Trustee or for
any substantial part of the Trustee’s property, or ordering the winding-up or
liquidation of the Trustee’s affairs;

(iii) the Trustee consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, conservator, sequestrator
(or other similar official) for the Trustee or for any substantial part of the
Trustee’s property, or makes any assignment for the benefit of creditors or
fails generally to pay its debts as such debts become due or takes any corporate
action in furtherance of any of the foregoing; or

(iv) the Trustee becomes incapable of acting.

 

76



--------------------------------------------------------------------------------

If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning and one copy to the successor trustee.

(c) If a successor Trustee does not take office within thirty (30) days after
the retiring Trustee resigns or is removed, the retiring Trustee may petition
any court of competent jurisdiction for the appointment of a successor trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring or removed Trustee and to the Issuer. Thereupon the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers and duties of the Trustee under this Base Indenture
and any Series Supplement. The successor Trustee shall mail a notice of its
succession to Noteholders. The retiring Trustee shall promptly transfer all
property held by it as Trustee to the successor Trustee; provided, however, that
all sums owing to the retiring Trustee hereunder (and its agents and counsel)
have been paid and all documents and statements held by it hereunder, and the
Issuer and the predecessor Trustee shall execute and deliver such instruments
and do such other things as may reasonably be required for fully and certainly
vesting and confirming in the successor Trustee all such rights, powers, duties
and obligations. Notwithstanding replacement of the Trustee pursuant to this
Section 11.7, the Issuer’s obligations under Sections 11.6 and 11.17 shall
continue for the benefit of the retiring Trustee.

(d) Any resignation or removal of the Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section 11.7 shall not become
effective until acceptance of appointment by the successor Trustee pursuant to
this Section 11.7 and payment of all fees and expenses owed to the retiring
Trustee.

(e) No successor Trustee shall accept appointment as provided in this
Section 11.7 unless at the time of such acceptance such successor Trustee shall
be eligible under the provisions of Section 11.9 hereof.

Section 11.8. Successor Trustee by Merger, etc. Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any Person succeeding to the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided such Person shall be eligible under the provisions of Section 11.9
hereof, without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of

 

77



--------------------------------------------------------------------------------

authentication of any predecessor Trustee, and deliver such Notes so
authenticated; and in case at that time any of the Notes shall not have been
authenticated, any successor to the Trustee may authenticate such Notes either
in the name of any predecessor hereunder or in the name of the successor to the
Trustee; and in all such cases such certificates shall have the full force which
it is anywhere in the Notes or in this Indenture provided that the certificate
of the Trustee shall have.

Section 11.9. Eligibility: Disqualification. The Trustee shall at all times
satisfy the requirements of TIA Section 310(a) (if this Indenture is required to
be qualified under the TIA).

The Trustee hereunder shall at all times be organized and doing business under
the Laws of the United States of America or any State thereof authorized under
such laws to exercise corporate trust powers, having a long-term unsecured debt
rating of at least BBB- (or the equivalent thereof) by the Rating Agency or, if
not rated by the Rating Agency, by another rating agency, having, in the case of
an entity that is subject to risk-based capital adequacy requirements,
risk-based capital of at least $50,000,000 or, in the case of an entity that is
not subject to risk-based capital adequacy requirements, having a combined
capital and surplus of at least $50,000,000 and subject to supervision or
examination by federal or state authority. If such corporation publishes reports
of condition at least annually, pursuant to Law, then for the purpose of this
Section 11.9, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.

The Trustee shall comply with TIA Section 310(b), including the optional
provision permitted by the second sentence of TIA Section 310(b)(9) (if this
Indenture is required to be qualified under the TIA); provided, however, that
there shall be excluded from the operation of TIA Section 310(b)(1) any
indenture or indentures under which other securities of the Issuer are
outstanding if the requirements for such exclusion set forth in TIA
Section 310(b)(1) are met.

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 11.9, the Trustee shall resign immediately in the
manner and with the effect specified in Section 11.7.

Section 11.10. Appointment of Co-Trustee or Separate Trustee.

(a) Notwithstanding any other provisions of this Base Indenture or any Series
Supplement, at any time, for the purpose of meeting any legal requirements of
any jurisdiction in which any part of the Trust Estate may at the time be
located, the Trustee shall have the power and may execute and deliver all
instruments to appoint one or more persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Trust Estate, and to vest in such Person or Persons, in such capacity and for
the benefit of the Secured Parties, such title to the Trust Estate, or any part
thereof, and, subject to the other provisions of this Section 11.10 such powers,
duties, obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 11.9 and no notice
to Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 11.7. No co-trustee shall be appointed without the
consent of the Issuer unless such appointment is required as a matter of Law or
to enable the Trustee to perform its functions hereunder. The appointment of any
co-trustee or separate trustee shall not relieve the Trustee of any of its
obligations hereunder.

 

78



--------------------------------------------------------------------------------

(b) Every separate trustee and co-trustee shall, to the extent permitted by Law,
be appointed and act subject to the following provisions and conditions:

(i) the Notes of each Series shall be authenticated and delivered solely by the
Trustee or an authenticating agent appointed by the Trustee;

(ii) all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
Law (whether as Trustee hereunder or as successor to the Servicer under the
Servicing Agreement), the Trustee shall be incompetent or unqualified to
perform, such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Trust Estate or any portion
thereof in any such jurisdiction) shall be exercised and performed singly by
such separate trustee or co-trustee, but solely at the direction of the Trustee;

(iii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustees, hereunder, including acts or omissions of
predecessor or successor trustees;

(iv) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee; and

(v) the Trustee shall remain primarily liable for the actions of any co-trustee.

(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article 11. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Base Indenture
and any Series Supplement, specifically including every provision of this Base
Indenture or any Series Supplement relating to the conduct of, affecting the
liability of, or affording protection to, the Trustee. Every such instrument
shall be filed with the Trustee and a copy thereof given to the Servicer.

(d) Any separate trustee or co-trustee may at any time constitute the Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by Law, to do any lawful act under or in respect to this Base
Indenture or any Series Supplement on its behalf and in its name. If any
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by Law, without
the appointment of a new or successor Trustee.

 

79



--------------------------------------------------------------------------------

Section 11.11. Preferential Collection of Claims Against the Issuer. The Trustee
shall comply with TIA Section 311(a), excluding any creditor relationship listed
in TIA Section 311(b) (if this Indenture is required to be qualified under the
TIA). A Trustee who has resigned or been removed shall be subject to TIA
Section 311(a) to the extent indicated (if this Indenture is required to be
qualified under the TIA).

Section 11.12. Tax Returns. Neither the Trustee nor (except to the extent the
initial Servicer breaches its obligations or covenants contained in the
Servicing Agreement) the Servicer shall be liable for any liabilities, costs or
expenses of the Issuer, the Noteholders nor the Note Owners arising under any
tax Law, including without limitation federal, state, local or foreign income or
franchise taxes or any other tax imposed on or measured by income (or any
interest or penalty with respect thereto or arising from a failure to comply
therewith).

Section 11.13. Trustee May Enforce Claims Without Possession of Notes. All
rights of action and claims under this Base Indenture or any Series of Notes may
be prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any Proceeding relating thereto, and any such
Proceeding instituted by the Trustee shall be brought in its own name as
trustee. Any recovery of judgment shall, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, be for the ratable benefit of any Series of Noteholders
in respect of which such judgment has been obtained.

Section 11.14. Suits for Enforcement. If an Event of Default shall occur and be
continuing, the Trustee, in its discretion may, subject to the provisions of
Section 2.01 of the Servicing Agreement and Section 11.19, proceed to protect
and enforce its rights and the rights of any Secured Party under this Indenture
or any other Transaction Document by a Proceeding, whether for the specific
performance of any covenant or agreement contained in this Indenture or such
other Transaction Document or in aid of the execution of any power granted in
this Indenture or such other Transaction Document or for the enforcement of any
other legal, equitable or other remedy as the Trustee, being advised by counsel,
shall deem most effectual to protect and enforce any of the rights of the
Trustee or any Secured Party.

Section 11.15. Reports by Trustee to Holders. The Trustee shall deliver to each
Noteholder such information as may be required by the Code.

Section 11.16. Representations and Warranties of Trustee. The Trustee represents
and warrants to the Issuer and the Secured Parties that:

(i) the Trustee is a banking association duly organized, existing and authorized
to engage in the business of banking under the Laws of the United States of
America;

(ii) the Trustee has full power, authority and right to execute, deliver and
perform this Base Indenture and any Series Supplement issued concurrently with
this Base Indenture and to authenticate the Notes, and has taken all necessary
action to authorize the execution, delivery and performance by it of this Base
Indenture and any Series Supplement issued concurrently with this Base Indenture
and to authenticate the Notes;

 

80



--------------------------------------------------------------------------------

(iii) this Indenture has been duly executed and delivered by the Trustee; and

(iv) the Trustee meets the requirements of eligibility hereunder set forth in
Section 11.9.

Section 11.17. The Issuer Indemnification of the Trustee. The Issuer shall fully
indemnify and hold harmless the Trustee (and any predecessor Trustee) and its
directors, officers, agents and employees from and against any and all loss,
liability, claim, expense, damage or injury suffered or sustained by reason of
any acts, omissions or alleged acts or omissions arising out of the activities
of the Trustee pursuant to this Base Indenture or any Series Supplement and any
other Transaction Document to which it is a party, including but not limited to
any judgment, award, settlement, reasonable attorneys’ fees and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, Proceeding or claim; provided, however, that the Issuer shall not
indemnify the Trustee or its directors, officers, employees or agents if such
acts, omissions or alleged acts or omissions constitute negligence or willful
misconduct by the Trustee. The indemnity provided herein shall survive the
termination of this Indenture and the resignation and removal of the Trustee.

Section 11.18. Trustee’s Application for Instructions from the Issuer. Any
application by the Trustee for written instructions from the Issuer or the
initial Servicer may, at the option of the Trustee, set forth in writing any
action proposed to be taken or omitted by the Trustee under this Indenture and
the date on and/or after which such action shall be taken or such omission shall
be effective. Subject to Section 11.1, the Trustee shall not be liable for any
action taken by, or omission of, the Trustee in accordance with a proposal
included in such application on or after the date specified in such application
(which date shall not be less than thirty (30) days after the date any
Responsible Officer of the Issuer or the initial Servicer actually receives such
application, unless any such officer shall have consented in writing to any
earlier date) unless prior to taking any such action (or the effective date in
the case of an omission), the Trustee shall have received written instructions
in response to such application specifying the action to be taken or omitted.

Section 11.19. [Reserved]

Section 11.20. Maintenance of Office or Agency. The Trustee will maintain at its
expense, an office or offices, or agency or agencies, where notices and demands
to or upon the Trustee in respect of the Notes and this Indenture may be served.
The Trustee initially appoints its Corporate Trust Office as its office for such
purposes. The Trustee will give prompt written notice to the Issuer, the
Servicer and to Noteholders of any change in the location of the Note Register
or any such office or agency.

Section 11.21. Concerning the Rights of the Trustee. The rights, privileges and
immunities afforded to the Trustee in the performance of its duties under this
Indenture shall apply equally to the performance by the Trustee of its duties
under each other Transaction Document to which it is a party.

 

81



--------------------------------------------------------------------------------

Section 11.22. Direction to the Trustee. The Issuer hereby directs the Trustee
to enter into the Transaction Documents.

ARTICLE 12.

DISCHARGE OF INDENTURE

Section 12.1. Satisfaction and Discharge of Indenture. This Indenture shall
cease to be of further effect with respect to the Notes except as to (i) rights
of Noteholders to receive payments of principal thereof and interest thereon and
any other amount due to Noteholders, (ii) Sections 8.1, 11.6, 11.12, 12.2,
12.5(b), 15.16 and 15.17, (iii) the rights, obligations and immunities of the
Trustee hereunder (including the rights of the Trustee under Sections 11.6 and
11.17 and the obligations of the Trustee under Section 12.2) and (iv) the rights
of Noteholders as beneficiaries hereof with respect to the property deposited
with the Trustee as described below payable to all or any of them, and the
Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture with
respect to the Notes (and their related Secured Parties), on the first Business
Day after the Payment Date with respect to any Series (the “Indenture
Termination Date”) on which the Issuer has paid, caused to be paid or
irrevocably deposited or caused to be irrevocably deposited in the applicable
Payment Account and any applicable Series Account funds sufficient to pay in
full all Issuer Obligations and Collateral Interests, if any, and the Issuer has
delivered to the Trustee a Conn Officer’s Certificate, an Opinion of Counsel
and, if required by the TIA (if this Indenture is required to be qualified under
the TIA), an Independent Certificate from a firm of certified public
accountants, each meeting the applicable requirements of Section 15.1(a) and
each stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with.

After any irrevocable deposit made pursuant to Section 12.1 and satisfaction of
the other conditions set forth herein, the Trustee promptly upon request shall
acknowledge in writing the discharge of the Issuer’s obligations under this
Indenture except for those surviving obligations specified above.

Section 12.2. Application of Issuer Money. All moneys deposited with the Trustee
pursuant to Section 12.1 shall be held in trust and applied by it, in accordance
with the provisions of the Notes and this Base Indenture and the related Series
Supplement, to the payment, either directly or through any Paying Agent, as the
Trustee may determine, to the Holders of the particular Notes for the payment or
redemption of which such moneys have been deposited with the Trustee, of all
sums due and to become due thereon for principal and interest; but such moneys
need not be segregated from other funds except to the extent required herein or
in the other Transaction Documents or required by Law.

The provisions of this Section 12.2 shall survive the expiration or earlier
termination of this Indenture.

Section 12.3. Repayment of Moneys Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
moneys then held by any Paying Agent other than the Trustee under the provisions
of this Indenture with respect to such Notes shall, upon demand of the Issuer,
be paid to the Trustee to be held and applied according to Section 8.1 and
thereupon such Paying Agent shall be released from all further liability with
respect to such moneys.

 

82



--------------------------------------------------------------------------------

Section 12.4. [Reserved]

Section 12.5. Final Payment with Respect to Any Series.

(a) Written notice of any termination, specifying the Payment Date upon which
the Noteholders of any Series may surrender their Notes for final payment with
respect to such Series and cancellation, shall be given (subject to at least two
(2) Business Days’ prior notice from the Issuer to the Trustee) by the Trustee
to Noteholders of such Series mailed not later than five (5) Business Days
preceding such final payment (or in the manner provided by the Series Supplement
relating to such Series) specifying (i) the Payment Date (which shall be the
Payment Date in the month (x) in which the deposit is made as may be specified
in the related Series Supplement, or (y) in which the related Series Termination
Date occurs) upon which final payment of such Notes will be made upon
presentation and surrender of such Notes at the office or offices therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such Payment Date is not applicable, payments being
made only upon presentation and surrender of the Notes at the office or offices
therein specified. The Issuer’s notice to the Trustee in accordance with the
preceding sentence shall be accompanied by a Conn Officer’s Certificate setting
forth the information specified in Article 6 of this Base Indenture covering the
period during the then current calendar year through the date of such notice and
setting forth the date of such final distribution. The Trustee shall give such
notice to the Transfer Agent and the Paying Agent at the time such notice is
given to such Noteholders.

(b) Notwithstanding the termination or discharge of the trust of the Indenture
pursuant to Section 12.1 or the occurrence of the Series Termination Date with
respect to any Series, all funds then on deposit in the Payment Account shall
continue to be held in trust for the benefit of the Noteholders of the related
Series and the Paying Agent or the Trustee shall pay such funds to the
Noteholders of the related Series upon surrender of their Notes. In the event
that all of the Noteholders of any Series shall not surrender their Notes for
cancellation within six (6) months after the date specified in the
above-mentioned written notice, the Trustee shall give second written notice to
the remaining Noteholders of such Series upon receipt of the appropriate records
from the Transfer Agent and Registrar to surrender their Notes for cancellation
and receive the final distribution with respect thereto. If within one and
one-half years after the second notice with respect to a Series, all the Notes
of such Series shall not have been surrendered for cancellation, the Trustee may
take appropriate steps or may appoint an agent to take appropriate steps, to
contact the remaining Noteholders of such Series concerning surrender of their
Notes, and the cost thereof shall be paid out of the funds in the Payment
Account or any Series Account held for the benefit of such Noteholders. The
Trustee and the Paying Agent shall pay to the Issuer upon request any monies
held by them for the payment of principal or interest which remains unclaimed
for two (2) years. After such payment to the Issuer, Noteholders entitled to the
money must look to the Issuer for payment as general creditors unless an
applicable abandoned property Law designates another Person.

 

83



--------------------------------------------------------------------------------

(c) All Notes surrendered for payment of the final distribution with respect to
such Notes and cancellation shall be cancelled by the Transfer Agent and
Registrar and be disposed of in a manner satisfactory to the Trustee and the
Issuer.

Section 12.6. Termination Rights of Issuer. Upon the termination of the Lien of
the Indenture pursuant to Section 12.1, and after payment of all amounts due
hereunder on or prior to such termination, the Trustee shall execute a written
release and reconveyance substantially in the form of Exhibit A pursuant to
which it shall release the Lien of the Indenture and reconvey to the Issuer
(without recourse, representation or warranty) all right, title and interest in
the Trust Estate, whether then existing or thereafter created, all moneys due or
to become due with respect to such Trust Estate (including all accrued interest
theretofore posted as Finance Charges) and all proceeds of the Trust Estate,
except for amounts held by the Trustee or any Paying Agent pursuant to
Section 12.5(b). The Trustee shall execute and deliver such instruments of
transfer and assignment, in each case without recourse, as shall be reasonably
requested by the Issuer or the Servicer to vest in the Issuer all right, title
and interest in the Trust Estate.

Section 12.7. Repayment to the Issuer. The Trustee and the Paying Agent shall
promptly pay to the Issuer upon written request any excess money or, pursuant to
Sections 2.10 and 2.13, return any Notes held by them at any time.

ARTICLE 13.

AMENDMENTS

Section 13.1. Without Consent of the Noteholders. Without the consent of the
Holders of any Notes, and, unless otherwise provided in any Series Supplement,
with the consent of the Notice Person and, if the Servicer’s rights and/or
obligations are materially and adversely affected thereby, the Servicer, the
Issuer and the Trustee, when authorized by an Issuer Order, at any time and from
time to time, may enter into one or more indenture supplements or amendments
hereto or amendments to any Series Supplement (which shall conform to any
applicable provisions of the TIA as in force at the date of execution thereof),
in form satisfactory to the Trustee, unless otherwise provided in a Series
Supplement, for any of the following purposes:

(a) to correct or amplify the description of any property at any time subject to
the Lien of this Indenture, or better to assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the Lien of this
Indenture, or to subject to the Lien of this Indenture additional property;

(b) to evidence the succession, in compliance with the applicable provisions
hereof, of another Person to the Issuer, and the assumption by any such
successor of the covenants of the Issuer herein and in the Notes;

(c) to add to the covenants of the Issuer for the benefit of any Secured Parties
or to surrender any right or power herein conferred upon the Issuer;

 

84



--------------------------------------------------------------------------------

(d) to convey, transfer, assign, mortgage or pledge to the Trustee any property
or assets as security for the Issuer Obligations and to specify the terms and
conditions upon which such property or assets are to be held and dealt with by
the Trustee and to set forth such other provisions in respect thereof as may be
required by this Indenture or as may, consistent with the provisions of this
Indenture, be deemed appropriate by the Issuer and the Trustee, or to correct or
amplify the description of any such property or assets at any time so mortgaged,
pledged, conveyed and transferred to the Trustee;

(e) to cure any ambiguity, or correct or supplement any provision of this
Indenture which may be inconsistent with any other provision of this Indenture
or to make any other provisions with respect to matters or questions arising
under this Indenture; provided, however, that such action shall not adversely
affect the interests of any Holder of the Notes in any material respect without
its consent;

(f) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Notes of one or more Series or to add to
or change any of the provisions of this Indenture as shall be necessary and
permitted to provide for or facilitate the administration of the trusts
hereunder by more than one trustee pursuant to the requirements of Article 11;

(g) to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary to effect the qualification of this Indenture under
the TIA or under any similar Federal statute hereafter enacted and to add to
this Indenture such other provisions as may be expressly required by the TIA; or

(h) to add any provisions to, or change in any manner or eliminate any of the
provisions of, this Indenture or modify in any manner the rights of the Holders
of the Notes under this Indenture; provided, however, that no amendment or
supplement shall be permitted if it would result in a taxable event to any
Noteholder unless such Noteholder’s consent is obtained.

Upon the request of the Issuer and upon receipt by the Trustee of the documents
described in Section 2.2, the Trustee shall join with the Issuer in the
execution of any supplemental indenture or amendment authorized or permitted by
the terms of this Base Indenture and shall make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such supplemental indenture or amendment that
affects its own rights, duties or immunities under this Indenture or otherwise.

Section 13.2. Supplemental Indentures with Consent of Noteholders. The Issuer
and the Trustee, when authorized by an Issuer Order, also may, and unless
otherwise provided in any Series Supplement, with the consent of the Required
Noteholders and, if the Servicer’s rights and/or obligations are materially and
adversely affected thereby, the Servicer enter into one or more indenture
supplements or amendments hereto for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or of modifying in any manner the rights of the Holders of the Notes of any
Series under this Indenture; provided, however, that no such indenture
supplement or amendment shall, without the consent of the Required Noteholders
and without the consent of the Holder of each outstanding Note affected thereby
(and in the case of clause (iii) below, the consent of each Secured Party):

 

85



--------------------------------------------------------------------------------

(i) change the date of payment of any installment of principal of or interest
on, or any premium payable upon the redemption of, any Note or reduce in any
manner the principal amount thereof, the interest rate thereon or the Redemption
Price with respect thereto, modify the provisions of this Base Indenture or any
Series Supplement relating to the application of Collections on, or the proceeds
of the sale of, the Trust Estate to payment of principal of, or interest on, the
Notes, or change any place of payment where, or the coin or currency in which,
any Note or the interest thereon is payable;

(ii) change the definition of or the manner of calculating the Investor Interest
or the Aggregate Investor Net Loss Amount;

(iii) change the voting requirements in any Transaction Document;

(iv) impair the right to institute suit for the enforcement of the certain
provisions of this Indenture requiring the application of funds available
therefor, as provided in Article 9, to the payment of any such amount due on the
Notes on or after the respective due dates thereof (or, in the case of
redemption, on or after the Redemption Date);

(v) reduce the percentage of the aggregate outstanding principal amount of the
Notes, the consent of the Holders of which is required for any such indenture
supplement or amendment, or the consent of the Holders of which is required for
any waiver of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences provided for in this Indenture;

(vi) modify or alter the provisions of this Indenture regarding the voting of
Notes held by the Issuer, the Seller or an Affiliate of the foregoing;

(vii) reduce the percentage of the aggregate outstanding principal amount of the
Notes, the consent of the Holders of which is required to direct the Trustee to
sell or liquidate the Trust Estate pursuant to Section 10.4 if the proceeds of
such sale would be insufficient to pay the principal amount and accrued but
unpaid interest on the outstanding Notes;

(viii) modify any provision of this Section 13.2, except to increase any
percentage specified herein or to provide that certain additional provisions of
this Indenture cannot be modified or waived without the consent of the Holder of
each outstanding Note affected thereby;

(ix) modify any of the provisions of this Indenture in such manner as to affect
in any material respect the calculation of the amount of any payment of interest
or principal due on any Note on any Payment Date (including the calculation of
any of the individual components of such calculation), to alter the application
of “Investor Principal Collections” or to affect the rights of the Holders of
Notes to the benefit of any provisions for the mandatory redemption of the Notes
contained in this Indenture; or

 

86



--------------------------------------------------------------------------------

(x) permit the creation of any Lien ranking prior to or on a parity with the
Lien of this Indenture with respect to any part of the Trust Estate for the
Notes (except for Permitted Encumbrances) or, except as otherwise permitted or
contemplated in this Indenture, terminate the Lien of this Indenture on any such
collateral at any time subject hereto or deprive any Secured Party of the
security provided by the Lien of this Indenture; provided, further, that no
amendment will be permitted if it would result in a taxable event to any
Noteholder, unless such Noteholder’s consent is obtained as described above.

The Trustee may, but shall not be obligated to, enter into any such amendment or
supplement that affects the Trustee’s rights, duties or immunities under this
Indenture or otherwise.

Notwithstanding anything in Sections 13.1 and 13.2 to the contrary but subject
to Section 13.11, the Series Supplement with respect to any Series may be
amended with respect to the items and in accordance with the procedures provided
in such Series Supplement.

It shall not be necessary for any consent of Noteholders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such consent shall approve the substance thereof.

The manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Note shall be subject to such reasonable requirements as
the Trustee may prescribe.

Promptly after the execution by the Issuer and the Trustee of any supplemental
indenture or amendment to this Base Indenture or any Series Supplement pursuant
to this Section, the Trustee shall mail to each Holder of the Notes of all
Series (or with respect to an amendment or supplemental indenture of a Series
Supplement, to the Noteholders of the applicable Series), the Back-Up Servicer,
the Servicer and to each Rating Agency rating any affected Series a copy of such
supplemental indenture or amendment. Any failure of the Trustee to mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such supplemental indenture or amendment.

Section 13.3. Execution of Supplemental Indentures. In executing any amendment
or supplemental indenture permitted by this Article 13 or the modifications
thereby of the trust created by this Indenture, the Trustee shall be entitled to
receive, and subject to Section 11.1, shall be fully protected in relying upon,
an Opinion of Counsel stating that the execution of such amendment or
supplemental indenture is authorized, permitted or not prohibited (as the case
may be) by this Indenture. Such Opinion of Counsel may be subject to reasonable
qualifications and assumptions of fact. The Trustee may, but shall not be
obligated to, enter into any such amendment or supplemental indenture that
affects the Trustee’s own rights, duties, liabilities or immunities under this
Indenture or otherwise.

Section 13.4. Effect of Supplemental Indenture. Upon the execution of any
amendment or supplemental indenture pursuant to the provisions hereof, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith with respect to the Notes affected

 

87



--------------------------------------------------------------------------------

thereby, and the respective rights, limitations of rights, obligations, duties,
liabilities and immunities under this Indenture of the Trustee, the Issuer and
the Holders of the Notes shall thereafter be determined, exercised and enforced
hereunder subject in all respects to such modifications and amendments, and all
the terms and conditions of any such amendment or supplemental indenture shall
be and be deemed to be part of the terms and conditions of this Indenture for
any and all purposes.

Section 13.5. Conformity With TIA. Every amendment of this Indenture and every
supplemental indenture executed pursuant to this Article 13 shall conform to the
requirements of the TIA as then in effect so long as this Indenture shall then
be required to be qualified under the TIA.

Section 13.6. Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any amendment or supplemental indenture
pursuant to this Article 13 may, and if required by the Trustee shall, bear a
notation in form approved by the Trustee as to any matter provided for in such
amendment or supplemental indenture. If the Issuer or the Trustee shall so
determine, new Notes so modified as to conform, in the opinion of the Trustee
and the Issuer, to any such amendment or supplemental indenture may be prepared,
executed, authenticated and delivered by the Trustee in exchange for outstanding
Notes.

Section 13.7. Series Supplements. The initial effectiveness of the Series
Supplement shall be subject to the satisfaction of the Rating Agency Condition
with respect to the Series Supplement. In addition to the manner provided in
Sections 13.1 and 13.2 but subject to Section 13.11, the Series Supplement may
be amended as provided therein.

Section 13.8. Revocation and Effect of Consents. Until an amendment,
supplemental indenture or waiver becomes effective, a consent to it by a
Noteholder of a Note is a continuing consent by the Noteholder and every
subsequent Noteholder of a Note or portion of a Note that evidences the same
debt as the consenting Noteholder’s Note, even if notation of the consent is not
made on any Note. However, any such Noteholder or subsequent Noteholder may
revoke the consent as to his Note or portion of a Note if the Trustee receives
written notice of revocation before the date the amendment, supplemental
indenture or waiver becomes effective. An amendment, supplemental indenture or
waiver becomes effective in accordance with its terms and thereafter binds every
Noteholder. The Issuer may fix a record date for determining which Noteholders
must consent to such amendment, supplemental indenture or waiver.

Section 13.9. Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplemental indenture or waiver on any
Note thereafter authenticated. The Issuer in exchange for all Notes may issue
and the Trustee shall authenticate new Notes that reflect the amendment,
supplemental indenture or waiver. Failure to make the appropriate notation or
issue a new Note shall not affect the validity and effect of such amendment,
supplemental indenture or waiver.

Section 13.10. The Trustee to Sign Amendments, etc. The Trustee shall sign any
amendment or supplemental indenture authorized pursuant to this Article 13 if
the amendment or supplemental indenture does not adversely affect in any
material respect the rights, duties, liabilities or immunities of the Trustee.
If any amendment or supplemental indenture does have

 

88



--------------------------------------------------------------------------------

such a materially adverse effect, the Trustee may, but need not, sign it. In
signing such amendment or supplemental indenture, the Trustee shall be entitled
to receive, if requested, an indemnity reasonably satisfactory to it and to
receive and, subject to Section 11.1, shall be fully protected in relying upon,
a Conn Officer’s Certificate and an Opinion of Counsel as conclusive evidence
that such amendment or supplemental indenture is authorized, permitted or not
prohibited (as the case may be) by this Indenture and that it will be valid and
binding upon the Issuer in accordance with its terms.

Section 13.11. Back-Up Servicer Consent. No amendment or indenture supplement
hereto (including pursuant to Section 2.2 hereof) shall be effective if such
amendment or supplement shall adversely affect the rights, duties or obligations
of the Back-Up Servicer (including in its capacity as successor Servicer)
without its prior written consent, notwithstanding anything to the contrary.

ARTICLE 14.

REDEMPTION AND REFINANCING OF NOTES

Section 14.1. Redemption and Refinancing. If specified in a Series Supplement,
the Notes of any Series are subject to redemption as may be specified in the
related Series Supplement, on any Payment Date on which the Issuer exercises its
option to redeem the Notes for the Redemption Price; provided, however, that the
Issuer has available funds sufficient to pay the Redemption Price. If the Notes
of any Series are to be redeemed pursuant to this Section 14.1, the Issuer shall
furnish notice of such election to the Trustee not later than fifteen (15) days
prior to the Redemption Date and the Issuer shall deposit with the Trustee in a
Trust Account that is within the sole control of the Trustee no later than the
Business Day prior to the Redemption Date the Redemption Price of the Notes of
such Series to be redeemed whereupon all such redeemed Notes shall be due and
payable on the Redemption Date upon the furnishing of a notice complying with
Section 14.2 to each Holder of such Notes.

Section 14.2. Form of Redemption Notice. Notice of redemption under Section 14.1
shall be given by the Trustee by facsimile or by first-class mail, postage
prepaid, transmitted or mailed prior to the applicable Redemption Date to each
Holder of Notes of the Series to be redeemed, as of the close of business on the
Record Date preceding the applicable Redemption Date, at such Holder’s address
appearing in the Note Register.

All notices of redemption shall state:

(i) the Redemption Date;

(ii) the Redemption Price;

(iii) that the Record Date otherwise applicable to such Redemption Date is not
applicable and that payments shall be made only upon presentation and surrender
of such Notes and the place where such Notes are to be surrendered for payment
of the Redemption Price (which shall be the office or agency of the Issuer to be
maintained as provided in Section 8.2); and

 

89



--------------------------------------------------------------------------------

(iv) that interest on the Notes shall cease to accrue on the Redemption Date.

Notice of redemption of the Notes shall be given by the Trustee in the name and
at the expense of the Issuer. Failure to give notice of redemption, or any
defect therein, to any Holder of any Note to be redeemed shall not impair or
affect the validity of the redemption of any other Note.

Section 14.3. Notes Payable on Redemption Date. The Notes of any Series to be
redeemed shall, following notice of redemption as required by Section 14.2 (in
the case of redemption pursuant to Section 14.1), on the Redemption Date become
due and payable at the Redemption Price and (unless the Issuer shall default in
the payment of the Redemption Price) no interest shall accrue on the Redemption
Price for any period after the date to which accrued interest is calculated for
purposes of calculating the Redemption Price.

ARTICLE 15.

MISCELLANEOUS

Section 15.1. Compliance Certificates and Opinions, etc.

(a) Upon any application or request by the Issuer to the Trustee to take any
action under any provision of this Indenture, the Issuer shall furnish to the
Trustee if requested thereby (i) a Conn Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, (ii) an Opinion of Counsel (subject to
reasonable assumptions and qualifications) stating that in the opinion of such
counsel all such conditions precedent, if any, have been complied with and
(iii) (if this Indenture is required to be qualified under the TIA) an
Independent Certificate from a firm of certified public accountants meeting the
applicable requirements of this Section, except that, in the case of any such
application or request as to which the furnishing of such documents is
specifically required by any provision of this Indenture, no additional
certificate or opinion need be furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

(i) a statement that each signatory of such certificate or opinion has read or
has caused to be read such covenant or condition and the definitions herein
relating thereto;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(iii) a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

 

90



--------------------------------------------------------------------------------

(iv) a statement as to whether, in the opinion of each such signatory such
condition or covenant has been complied with.

(b) (i) Prior to the deposit of any Receivables or other property or securities
(other than cash) with the Trustee that is to be made the basis for the release
of any property or securities subject to the Lien of this Indenture, the Issuer
shall, in addition to any obligation imposed in Section 15.1(a) or elsewhere in
this Indenture, furnish to the Trustee upon the Trustee’s request a Conn
Officer’s Certificate certifying or stating the opinion of each individual
signing such certificate as to the fair value (within ninety (90) days of such
deposit) to the Issuer of the Receivables or other property or securities to be
so deposited.

(ii) Whenever the Issuer is required to furnish to the Trustee a Conn Officer’s
Certificate certifying or stating the opinion of any signer thereof as to the
matters described in clause (i) above, the Issuer shall also deliver to the
Trustee an Independent Certificate as to the same matters, if the fair value to
the Issuer of the securities to be so deposited and of all other such securities
made the basis of any such withdrawal or release since the commencement of the
then-current fiscal year of the Issuer, as set forth in the certificates
delivered pursuant to clause (i) above and this clause (ii), is 10% or more of
the aggregate outstanding principal amount of all the Notes of all Series issued
by the Issuer, but such a certificate need not be furnished with respect to any
securities so deposited, if the fair value thereof to the Issuer as set forth in
the related Conn Officer’s Certificate is less than $25,000 or less than 1%
percent of the aggregate outstanding principal amount of all the Notes of all
Series issued by the Issuer of the Notes.

(iii) Other than with respect to the release of any cash (including Collections)
in accordance with the Series Supplements, Removed Receivables or liquidated
Receivables (and the Related Security therefor), and except for discharges of
this Indenture as described in Section 12.1, whenever any property or securities
are to be released from the Lien of this Indenture, the Issuer shall also
furnish to the Trustee a Conn Officer’s Certificate certifying or stating the
opinion of each individual signing such certificate as to the fair value (within
ninety (90) days of such release) of the property or securities proposed to be
released and stating that in the opinion of such individual the proposed release
will not impair the security under this Indenture in contravention of the
provisions hereof.

(iv) Whenever the Issuer is required to furnish to the Trustee a Conn Officer’s
Certificate certifying or stating the opinion of any signer thereof as to the
matters described in clause (iii) above, the Issuer shall also furnish to the
Trustee an Independent Certificate as to the same matters if the fair value of
the property or securities and of all other property other than cash (including
Collections) in accordance with the Series Supplements, Removed Receivables and
Defaulted Receivable, or securities released from the Lien of this Indenture
since the commencement of the then current calendar year, as set forth in the
certificates required by clause (iii) above and this clause (iv), equals 10% or
more of the aggregate outstanding principal amount of all Notes of all Series
issued by the Issuer, but such certificate need not be furnished in the case of
any release of property or securities if the fair value thereof as set forth in
the related Conn Officer’s Certificate is less than $25,000 or less than 1%
percent of the then aggregate outstanding principal amount of all Notes of all
Series issued by the Issuer of the Notes.

 

91



--------------------------------------------------------------------------------

Section 15.2. Form of Documents Delivered to Trustee. In any case where several
matters are required to be certified by, or covered by an opinion of, any
specified Person, it is not necessary that all such matters be certified by, or
covered by the opinion of, only one such Person, or that they be so certified or
covered by only one document, but one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to other
matters, and any such Person may certify or give an opinion as to such matters
in one or several documents.

Any certificate or opinion of a Responsible Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his or her certificate or opinion is
based are erroneous. Any such certificate of an Responsible Officer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of the
initial Servicer, the Seller or the Issuer, stating that the information with
respect to such factual matters is in the possession of or known to the initial
Servicer, the Seller or the Issuer, unless such counsel knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture, in connection with any application or certificate or
report to the Trustee, it is provided that the Issuer shall deliver any document
as a condition of the granting of such application, or as evidence of the
Issuer’s compliance with any term hereof, it is intended that the truth and
accuracy, at the time of the granting of such application or at the effective
date of such certificate or report (as the case may be), of the facts and
opinions stated in such document shall in such case be conditions precedent to
the right of the Issuer to have such application granted or to the sufficiency
of such certificate or report. The foregoing shall not, however, be construed to
affect the Trustee’s right to rely upon the truth and accuracy of any statement
or opinion contained in any such document as provided in Article 10.

Section 15.3. Acts of Noteholders.

(a) Wherever in this Indenture a provision is made that an action may be taken
or a notice, demand or instruction given by Noteholders, such action, notice or
instruction may be taken or given by any Noteholder, unless such provision
requires a specific percentage of Noteholders. Notwithstanding anything in this
Indenture to the contrary, so long as any other Person is a Noteholder none of
the Seller, the Issuer or any Affiliate controlled by Conn Appliances or
controlling Conn Appliances shall have any right to vote with respect to any
Note.

 

92



--------------------------------------------------------------------------------

(b) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by agents duly appointed in
writing; and except as herein otherwise expressly provided such action shall
become effective when such instrument or instruments are delivered to the
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 11.1) conclusive in favor of
the Trustee and the Issuer, if made in the manner provided in this Section.

(c) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any customary manner of the Trustee.

(d) The ownership of Notes shall be proved by the Note Register.

(e) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any such Notes shall bind such Noteholder and the
Holder of every Note and every subsequent Holder of such Notes issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Servicer or
the Issuer in reliance thereon, whether or not notation of such action is made
upon such Note.

Section 15.4. Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered at, sent by facsimile to, sent by courier (overnight or
hand-delivered) at or mailed by registered mail, return receipt requested, to
(a) in the case of the Issuer, to 3295 College Street, Beaumont, Texas 77701,
Attention: Office of the General Counsel, (b) in the case of the Servicer or
Conn Appliances, to 3295 College Street, Beaumont, Texas 77701, Attention:
Office of the General Counsel, (c) in the case of the Trustee, to the Corporate
Trust Office and (e) in the case of the Rating Agency for a particular Series,
the address, if any, specified in the Series Supplement relating to such Series;
or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party. Unless otherwise provided with respect
to any Series in the related Series Supplement or otherwise expressly provided
herein, any notice required or permitted to be mailed to a Noteholder shall be
given by first class mail, postage prepaid, at the address of such Noteholder as
shown in the Note Register. Any notice so mailed or published, as the case may
be, within the time prescribed in this Indenture shall be conclusively presumed
to have been duly given, whether or not the Noteholder receives such notice.

The Issuer or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications; provided, however,
the Issuer may not at any time designate more than a total of three
(3) addresses to which notices must be sent in order to be effective.

Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five
(5) days after the date that such

 

93



--------------------------------------------------------------------------------

notice is mailed, (iii) delivered by telex or telecopier shall be deemed given
on the date of confirmation of the delivery of such notice by e-mail or
telephone, and (iv) delivered by overnight air courier shall be deemed delivered
one Business Day after the date that such notice is delivered to such overnight
courier.

Notwithstanding any provisions of this Indenture to the contrary, the Trustee
shall have no liability based upon or arising from the failure to receive any
notice required by or relating to this Indenture or the Notes.

If the Issuer mails a notice or communication to Noteholders, it shall mail a
copy to the Trustee at the same time.

Section 15.5. Notices to Noteholders: Waiver. Where this Indenture provides for
notice to Noteholders of any event, such notice shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and mailed,
first-class, postage prepaid to each Noteholder affected by such event, at his
address as it appears on the Note Register, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such notice. In
any case where notice to Noteholders is given by mail, neither the failure to
mail such notice nor any defect in any notice so mailed to any particular
Noteholder shall affect the sufficiency of such notice with respect to other
Noteholders, and any notice that is mailed in the manner here in provided shall
conclusively be presumed to have been duly given.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such a waiver.

In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

Where this Indenture provides for notice to the Rating Agency, failure to give
such notice shall not affect any other rights or obligations created hereunder,
and shall not under any circumstance constitute a Default or Event of Default.

Section 15.6. Alternate Payment and Notice Provisions. Notwithstanding any
provision of this Indenture or any of the Notes to the contrary, the Trustee on
behalf of the Issuer may enter into any agreement with any Holder of a Note
providing for a method of payment, or notice by the Trustee or any Paying Agent
to such Holder, that is different from the methods provided for in this
Indenture for such payments or notices, provided that such methods are consented
to by the Issuer (which consent shall not be unreasonably withheld). The Trustee
will cause payments to be made and notices to be given in accordance with such
agreements.

Section 15.7. Conflict with TIA. If any provision hereof limits, qualifies or
conflicts with another provision hereof that is required to be included in this
Indenture by any of the provisions of the TIA, such required provision shall
control (if this Indenture is required to be qualified under the TIA).

 

94



--------------------------------------------------------------------------------

The provisions of TIA Sections 310 through 317 that impose duties on any Person
(including the provisions automatically deemed included herein unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein (if this Indenture is required to be qualified
under the TIA). Notwithstanding the foregoing, and regardless of whether the
Indenture is required to be qualified under the TIA, the provisions of
Section 316(a)(1) of the TIA shall be excluded from this Indenture.

Section 15.8. Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents and Cross-Reference Table are for
convenience of reference only, are not to be considered a part hereof, and shall
not affect the meaning or construction hereof.

Section 15.9. Successors and Assigns. All covenants and agreements in this
Indenture and the Notes by the Issuer shall bind its successors and assigns,
whether so expressed or not. All agreements of the Trustee in this Indenture
shall bind its successors.

Section 15.10. Separability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Indenture or Notes shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Indenture and shall in no way affect the validity or
enforceability of the other provisions of this Indenture or of the Notes or
rights of the Holders thereof.

Section 15.11. Benefits of Indenture. Except as set forth in this Indenture,
nothing in this Indenture or in the Notes, expressed or implied, shall give to
any Person, other than the parties hereto and their successors hereunder and the
Secured Parties, any benefit or any legal or equitable right, remedy or claim
under the Indenture.

Section 15.12. Legal Holidays. In any case where the date on which any payment
is due to any Secured Party shall not be a Business Day, then (notwithstanding
any other provision of the Notes or this Indenture) any such payment need not be
made on such date, but may be made on the next succeeding Business Day with the
same force and effect as if made on the date on which nominally due, and no
interest shall accrue for the period from and after any such nominal date.

Section 15.13. GOVERNING LAW; JURISDICTION. THIS INDENTURE AND THE NOTES SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS. EACH OF THE PARTIES TO THIS INDENTURE AND EACH SECURED PARTY HEREBY AGREES
TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO
REVIEW THE JUDGMENT THEREOF. EACH OF THE

 

95



--------------------------------------------------------------------------------

PARTIES AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 15.14. Counterparts. This Indenture may be executed in any number of
counterparts, and by different parties on separate counterparts, each of which
so executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 15.15. Recording of Indenture. If this Indenture is subject to recording
in any appropriate public recording offices, such recording is to be effected by
the Issuer and at its expense accompanied by an Opinion of Counsel (which may be
counsel to the Trustee or any other counsel reasonably acceptable to the
Trustee) to the effect that such recording is necessary either for the
protection of the Noteholders or any other Person secured hereunder or for the
enforcement of any right or remedy granted to the Trustee under this Indenture.

Section 15.16. Issuer Obligation. No recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or under this
Indenture or any certificate or other writing delivered in connection herewith
or therewith, against (i) the Seller, the Servicer or the Trustee or (ii) any
partner, owner, incorporator, member, manager, beneficiary, beneficial owner,
agent, officer, director, employee, shareholder or agent of the Issuer, the
Seller, the Servicer or the Trustee, except (x) as any such Person may have
expressly agreed and (y) nothing in this Section shall relieve the Seller or the
Servicer from its own obligations under the terms of any Servicer Transaction
Document. Nothing in this Section 15.16 shall be construed to limit the Trustee
from exercising its rights hereunder with respect to the Trust Estate.

Section 15.17. No Bankruptcy Petition Against the Issuer. Each of the Secured
Parties and the Trustee by entering into the Indenture, any Series Supplement or
any Note Purchase Agreement (as defined in such Series Supplement) and in the
case of a Noteholder and Note Owner, by accepting a Note, hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of the latest maturing Note and the termination of the Indenture, it
will not institute against, or join with any other Person in instituting
against, the Issuer any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceedings, or other Proceedings, under any United States Federal
or state bankruptcy or similar Law in connection with any obligations relating
to the Notes, the Indenture or any of the Transaction Documents. In the event
that any such Secured Party or the Trustee takes action in violation of this
Section 15.17, the Issuer shall file an answer with the bankruptcy court or
otherwise properly contesting the filing of such a petition by any such Secured
Party or the Trustee against the Issuer or the commencement of such action and
raising the defense that such Secured Party or the Trustee has agreed in writing
not to take such action and should be estopped and precluded therefrom and such
other defenses, if any, as its counsel advises that it may assert. The
provisions of this Section 15.17 shall survive the termination of this
Indenture, and the resignation or removal of the Trustee. Nothing contained
herein shall preclude participation by any Secured Party or the Trustee in the
assertion or defense of its claims in any such Proceeding involving the Issuer.

 

96



--------------------------------------------------------------------------------

Section 15.18. No Joint Venture. Nothing herein contained shall be deemed or
construed to create a co-partnership or joint venture between the parties hereto
and the services of the Servicer shall be rendered as an independent contractor
and not as agent for the Trustee.

Section 15.19. Rule 144A Information. For so long as any of the Notes of any
Series or any Class are “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Act, the Issuer and the Trustee agree to
reasonably cooperate with each other to provide to any Noteholders of such
Series or Class and to any prospective purchaser of Notes designated by such
Noteholder upon the request of such Noteholder or prospective purchaser, any
information required to be provided to such holder or prospective purchaser to
satisfy the condition set forth in Rule 144A(d)(4) under the Securities Act if
at the time of the request the Issuer is not a reporting company under
Section 13 or Section 15(d) of the Exchange Act and the Servicer agrees to
reasonably cooperate with the Issuer and the Trustee in connection with the
foregoing.

Section 15.20. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee, any Secured Party, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by Law.

Section 15.21. Third-Party Beneficiaries. This Indenture will inure to the
benefit of and be binding upon the parties hereto, the Secured Parties, and
their respective successors and permitted assigns. Except as otherwise provided
in this Article 15, no other Person will have any right or obligation hereunder.

Section 15.22. Merger and Integration. Except as specifically stated otherwise
herein, this Indenture sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Indenture.

Section 15.23. Rules by the Trustee. The Trustee may make reasonable rules for
action by or at a meeting of any Secured Parties.

Section 15.24. Duplicate Originals. The parties may sign any number of copies of
this Indenture. One signed copy is enough to prove this Indenture.

Section 15.25. Waiver of Trial by Jury. To the extent permitted by applicable
Law, each of the Secured Parties irrevocably waives all right of trial by jury
in any action or Proceeding arising out of or in connection with this Indenture
or the Transaction Documents or any matter arising hereunder or thereunder.

[THIS SPACE LEFT INTENTIONALLY BLANK]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trustee and the Issuer have caused this Base Indenture
to be duly executed by their respective duly authorized officers as of the day
and year first written above.

 

CONN’S RECEIVABLES FUNDING I, LP,

as Issuer

By:   Conn’s Receivables Funding I GP, LLC, its general partner

 

By:   /s/ Michael J. Poppe Name:   Michael J. Poppe Title:   President

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, not in its individual capacity, but

solely as Trustee

By:   /s/ Kristen L. Puttin Name:   Kristen L. Puttin Title:   Vice President

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

TO BASE INDENTURE

Form of Release and Reconveyance of Trust Estate

RELEASE AND RECONVEYANCE OF TRUST ESTATE

RELEASE AND RECONVEYANCE OF TRUST ESTATE, dated as of             ,
            , between Conn’s Receivables Funding I, LP (the “Issuer”) and Wells
Fargo Bank, National Association, a banking association organized and existing
under the laws of the United States of America (the “Trustee”) pursuant to the
Base Indenture referred to below.

W I T N E S S E T H:

WHEREAS, the Issuer and the Trustee are parties to the Base Indenture dated as
of April 30, 2012 (hereinafter as such agreement may have been, or may from time
to time be, amended, supplemented or otherwise modified, the “Base Indenture”);

WHEREAS, pursuant to the Base Indenture, upon the termination of the Lien of the
Base Indenture pursuant to Section 12.1 of the Base Indenture and after payment
of all amounts due under the terms of the Base Indenture on or prior to such
termination, the Trustee shall at the request of the Issuer reconvey and release
the Lien on the Trust Estate;

WHEREAS, the conditions to termination of the Base Indenture pursuant to
Sections 12.1 and 12.6 have been satisfied;

WHEREAS, the Issuer has requested that the Trustee terminate the Lien of the
Indenture on the Trust Estate pursuant to Section 12.6; and

WHEREAS, the Trustee is willing to execute such release and reconveyance subject
to the terms and conditions hereof;

NOW, THEREFORE, the Issuer and the Trustee hereby agree as follows:

1. Defined Terms. All terms defined in the Base Indenture and used herein shall
have such defined meanings when used herein, unless otherwise defined herein.

2. Release and Reconveyance. (a) The Trustee does hereby release and reconvey to
the Issuer, without recourse, representation or warranty, on and after
            ,             (the “Reconveyance Date”) all right, title and
interest in the Trust Estate whether then existing or thereafter created, all
monies due or to become due with respect thereto (including all accrued interest
theretofore posted as Finance Charges) and all proceeds of such Trust Estate,
except for amounts, if any, held by the Trustee or any Paying Agent pursuant to
Section 12.5 of the Base Indenture.

(b) In connection with such transfer, the Trustee does hereby release the Lien
of the Indenture on the Trust Estate and agrees, upon the request and at the
expense of the Issuer, to authorize the filing of any necessary or reasonably
desirable UCC termination statements in connection therewith.

 

Base Indenture

 

A-1



--------------------------------------------------------------------------------

3. Return of Lists of Receivables. The Trustee shall deliver to the Issuer, not
later than five (5) Business Days after the Reconveyance Date, each and every
computer file or microfiche list of Receivables delivered to the Trustee
pursuant to the terms of the Base Indenture.

4. Counterparts. This Release and Reconveyance may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

5. Governing Law. THIS RELEASE AND RECONVEYANCE SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Base Indenture

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Release and Reconveyance of
Trust Estate to be duly executed and delivered by their respective duly
authorized officers on the day and year first above written.

 

CONN’S RECEIVABLES FUNDING I, LP, as Issuer By:   Conn’s Receivables Funding I
GP, LLC its general partner

 

By:     Name:   Title:  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee By:     Name:   Title:  

 

Base Indenture

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TO BASE INDENTURE

Form of Installment Contract and Revolving Charge Account Agreement

 

Base Indenture

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TO BASE INDENTURE

Form of Lien Release

CONN FUNDING II, L.P.

3295 College Street

Beaumont, Texas 77701

[         , 20    ]

Wells Fargo Bank, National Association

MAC N9311 – 161

6th and Marquette

Minneapolis, Minnesota 55479

Ladies and Gentlemen:

Reference is made to that certain Base Indenture dated as of April 30, 2012
(hereinafter as such agreement may have been, or may be from time to time,
amended, supplemented, or otherwise modified, the “Base Indenture”), by and
between Conn’s Receivables Funding I, LP (the “Issuer”) and Wells Fargo Bank,
National Association, as trustee (the “Trustee”), pursuant to which the Issuer
has granted to the Trustee for the benefit of the Secured Parties a lien on and
security interest in all of the Issuer’s right, title and interest in, to and
under the Contracts and related Receivables and certain assets and rights of the
Issuer more particularly described therein (the “Trust Estate”). Capitalized
terms used but not otherwise defined herein have the meanings given such terms
in the Base Indenture.

[Reference is further made to Sections 5.8 of the Base Indenture and Sections
2.08 and 2.13 of the Servicing Agreement dated as of April 30, 2012, by and
between the Issuer, Conn Appliances, Inc., as servicer (in such capacity, the
“Servicer”), and the Trustee, pursuant to which the Servicer has deposited into
the Collection Account an amount equal to the Outstanding Receivables Balance of
those Receivables set forth on Schedule I hereto (such Receivables, “Removed
Receivables”), together with accrued and unpaid interest thereon.]

[Reference is further made to Sections 5.8 of the Base Indenture and Section 2.4
of the Purchase and Sale Agreement dated as of April 30, 2012, by and between
the Issuer and Conn Appliances, Inc., as seller (the “Seller”), pursuant to
which the Seller has deposited into the Collection Account an amount equal to
the Outstanding Receivables Balance of those Receivables set forth on Schedule I
hereto (such Receivables, “Removed Receivables”), together with accrued and
unpaid interest thereon.]

In connection with the Issuer’s sale, transfer and assignment of the Removed
Receivables, the Issuer hereby certifies that the conditions precedent to the
release of the Removed Receivables have been satisfied and requests that the
Trustee, and the Trustee by acknowledging this Lien Release Request does,
irrevocably and unconditionally release the

 

Base Indenture

 

C-1



--------------------------------------------------------------------------------

Removed Receivables and the related Related Security (the “Released Assets”)
from the lien granted to the Trustee pursuant to the Base Indenture, and the
Released Assets shall no longer constitute a part of the Trust Estate under the
Base Indenture, any related security agreement or financing statement.

 

Very truly yours, CONN’S RECEIVABLES FUNDING I, LP By:   Conn’s Receivables
Funding I GP, LLC

 

            By:                 Name:                 Title:    

 

Acknowledged as of the

above date:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, not in its individual

    capacity, but solely as Trustee

By:     Name:     Title:    

 

Base Indenture

 

C-2



--------------------------------------------------------------------------------

SCHEDULE I

Removed Receivables

 

Base Indenture

 

C-3



--------------------------------------------------------------------------------

Schedule 1

PERFECTION REPRESENTATIONS, WARRANTIES

AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Indenture, the Issuer hereby represents, warrants, and covenants to the Trustee
as follows on the Closing Date:

General

1. The Indenture creates a valid and continuing security interest (as defined in
the applicable UCC) in the Contract and Receivables in favor of the Trustee,
which security interest is prior to all other Liens, and is enforceable as such
as against creditors of and purchasers from the Issuer.

2. The Contracts evidencing the Receivables constitute “accounts”, “tangible
chattel paper” or “electronic chattel paper” within the meaning of the UCC as in
effect in the State of Texas.

3. Each of the Trust Accounts and all subaccounts thereof constitute either a
deposit account or a securities account.

Creation

4. The Issuer owns and has good and marketable title to the Receivables free and
clear of any Lien, claim or encumbrance of any Person, excepting only Liens for
taxes, assessments or similar governmental charges or levies incurred in the
ordinary course of business that are not yet due and payable or as to which any
applicable grace period shall not have expired, or that are being contested in
good faith by proper Proceedings and for which adequate reserves have been
established, but only so long as foreclosure with respect to such a lien is not
imminent and the use and value of the property to which the Lien attaches is not
impaired during the pendency of such proceeding.

Perfection:

5. The Issuer has caused or will have caused, within ten (10) days after the
effective date of the Indenture, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Contracts and Receivables
from the Seller to the Issuer, and the security interest in the Contracts and
Receivables granted to the Trustee hereunder; and Servicer has in its possession
the electronic or physical copies of the original of such instruments,
certificated securities or tangible chattel paper that constitute or evidence
the Receivables, and all financing statements referred to in this paragraph
contain or will contain when filed a statement that: “A purchase of or security
interest in any collateral described in this financing statement will violate
the rights of the Trustee.”

6. With respect to Contracts that constitute tangible chattel paper, either:

(i) All original executed copies of each such tangible chattel paper have been
delivered to the Trustee;

 

Base Indenture

 

Sch 1-1



--------------------------------------------------------------------------------

(ii) (A) Such tangible chattel paper is in the possession of the Servicer and
the Trustee has received a written acknowledgment from the Servicer that the
Servicer is holding such tangible chattel paper solely on behalf and for the
benefit of the Trustee; (B) the Seller has marked or will mark on or before the
date that is sixty (60) days after the Closing Date the authoritative copy of
each Contract that constitutes or evidences the Receivables with a legend to the
following effect: “Conn’s Receivables Funding I, LP has pledged all its rights
and interest herein to Wells Fargo Bank, National Association”; and (C) such
Contracts or leases do not have any other marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Trustee; or

(iii) A third party custodian received possession of such instruments or
tangible chattel paper after the Trustee received a written acknowledgment from
such custodian that such custodian is acting solely as agent of the Trustee.

7. With respect to Receivables that constitute electronic chattel paper, either:

(a) The Issuer has caused, or will have caused within ten (10) days of the
effective date of the Purchase Agreement, the filing of a financing statement
against Issuer and Seller in favor of the Trustee in connection herewith
describing such Receivables and containing a statement that: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Trustee”; or

(b) All of the following are true:

(i) Only one authoritative copy of each such Contract or lease exists; and each
such authoritative copy (A) is unique, identifiable and unalterable (other than
with the participation of the Trustee in the case of an addition or amendment of
an identified assignee and other than a revision that is readily identifiable as
an authorized or unauthorized revision), (B) has been marked with a legend to
the following effect: “Authoritative Copy” and (C) has been communicated to and
is maintained by the Trustee or a custodian who has acknowledged in writing that
it is maintaining the authoritative copy of each electronic chattel paper solely
on behalf of and for the benefit of the Trustee, or is acting solely as its
agent; and

(ii) The Seller has marked on or before the date that is sixty (60) days after
the Closing Date the authoritative copy of each Contract or lease that
constitutes or evidences the Receivables with a legend to the following effect:
“Conn’s Receivables Funding I, LP has pledged all its rights and interest herein
to Wells Fargo Bank, National Association.” Such Contracts or leases do not have
any other marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Trustee; and

(iii) The Seller has marked all copies of each Contract or lease that constitute
or evidence the Receivables other than the authoritative copy with a legend to
the following effect: “This is not an authoritative copy”; and

(iv) The records evidencing the Receivables have been established in a manner
such that (a) all copies or revisions that add or change an identified assignee
of the authoritative copy of each such electronic chattel paper must be made
with the participation of the Trustee and (b) all revisions of the authoritative
copy of each such electronic chattel paper must be readily identifiable as an
authorized or unauthorized revision.

 

Base Indenture

 

Sch 1-2



--------------------------------------------------------------------------------

8. With respect to each of the Trust Accounts and all subaccounts that
constitute deposit accounts, either:

(i) The Issuer has delivered to the Trustee a fully executed agreement pursuant
to which the bank maintaining the deposit accounts has agreed to comply with all
instructions originated by the Trustee directing disposition of the funds in the
Trust Accounts without further consent by the Issuer; or

(ii) The Issuer has taken all steps necessary to cause the Trustee to become the
account holder of the Trust Accounts.

9. With respect to each of the Trust Accounts or subaccounts thereof that
constitute securities accounts or securities entitlements, either:

(i) The Issuer has delivered to the Trustee a fully executed agreement pursuant
to which the securities intermediary has agreed to comply with all instructions
originated by the Trustee relating to the Trust Accounts without further consent
by the Issuer; or

(ii) The Issuer has taken all steps necessary to cause the securities
intermediary to identify in its records the Trustee as the person having a
security entitlement against the securities intermediary in each of the Trust
Accounts.

Priority

10. Other than the transfer of the Receivables to the Issuer under the Purchase
Agreement and the security interest granted to the Trustee pursuant to this
Indenture, none of the Issuer or the Seller have pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables or
the Trust Accounts. None of the Issuer or the Seller have authorized the filing
of, or is aware of any financing statements against the Issuer or the Seller
that include a description of collateral covering the Receivables or the Trust
Accounts or any subaccount thereof other than those that have been released or
any financing statement relating to the security interest granted to the Trustee
hereunder or that has been terminated.

11. None of the Trust Accounts nor any subaccount thereof are in the name of any
person other than the Trustee. The Issuer has not consented to the bank
maintaining the Trust Accounts that constitute deposit accounts to comply with
instructions of any person other than the Trustee. The Issuer has not consented
to the securities intermediary of any Trust Account that constitutes a
securities account to comply with entitlement orders of any person other than
the Trustee.

12. None of the Issuer or the Seller is aware of any judgment, ERISA or tax lien
filings against either the Issuer or the Seller.

 

Base Indenture

 

Sch 1-3



--------------------------------------------------------------------------------

13. None of the Issuer or the Seller or a custodian holding any Collateral that
is electronic chattel paper has communicated an authoritative copy of any
Contract or lease that constitutes or evidences the Receivables to any Person
other than the Trustee.

14. None of the tangible chattel paper or electronic chattel paper that
constitutes or evidences the Receivables has any marks or notations indicating
that it is currently pledged, assigned or otherwise conveyed to any Person other
than the Trustee.

15. Survival of Perfection Representations. Notwithstanding any other provision
of the Indenture or any other Transaction Document, the Perfection
Representations contained in this Schedule shall be continuing, and remain in
full force and effect (notwithstanding any replacement of the Servicer or
termination of Servicer’s rights to act as such) until such time as the Issuer
Obligations under the Indenture have been finally and fully paid and performed.

16. No Waiver. The parties to the Indenture shall not, without satisfying the
Rating Agency Condition, waive any of the Perfection Representations.

 

Base Indenture

 

Sch 1-4